Exhibit 10.1

MASTER LEASE

between

each of the entities listed as a Landlord on the

signature pages hereto,

as “Landlord”

and

each of the entities listed as a Tenant on the

signature pages hereto,

as “Tenant”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS      1   

1.1

   Definitions      1    ARTICLE 2 LEASE OF LAND AND FACILITIES      15   

2.1

   Letting      15   

2.2

   AS IS/WHERE IS      15   

2.3

   Transfer of Business Operations of the Facilities      16   

2.4

   Single Lease      16    ARTICLE 3 TERM OF LEASE      17   

3.1

   Term of Lease      17    3.2    Extension of Term      17    ARTICLE 4 RENT
     17   

4.1

   Base Rent      17    4.2    Security Deposit      18    4.3    Additional
Charges/Late Payments      20    ARTICLE 5 IMPOSITIONS      22   

5.1

   Payment of Impositions      22    5.2    Notice of Impositions      23    5.3
   Adjustment of Impositions      23    5.4    Impound for Property Taxes     
23    5.5    Utility Charges      24    5.6    Insurance Premiums      24   
ARTICLE 6 TERMINATION OR ABATEMENT OF LEASE      25   

6.1

   No Termination or Abatement      25    6.2    Rent Reduction      25   
ARTICLE 7 FF&E AND OTHER CAPITAL IMPROVEMENTS      25   

7.1

   Minimum Capital Expenditures      25    7.2    Capex Shortfall Deposit     
26    7.3    Return of Target Expenditure Shortfall Deposits      26    7.4   
Capital Additions; Alterations      27    7.5    Survival      27    ARTICLE 8
OWNERSHIP AND USE OF PROPERTY      27   

8.1

   Ownership of the Property      27   

 

-i-



--------------------------------------------------------------------------------

8.2

   Use of the Facilities and Land      28    8.3    Continuous Operations     
28    8.4    Hazardous Substances      29    ARTICLE 9 LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS      32   

9.1

   Compliance with Legal Requirements, Insurance Requirements and Instruments   
  32    9.2    Landlord’s Cooperation      33    ARTICLE 10 CONDITION OF THE
PROPERTY      33   

10.1

   Maintenance and Repair      33    ARTICLE 11 MANAGEMENT AGREEMENT      34   

11.1

   Subordination Agreement      34    ARTICLE 12 LIENS      35   

12.1

   No Liens on Property      35    ARTICLE 13 CONTESTS      35    ARTICLE 14
INSURANCE      36   

14.1

   General Insurance Requirements      36   

14.2

   Replacement Cost      38   

14.3

   Additional Insurance      38   

14.4

   Waiver of Subrogation      38   

14.5

   Policy Requirements      38   

14.6

   Blanket Policy      39   

14.7

   Changed circumstance      39    ARTICLE 15 INSURANCE PROCEEDS      40   

15.1

   Handling of Insurance Proceeds      40   

15.2

   Reconstruction in the Event of Damage or Destruction      41   

15.3

   Intentionally Omitted      42   

15.4

   Facility Mortgagee Requirements      42    ARTICLE 16 CONDEMNATION      42   

16.1

   Definitions      42   

16.2

   Parties’ Rights and Obligations      43   

16.3

   Total Taking      43   

16.4

   Allocation of Award      43   

16.5

   Partial Taking      43   

16.6

   Temporary Taking      44   

 

-ii-



--------------------------------------------------------------------------------

16.7

   Facility Mortgagee Requirements      44    ARTICLE 17 DEFAULTS AND REMEDIES
     44   

17.1

   Events of Default      44   

17.2

   Remedies      46   

17.3

   Application of Funds      48   

17.4

   Landlord’s Right to Cure Tenant’s Default      48   

17.5

   Waiver      48    ARTICLE 18 CURE BY TENANT OF LANDLORD DEFAULTS      49   

18.1

   Landlord Default      49   

18.2

   Mortgagee Cure      49    ARTICLE 19 HOLDING OVER      49    ARTICLE 20
LIABILITY OF PARTIES      50   

20.1

   Indemnification by Tenant      50   

20.3

   Continuing Liability      51    ARTICLE 21 ASSIGNMENT AND SUBLETTING;
MANAGEMENT      51   

21.1

   Assignment      51   

21.2

   Intentionally Omitted      51   

21.3

   Subletting      51   

21.4

   Attornment      52   

21.5

   Management      52   

21.6

   Permitted Transfers      52    ARTICLE 22 INFORMATION FROM TENANT      53   

22.1

   Estoppel Certificates      53   

22.2

   Maintenance of Books and Records      54   

22.3

   Financial Information      55    ARTICLE 23 FACILITY MORTGAGES; LIENS      56
   ARTICLE 24 LIMITATION OF LIABILITY      58   

24.1

   Landlord’s Liability      58   

24.2

   Tenant’s Liability      58    ARTICLE 25 MISCELLANEOUS      58   

25.1

   Landlord’s Right to Inspect      58   

25.2

   No Waiver      59   

 

-iii-



--------------------------------------------------------------------------------

25.3

   Intentionally Omitted      59   

25.4

   Acceptance of Surrender      59   

25.5

   No Merger of Title      59   

25.6

   Conveyance by Landlord      59   

25.7

   Quiet Enjoyment      59   

25.8

   Notices      60   

25.9

   Survival of Terms      61   

25.10

   Exculpation of Officers and Agents      61   

25.11

   Licenses Following Termination; Tenant’s Cooperation      61   

25.12

   Memorandum of Lease      62   

25.13

   Entire Agreement; Modifications      62   

25.14

   Attorneys’ Fees      63   

25.15

   Time is of the Essence      63   

25.16

   Submission to Jurisdiction      63   

25.17

   Governing Law; Waiver of Jury Trial      64   

25.18

   Use of Counterparts      64   

25.19

   Calculation of Time Periods      64   

25.20

   Lease Consolidation      65    ARTICLE 26 CONFIDENTIALITY      65   

26.1

   Obligation of Confidence      65   

26.2

   Permitted Disclosures      65   

26.3

   Confidential Information Defined      66   

26.4

   Injunctive Relief      66   

26.5

   Suspension Period      66    ARTICLE 27 REIT RESTRICTIONS      67   

27.1

   General REIT Provisions      67   

27.2

   Characterization of Rents      67   

27.3

   Personal Property REIT Requirements      67    ARTICLE 28 LANDLORD’S SECURITY
INTEREST      68   

28.1

   Grant of Security Interest      68   

28.2

   Certain Changes      68   

28.3

   UCC Remedies      68   

 

Exhibit A    -      Assignment and Assumption of Contracts and Operating Leases
Exhibit B    -      Assignment and Assumption of Resident Agreements Exhibit C
   -      Bill of Sale Exhibit D    -      Legal Description of Land Parcels
Exhibit E    -      Permitted Encumbrances Exhibit F    -      Subordination
Agreements

 

-iv-



--------------------------------------------------------------------------------

Exhibit G    -      Letter of Credit Agreement Exhibit H    -      Extended Term
Exhibit I    -      Form of Master Lease Guaranty Exhibit J    -      Fair
Market Rental

 

-v-



--------------------------------------------------------------------------------

MASTER LEASE

THIS MASTER LEASE is executed this 25th day of September, 2014 (the
“Commencement Date”), by and among each of the entities listed as Tenant on the
signature pages hereto, each having its principal office at c/o Holiday
Retirement, 5885 Meadows Rd., Suite 500, Lake Oswego, OR 97035, as Tenant (or
any successor and/or assigns permitted hereunder, “Tenant”), and each of the
entities listed as Landlord on the signature pages hereto, each having its
principal office at c/o Sabra Health Care REIT, Inc., 18500 Von Karman Avenue,
Suite 550, Irvine, California 92612 (“Landlord”).

R E C I T A L S

A. Landlord is the owner of the Property, including the Facilities.

B. Landlord and Tenant have reached agreement upon the terms of a lease under
which Tenant will lease the Property from Landlord.

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1 Definitions

For all purposes of this Lease, unless otherwise expressly provided in this
Lease or unless the context in which such term is used indicates a contrary
intent, (a) the terms defined in this Article shall have the meanings given to
them in this Article, and the terms defined elsewhere in this Lease shall have
the meanings given to them herein, (b) all accounting terms not otherwise
defined in this Article shall have the meanings given to them in accordance with
GAAP at the time applicable to the accrual method of accounting, applied on a
consistent basis, (c) all references in this Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Lease, and (d) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision:

“Accounts” means Tenant’s accounts receivable and other rights to payment
arising from the Facilities now existing or hereafter arising and whether for
the sale or provision of goods or services to residents, including, but not
limited to occupancy charges of all kinds.

“Additional Charges” shall have the meaning given to such term in Section 4.2.

“Adjusted CPI Increase” means the greater of three and one-half percent
(3.5%) and the actual CPI Increase as of the date of determination (the parties
agreeing that the date of determination for the calculation of the Fair Market
Rental shall be the date of Tenant’s delivery of any extension notice).



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any individual, corporation,
trust, business trust, association, limited liability company, partnership,
joint venture, or other entity which, directly or indirectly, controls, or is
controlled by, or is under common control with, such Person.

“Agent” shall have the meaning given to such term in Section 8.4(a).

“Alteration” means any alteration or modification to a Facility.

“Applicable Escalator” means, with respect to Lease Years 2 and 3, four percent
(4.0%), and with respect to each Lease Year thereafter, the Adjusted CPI
Increase.

“Applicable Transfer Conditions” mean the following conditions:

 

  (a) neither the Proposed Transferee nor any Affiliate of the Proposed
Transferee is a Prohibited Person;

 

  (b) Tenant has provided Landlord with not less than forty-five (45) days’
prior written notice of such proposed transaction;

 

  (c) Tenant delivers to Landlord copies of the documentation evidencing the
proposed Transfer; provided, however, that to the extent the Transfer includes
assets or interests of or with respect to entities other than Tenant and the
Facilities, Tenant shall be permitted to omit from the delivered documents all
documents or provisions which do not relate to Tenant and the Facilities;

 

  (d) Tenant shall have delivered to Landlord a certification from an officer of
Tenant confirming that, to Tenant’s knowledge, Tenant and any Proposed
Transferee, or its Affiliates, are not the subject of any investigation,
proceeding, audit, inquiry, or examination by any governmental authority,
concerning any actual or alleged violation of any Legal Requirements that would,
or would reasonably be expected to, result in a material adverse effect on the
surviving tenant under this Lease or on the Facilities taken as a whole;

 

  (e) After giving effect to the proposed transaction, no material action would
need to be taken by Tenant or Landlord pursuant to Section 27.1, provided that,
if Landlord reasonably determines that any such material action would need to be
taken, Landlord shall provide reasonably acceptable evidence to support its
determination to Tenant within the forty-five (45) day period described in
subsection (b) above;

 

2



--------------------------------------------------------------------------------

  (f) Tenant or Proposed Transferee pays all actual and reasonable properly
documented out of pocket fees, costs, and expenses incurred by Landlord in
connection with the proposed transaction, including, without limitation, all
reasonable fees and disbursements of outside counsel, whether or not the
transaction is actually consummated;

 

  (g) the Proposed Transferee or the Proposed Transferee Guarantor has a NTA Net
Worth of not less than One Hundred Fifty Million Dollars ($150,000,000);

 

  (h) if applicable, the Proposed Transferee Guarantor shall have delivered to
Landlord a new guaranty of master lease in the form of the Master Lease Guaranty
or in such other form reasonably acceptable to Landlord, but including, without
limitation, with the same financial covenants as contained in the Master Lease
Guaranty;

 

  (i) the Proposed Transferee, the Proposed Transferee Guarantor and/or their
respective Affiliates, collectively, owns, operates or manages at least twenty
(20) senior housing facilities that are not predominately or exclusively
operated as skilled nursing facilities;

 

  (j) in the case of a proposed Transfer to Genesis, such Transfer does not
constitute a Genesis Restricted Transaction; and

 

  (k) Tenant and/or the Proposed Transferee executes and delivers such other
documents as may be reasonably required by Landlord to effectuate the assignment
and continue the security interests and other rights of Landlord pursuant to
this Lease or any other documents executed on the Commencement Date in
connection herewith.

“Approvals” shall have the meaning given to such term in Section 25.11(b).

“Assignment of Contracts and Operating Leases” means the Assignment and
Assumption of Contracts and Operating Leases in the form of Exhibit A attached
hereto and incorporated herein by this reference pursuant to which Tenant shall
assign all of its right, title and interest in the Contracts and Operating
Leases to Landlord (or to Landlord’s successor in title to the Facilities)
effective upon the termination of this Lease.

“Assignment of Resident and Commercial Agreements” means the Assignment and
Assumption of Resident and Commercial Agreements in the form of Exhibit B
attached hereto and incorporated herein by this reference pursuant to which
Tenant shall assign all of its right, title and interest in the Resident
Agreements and the Commercial Agreements to Landlord (or to Landlord’s successor
in title to the Facilities) effective upon the termination of this Lease.

“Authority” shall mean the United States, the State, the county, the city or any
other political subdivision in which any portion of the Property is located, and
any other political subdivision, agency, instrumentality, department,
commission, board, court, authority, official, officer, accreditation authority
or any other Person, domestic or foreign, exercising jurisdiction or control
over Landlord, Tenant and/or any portion of the Property.

 

3



--------------------------------------------------------------------------------

“Award” shall have the meaning given to such term in Section 16.1(c).

“Base Rent” shall mean the monthly installments of rent payable under this Lease
in the amounts set forth in Section 4.1.

“Bill of Sale” means the instrument in the form of Exhibit C attached hereto and
incorporated herein by this reference, pursuant to which Tenant will convey to
Landlord, (or to Landlord’s successor in title to the Facilities), effective
upon the termination of this Lease, all of Tenant’s right, title and interest in
the Transferred Tenant’s Personal Property, Inventory and Records.

“Business Day” means any day, other than a Saturday, Sunday or statutory holiday
in the State of Oregon or the State of California.

“Capital Additions” shall mean (a) a material expansion or reduction of any
Facility (including the construction of an addition to or new wing on any
Facility), and (b) an Alteration that would affect the structural components of
the applicable Facility or the main electrical, mechanical, plumbing, elevator
or ventilating and air conditioning systems for such Facility, in each case, in
any material respect, and for which the budgeted cost exceeds Two Hundred
Thousand Dollars ($200,000).

“Capital Expenditures” shall mean expenditures which are accounted for as
capitalized expenditures under GAAP and which are for the maintenance,
improvement or preservation of the physical condition of a Facility.

“Capital Expenditures Report” shall have the meaning given to such term in
Section 22.3(c)

“Capital Stock” shall mean, with respect to any Person, any capital stock
(including preferred stock), shares, membership or partnership interests,
participation or other ownership interests (however designated) of such entity
and any rights (other than debt securities convertible into or exchangeable for
capital stock), warrants or options to purchase any thereof; provided, however,
that leases of real property that provide for contingent rent based on the
financial performance of the tenant shall not be deemed to be Capital Stock.

“Change of Control” shall mean, with respect to any Person, a change in the
Person that ultimately exerts effective Control over such Person, provided
notwithstanding anything to the contrary contained in this Lease, no Change of
Control shall be deemed to have occurred so long as (i) FIG shall manage,
directly or indirectly pursuant to a management and advisory agreement,
Guarantor or Tenant or (ii) Guarantor or Tenant is Controlled, directly or
indirectly, by Fortress and/or any Fortress Managed Fund. For the purposes of
this definition, (i) “Fortress” means Fortress Investment Group LLC, (ii) “FIG”
means

 

4



--------------------------------------------------------------------------------

FIG LLC, or any other subsidiary of Fortress that is majority owned directly or
indirectly and Controlled directly or indirectly by Fortress (together with its
principals) and (iii) “Fortress Managed Fund” means a fund that is owned
directly or indirectly and Controlled directly or indirectly by Fortress
(together with its principals) and that has entered into a management and
advisory agreement with FIG.

“Combined Lease Right” shall have the meaning given to such term in
Section 25.20.

“Commencement Date” has the meaning given to such term on the first page of this
Lease.

“Commercial Agreements” means, collectively, all written leases, occupancy
agreements and other agreements (other than Resident Agreements) granting any
Person the right to use or occupy certain portions of such Facilities.

“Competing Facility” shall have the meaning given to such term in Section 8.6.

“Condemnation” shall have the meaning given to such term in Section 16.1(a).

“Condemnor” shall have the meaning given to such term in Section 16.1(d).

“Contracts” means, collectively, those agreements (other than the Operating
Leases and Licenses) to which Tenant is a party and under which Tenant conducts
the business of the Facilities.

“Control”, together with the correlative terms “Controlled” and “Controls,”
means, as applied to any Person, the possession, directly or indirectly, of the
power to direct the management and policies of that Person, whether through
ownership, voting control, by contract or otherwise.

“CPI” shall mean the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index for All Urban Consumers, United States City
Average (1982 – 1984). If the foregoing index is discontinued or revised during
the Term, the governmental index or computation with which it is replaced shall
be used to obtain substantially the same result.

“CPI Increase” shall mean, for a particular calculation period, the percentage
increase (rounded to two decimal places), if any, in (a) the CPI published for
the calendar month immediately preceding the commencement of the calculation
period over (b) the CPI published for the calendar month in which the
calculation period ends.

“Cumulative Minimum Portfolio Capex Target Amount” shall mean an amount equal to
the product of (a) the weighted average of the number of units at the Facilities
during the applicable calendar year and (b) $500 (with such amount increased
annually from and after January 1st of each calendar year by the CPI Increase,
commencing on January 1, 2016).

 

5



--------------------------------------------------------------------------------

“Date of Taking” shall have the meaning given to such term in Section 16.1(b).

“Default Rate” means 5% above the Prime Rate, but in no event greater than the
maximum rate then permitted under applicable Legal Requirements.

“Deposit” shall have the meaning given to such term in Section 4.2.

“Designated Representative” shall have the meaning given to such term in
Section 25.1.

“Disclosing Party” shall have the meaning given to such term in Section 26.2(a).

“Emergency Capital Additions” shall have the meaning given to such term in
Section 7.4.

“Encumbrance” shall have the meaning ascribed to such term in Article 23.

“Environmental Laws” means the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws relating to the protection of the environment as in effect on the
date of this Agreement together with their implementing regulations and
guidelines as of the date of this Agreement, and all state, regional, county,
municipal and other local laws, regulation and ordinances that are equivalent or
similar to the federal laws recited above in effect as of the date of this
Agreement.

“Event of Default” shall have the meaning given to such term in Section 17.1.

“Excess Capital Expenditures Amount” shall have the meaning given to such term
in Section 7.3

“Extended Term” shall mean one or more terms, if any, of the duration set forth
on Exhibit H, in each case for which Tenant renews this Lease in accordance with
Section 3.2.

“Facility or Facilities” shall mean any one or more of the 21 independent living
facilities located on the Land, each as generally described on Schedule I
attached hereto, together with all improvements (whether now existing or made
during the term of this Lease), FF&E and other personal property located at and
used in the operation thereof.

“Facility Mortgage” shall have the meaning given to such term in Section 14.1.

“Facility Mortgagee” shall have the meaning given to such term in Section 14.1.

“Fair Market Rental” shall mean the greater of (i) the fair market rent for the
Property as determined pursuant to Exhibit J, and (ii) an annual amount equal to
the sum of (a) the Base Rent payable during the immediately preceding Lease
Year, and (b) the Base Rent for the immediately preceding Lease Year multiplied
by the Adjusted CPI Increase.

 

6



--------------------------------------------------------------------------------

“FF&E” shall mean all furniture, furnishings, fixtures, vehicles, equipment,
machinery and other items of property, including all components thereof, now and
hereafter located in, on or used or incorporated into the Facilities, including,
without limitation, any and all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air conditioning systems, equipment and apparatus, sprinkler systems and fire
and theft protection equipment, built-in oxygen and vacuum systems, wiring,
tubing, central clock systems, elevators, dumb waiters, intercom systems,
attendant call systems, affixed cabinetry and counters, pneumatic tube systems,
vacuum cleaning systems, conveyor systems, paging systems, mill work, x-ray
protection, pass-through boxes, exhaust systems, laboratory plumbing and piping,
gas systems, attendant station counters, emergency generators and similar items
incorporated into and made a part of the Facilities, together with all
replacements, modifications, alterations and additions thereto. FF&E shall not
be deemed to include Tenant’s Excluded Property.

“Fiscal Year” shall mean Tenant’s fiscal year, which now ends December 31 in
each calendar year, with the new Fiscal Year beginning on the following
January 1. For purposes of this Lease, the partial Fiscal Year between the
Commencement Date and January 1 of the next Fiscal Year shall constitute a
separate Fiscal Year. If Tenant changes its Fiscal Year at any time during the
Term, Tenant shall promptly give Landlord Notice specifying such change. If any
such change is made, all reporting and accounting procedures set forth in this
Lease shall continue to be made in accordance with GAAP. Any appropriate
adjustments to such procedures as a result of such change shall be made upon the
reasonable mutual consent of Landlord and Tenant. No such change or adjustment
shall alter the Term, and Tenant shall bear any accounting costs reasonably
incurred by Landlord as a result of any such change or adjustment.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and directives of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the accounting profession), consistently applied.

“Genesis” shall mean Genesis HealthCare LLC, a Delaware limited liability
company, or any successor entity thereto, and its controlled subsidiaries.

“Genesis Restricted Transaction” shall mean, with respect to any proposed
Transfer pursuant to which Genesis is the Proposed Transferee that is
consummated any time prior to the fifth (5th) anniversary of the Commencement
Date: (i) such Transfer would result in the revenues collected by Landlord
and/or its Affiliates, as landlord, from Genesis, as tenant (including the
revenues payable to Landlord under this Lease), on an annual basis, to comprise
twenty percent (20%) or more of the total revenues of Sabra Health Care REIT,
Inc. (determined on a consolidated basis in accordance with GAAP), but only if,
during the period that is six (6) consecutive months immediately prior to the
consummation of such proposed transaction, the revenues collected by Landlord
and/or

 

7



--------------------------------------------------------------------------------

its Affiliates, as landlord, from Genesis, as tenant, on an annual basis,
comprised less than twenty percent (20%) of the total revenues of Sabra Health
Care REIT, Inc. (determined on a consolidated basis in accordance with GAAP),,
or (ii) such Transfer would result in the revenues collected by Landlord and/or
its Affiliates, as landlord, from Genesis, as tenant (including the revenues
payable to Landlord under this Lease), on an annual basis, to comprise in excess
of fifty percent (50%) of the total revenues of Sabra Health Care REIT, Inc.
(determined on a consolidated basis in accordance with GAAP).

“Guarantor” shall mean Holiday AL Holdings LP, or any successor, assign or
replacement as permitted under this Lease.

“Hazardous Substances” means any substance, other than any substance lawfully
used in the maintenance or operation of the Property, which is (i) designated,
defined, classified or regulated as a hazardous substance, hazardous material,
hazardous waste, pollutant or contaminant under any Environmental Law, as
currently in effect as of the date of this Agreement, (ii) petroleum
hydrocarbon, including crude oil or any fraction thereof and all petroleum
products, (iii) PCBs, (iv) lead, (v) friable asbestos, (vi) flammable
explosives, (vii) infectious materials, or (viii) radioactive materials.

“Impositions” shall mean (a) all real property taxes imposed upon the Land, the
Facilities or any of the FF&E, (b) all other real property taxes and personal
property taxes imposed upon the Property, and (c) all ad valorem, sales, use,
single business, gross receipts, transaction privilege, rent or similar taxes
relating to rent that are imposed upon Tenant, Personal Property, Tenant’s
Personal Property or Tenant’s business conducted upon any portion of the Land
(or the Property or from within the Facilities), assessments (including, without
limitation, all supplemental real property tax assessments or assessments for
public improvements or benefit, whether or not commenced or completed prior to
the date hereof and whether or not to be completed within the Term), any other
covenants, conditions or restrictions of record with respect to the Property,
water, sewer or other rents and charges, excises, tax levies, fees (including,
without limitation, license, permit, franchise, inspection, authorization and
similar fees and any and all connection charges, guaranteed revenues,
contributions-in-aid of construction or other charges under any developer
agreement or other agreement of record) and all other governmental charges, in
each case whether general or special, ordinary or extraordinary, foreseen or
unforeseen, of every character or nature whatsoever imposed with respect to or
connected with the Property or the business thereon or therein by Tenant
(including all interest and penalties thereon due to any failure or delay by
Tenant in payment thereof) which at any time prior to, during or with respect to
the Term hereof may be assessed or imposed, and which become due and payable, on
or with respect to, or to the extent unpaid may be a lien upon (i) Landlord’s
interest in the Property, (ii) the Property or any part thereof or any Rent
therefrom or any estate, right, title or interest therein or (iii) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on or in connection with the Property or the leasing or use of the Property or
any part thereof by Tenant. For the purposes of this definition, the term “real
property tax” shall mean for the Facilities all taxes which are imposed, levied
or assessed upon or with respect to the Property, the

 

8



--------------------------------------------------------------------------------

Facilities, the Land, or any portion thereof (including increases in real
property taxes which are caused by reason of any new construction in or to the
Property). Notwithstanding the foregoing, Impositions shall not include (1) any
tax based on net income (whether denominated as a franchise, capital stock or
other tax) or capital imposed upon Landlord or any other person, (2) any
transfer or net revenue tax imposed upon Landlord or any other person (including
any tax imposed as a result of a transfer, either partial or total, of
Landlord’s interest in the Property or which are added to a tax or charge
hereinbefore included within the definition of real property tax by reason of
such transfer or which are imposed by reason of this transaction, any
modifications hereto, or any transfers hereof) or (3) any tax imposed with
respect to the sale, exchange, mortgage or other disposition by Landlord of any
property (including the Property) or the proceeds thereof, nor any tax,
assessment, tax levy or charge described in the first sentence of this paragraph
which is in effect at any time during the Term hereof to the extent (and for the
period of time) such tax, assessment, tax levy or charge is totally or partially
repealed, unless a tax, assessment, tax levy or charge set forth in clause
(1) or (2) is levied, assessed or imposed expressly in lieu thereof, in which
case the substitute tax, assessment, tax levy or charge shall be deemed to be an
Imposition.

“Insolvency Laws” means the Bankruptcy Code 11 U.S.C. § 101 et seq., or any
similar federal or state law relating to bankruptcy, insolvency, winding-up,
liquidation, compromise or relief of debtors.

“Insolvency Proceedings” means any dissolution, bankruptcy, receivership,
winding-up, liquidation or other similar proceedings in respect of any Party
(whether voluntary or involuntary), any proposal or other proceeding seeking a
stay of proceedings, reorganization or compromise of the claims of creditors
made or commenced by any Party or others under any Insolvency Law or any
distribution of assets of any Party among its creditors in any manner
whatsoever.

“Insurance Arbitrator” shall have the meaning given to such term in
Section 14.7.

“Insurance Requirements” shall mean all terms and conditions of any insurance
policy required by this Lease.

“Inventory” means the operating supply of consumable supplies, including food,
materials and other supplies used in connection with the operation of the
Facilities.

“Investment Restricted Period” shall have the meaning given to such term in
Section 8.6(b).

“Investment Restricted Period Effective Date” shall have the meaning given to
such term in Section 8.6(b).

“Issuer” shall mean the financial institution that, from time to time, has
issued a Letter of Credit.

 

9



--------------------------------------------------------------------------------

“Issuer Revocation” shall mean that an Issuer shall fail to be in compliance
with all of the Issuer Standards, or shall admit in writing its inability to pay
its debts generally as they become due, shall file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, shall consent to the
appointment of a receiver or conservator of itself or the whole or any
substantial part of its property, shall file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, shall have a
receiver, conservator or liquidator appointed for it (including an FDIC
receiver, conservator or liquidator), or shall become subject to operational
supervision by any federal or state regulatory authority.

“Issuer Standards” shall mean that the Issuer: (i) has at the time of
determination net worth, as determined in accordance with GAAP, in excess of
Five Hundred Million Dollars ($500,000,000.00); and (ii) has a current long-term
credit rating from at least two (2) nationally recognized statistical rating
organizations (such as Standard & Poor’s, Moody’s Investor Services or Fitch
Ratings) equivalent to or greater than A-/A3.

“Land” shall mean the parcels of real property described on the attached Exhibit
D, and any other land acquired and made subject to this Lease in connection with
the Facilities, and including all appurtenant rights relating to any such
parcel.

“Landlord’s Representatives” shall mean Landlord’s agents, employees,
contractors, consultants, attorneys, auditors, architects and other
representatives.

“Lease” shall mean this document, as the same may be amended from time to time
in accordance herewith.

“Lease Collateral” shall have the meaning given to such term in Section 28.1.

“Lease Year” shall mean, as applicable, (i) the period commencing on the
Commencement Date and ending on September 30, 2015, and (ii) each twelve
(12) consecutive month period thereafter commencing on October 1 and ending on
September 30.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
common law, decrees and injunctions affecting the Property or the maintenance,
construction, use, alteration, occupancy or operation thereof (including but not
limited to the Permitted Use), whether now or hereafter enacted and in force
(including any of the foregoing which may require repairs, modifications or
alterations in or to the Property), all Licenses, land use entitlements, zoning
and regulations relating thereto, and all covenants, conditions, agreements,
restrictions, obligations and encumbrances contained in any instruments, either
of record or known to Tenant.

“Letter of Credit” shall mean an unconditional, irrevocable, standby letter of
credit in the form of Exhibit G, naming Landlord as beneficiary, and issued by
an Issuer that satisfies the Issuer Standards and is otherwise acceptable to
Landlord in its commercially reasonable discretion.

 

10



--------------------------------------------------------------------------------

“Licenses” shall mean all licenses and permits to operate the Facilities issued
by the local, state or federal agencies having jurisdiction over such Facilities
and all other permits (including building permits), licenses, franchises,
certificates (including certificates of occupancy), certificates of need,
letters of non-reviewability or other governmental approvals and similar
authorizations and entitlements as may be applicable to any Facility or
otherwise required under any and all Legal Requirements to perform any and all
of Tenant’s obligations under this Lease, and to operate the Facilities for the
Permitted Use(s).

“Manager” means Harvest Management Sub LLC, or any Affiliate of Tenant, and
their respective successors and assigns.

“Master Lease Guaranty” shall have the meaning given to such term in
Section 29.1.

“Notice” or “Notices” shall mean any notice required under this Lease, all of
which shall be given pursuant to Section 25.8.

“Non-Disclosing Party” shall have the meaning given to such term in
Section 26.2(d).

“NTA Net Worth” means, with respect to a Person, an amount equal to total
consolidated fair market value of tangible assets of such Person (including real
property and financial assets but excluding good will or other intangible
assets) minus total consolidated liabilities, as determined in accordance with
GAAP.

“Officer’s Certificate” shall mean a certificate of Tenant or Landlord, as
applicable, signed by the chief executive officer, chief financial officer,
chief accounting officer or other duly authorized officer of Tenant or Landlord,
as applicable.

“Operating Leases” means collectively those leases of any Personal Property used
by Tenant in connection with the operation of the Facilities.

“Other Lease” shall have the meaning given to such term in Section 25.20.

“Per Facility Minimum Capex Target Amount” shall mean an amount equal to the
product of (a) the weighted average of the number of units at the applicable
Facility during each calendar year of the applicable three (3) calendar year
period and (b) $300 (with such amount increased each January 1st by the CPI
Increase, commencing with January 1, 2016).

“Permitted Encumbrances” shall mean the matters, if any, for each respective
parcel of Land set forth in Exhibit E attached hereto and incorporated herein by
this reference and shall include any Tenant PE Agreement.

 

11



--------------------------------------------------------------------------------

“Permitted Transfer” shall have the meaning given to such term in Section 21.6.

“Permitted Use” shall mean the use and operation of the Facilities and all parts
thereof as senior living or senior care facilities, and the provision of related
services in connection therewith including, without limitation, food services,
recreational services and other ancillary services, all in material compliance
with all applicable Legal Requirements.

“Person” means any individual, partnership, association, corporation, limited
liability company, business trust, trust, or other entity.

“Personal Property” means all linens, parts, Inventory and other items of
tangible personal property that are owned by Landlord and used for the operation
and/or maintenance of the Facilities. Tenant’s Excluded Property shall be
excluded from the definition of “Personal Property.”

“Personal Property REIT Requirement” shall have the meaning given to such term
in Section 27.3.

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Landlord shall select, in its reasonable discretion, an equivalent
publication that publishes such “Prime Rate,” and if such “Prime Rates” are no
longer generally published or are limited, regulated or administered by a
governmental or quasi-governmental body, then Landlord shall select, in its
reasonable discretion, a comparable interest rate index.

“Prohibited Person” shall mean any Person that is (a) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”), (b) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
or any Executive Order of the President issued pursuant to such statutes, or
(c) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons”.

“Property” shall have the meaning given to such term in Section 2.1.

“Proposed Transferee” means the proposed assignee, sublessee or transferee of
any direct interest in this Lease or Tenant pursuant to Article 21.

“Proposed Transferee Guarantor” means any Person that is an Affiliate of a
Proposed Transferee and that shall execute and deliver in favor of Landlord a
guaranty in the form of the Master Lease Guaranty, or in another form approved
by Landlord, in connection with any Transfer of any direct interest in this
Lease or Tenant pursuant to Article 21.

 

12



--------------------------------------------------------------------------------

“Publicly Traded Capital Stock” means Capital Stock which is (i) registered
under the Securities Exchange Act of 1934, as amended, and (ii) listed or
traded, as the case may be, on the New York Stock Exchange, the NASDAQ Stock
Market or any other recognized stock exchange in the United States.

“Publicly Traded Company” means a company with Publicly Traded Capital Stock.

“Records” means files and records, including correspondence with residents and
suppliers, books of account, employment records, resident files, records
pertaining to supplies, advertising records, files and literature and other
written materials of Tenant relating exclusively to the Facilities but
specifically excluding any written materials included in Tenant’s Excluded
Property.

“Remedial Work” shall have the meaning given to such term in Section 8.4(b).

“Rent” shall mean the Base Rent and Additional Charges.

“Resident Agreements” means collectively all written leases, occupancy
agreements and other agreements granting any resident of the Facilities the
right to occupy certain portions of such Facilities.

“Restricted Period Effective Date” shall have the meaning given to such term in
Section 8.6.

“Restricted Period Termination Date” shall have the meaning given to such term
in Section 8.6.

“Review Period” shall have the meaning given to such term in Section 14.7.

“Security Deposit” shall have the meaning given to such term in Section 4.2

“State” shall mean the state in which any one of the Facilities are located.

“Subordination Agreement” shall mean a Subordination Agreement in the form
attached hereto as Exhibit F or, if requested by a Facility Mortgagee, such
other form as is reasonable and customary.

“Successor Entity” shall have the meaning given to such term in Section 8.6.

“Suspension Period” shall have the meaning given to such term in Section 26.5.

“Taking” shall mean a taking or voluntary conveyance during the Term hereof of
all or any part of the Property, or any interest therein, right with respect
thereto or use thereof, as a result of, incidental to, or in settlement of any
Condemnation or other eminent domain proceedings affecting such Property,
regardless of whether such proceedings shall have actually been commenced.

 

13



--------------------------------------------------------------------------------

“Targeted Expenditure Shortfall Deposit” shall mean, as of any calculation date,
the amount, if any, by which:

 

  (a) the Cumulative Minimum Portfolio Target Amount or the Per Facility Minimum
Capex Target Amount, as applicable, during the applicable period; exceeds

 

  (b) the amount of actual Capital Expenditures (in the aggregate or on a
per-Facility basis, as applicable) during such period.

“Tenant Control Party” shall mean (i) Guarantor, (ii) any direct or indirect
subsidiary of Guarantor that Controls Tenant, (iii) Tenant, and (iv) Harvest
Facility Holdings LP and any wholly owned subsidiary of Harvest Facility
Holdings LP for so long as it is wholly owned by Harvest Facility Holdings LP.

“Tenant PE Agreement” shall have the meaning given to such term in Section 8.5.

“Tenant’s Excluded Property” shall mean (i) Tenant’s Personal Property,
(ii) Tenant’s proprietary property, including, but not limited to, printed
materials (such as operating manuals, policies, procedures and training
manuals), computer software developed by or for the use of Tenant and/or its
Affiliates, and trade names, logos, trademarks and service marks of Tenant
and/or its Affiliates including, but not limited to, to the name “Holiday” or
any variation thereof and any related trademarks, logos and service marks,
(iii) Tenant’s Accounts and (iv) the books and records of Manager and Tenant’s
Affiliates.

“Tenant’s Personal Property” shall mean any items of tangible personal property
(including motor vehicles, if any) which are owned or leased by Tenant and used
exclusively in connection with the operation of the Facilities.

“Term” shall mean the period commencing on the Commencement Date and expiring on
the last day of the calendar month in which the 15th anniversary of the
Commencement Date occurs (the “Initial Term”), unless extended or earlier
terminated in accordance with the provisions of this Lease. The Term shall
include any Extended Term to the extent Tenant exercises the applicable renewal
in accordance with Section 3.2.

“Transfer” shall mean any of the following, whether effectuated directly or
indirectly, through one or more step transactions or tiered transactions,
voluntarily or by operation of law, (i) Tenant assigning, conveying, selling,
pledging, mortgaging, hypothecating or otherwise encumbering, transferring or
disposing of all or any part of this Lease or Tenant’s leasehold estate
hereunder, (ii) conveying, selling, assigning, transferring, pledging,
hypothecating, encumbering or otherwise disposing of any Capital Stock in Tenant
or any Person that Controls Tenant, if such conveyance, sale, assignment,
transfer, pledge, hypothecation, encumbrance or disposition results, directly or
indirectly,

 

14



--------------------------------------------------------------------------------

in a Change of Control of Tenant (or of Guarantor ); (iii) merging or
consolidating Tenant or any Person that Controls Tenant with or into any other
Person, if such merger or consolidation, directly or indirectly, results in a
Change of Control of Tenant (or of Guarantor); (iv) dissolving Tenant or any
Person that Controls Tenant if the same results in a Change of Control of Tenant
(or of Guarantor); or (v) selling, conveying, assigning, or otherwise
transferring all or substantially all of the assets of Tenant.

“Transferred Tenant’s Personal Property” shall have the meaning set forth in
Section 8.1(b).

“Unavoidable Delays” shall mean delays due to strikes, lockouts, inability to
procure materials, power failures, acts of God, governmental restrictions, enemy
action, civil commotion, unavoidable casualty and other causes beyond the
control of the party responsible for performing an obligation hereunder,
provided that lack of funds shall not be deemed a cause beyond the reasonable
control of either party hereto.

“Warranties” shall have the meaning given to such term in Section 2.1(b).

ARTICLE 2

LEASE OF LAND AND FACILITIES

 

2.1 Letting

(a) Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
subject to the terms, covenants, conditions and provisions hereinafter set
forth, all of Landlord’s right, title and interest in and to all the Land, FF&E,
Personal Property and the Facilities and all rights related to the use and
operation thereof (collectively, the “Property”).

(b) Landlord hereby assigns to Tenant, without recourse or warranty whatsoever,
all assignable warranties, guaranties, indemnities and similar rights
(collectively, “Warranties”) which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Facilities.
Such assignment shall remain in effect until the expiration or earlier
termination of this Lease, whereupon such assignment shall cease and all of the
Warranties shall automatically revert to Landlord. In confirmation of such
reversion Tenant shall execute and deliver promptly any certificate or other
document reasonably required by Landlord. Landlord shall also retain the right
to enforce any Warranties during the continuance of an Event of Default. Tenant
shall enforce the Warranties in accordance with their respective terms to the
extent such enforcement would be commercially reasonable under the circumstances
in each case.

 

2.2 AS IS/WHERE IS

Tenant is familiar with each and every aspect of the Facilities, including the
condition of the Land and all improvements thereon, and hereby accepts same on
an AS IS/WHERE IS BASIS WITH ALL FAULTS and without reliance upon any
representations or warranties of Landlord of any kind or nature whatsoever,
whether express or implied, and subject

 

15



--------------------------------------------------------------------------------

to all matters of every kind and description existing as of the date hereof
including, without limitation, (a) the existing state of title, including all
covenants, conditions, restrictions, ground leases, easements and Legal
Requirements (but excluding any matters created or caused by any acts of
Landlord). Except for matters arising by, through or under Landlord, Tenant
waives any and all claims, demands and cause or causes of action heretofore or
hereafter arising against Landlord with respect to the condition of the Property
or the ability of Tenant to conduct its business from the Facilities. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY AT THE
FACILITIES OR ANY PART THEREOF, EITHER AS TO ITS DESIGN, CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE
(INCLUDING, WITHOUT LIMITATION, THE PERMITTED USES) OR AS TO THE QUALITY THEREOF
OR THE PRESENCE OR ABSENCE OF DEFECTS IN THE MATERIAL OR WORKMANSHIP THEREIN,
LATENT OR PATENT. TENANT ACKNOWLEDGES AND AGREES THAT, AS OF THE COMMENCEMENT
DATE, THE PROPERTY AT THE FACILITIES SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN
INSPECTED BY TENANT AND SHALL BE CONCLUSIVELY DEEMED TO BE SATISFACTORY TO IT IN
ALL RESPECTS.

 

2.3 Transfer of Business Operations of the Facilities

Landlord makes no warranty or representation to Tenant, express or implied, and
shall be subject to no liability, with respect to the operation or management of
the Facilities prior to the Commencement Date.

 

2.4 Single Lease

Tenant and Landlord acknowledge and agree that this Lease constitutes a single,
indivisible lease of all of the Facilities, and together the Facilities
constitute a single economic unit. Landlord has agreed to all the provisions of
this Lease, including Base Rent and other amounts payable based on the intent to
lease all of the Facilities as a single and inseparable transaction, and such
provisions would have been materially different had the parties intended to
enter into separate leases or a divisible lease. Tenant, to induce Landlord to
enter into this Lease, to the extent permitted by law, (a) agrees, acknowledges
and is forever estopped from asserting to the contrary that if, notwithstanding
the provisions of this Section 2.4, this Lease were to be determined or found to
be in any proceeding, action or arbitration under state or federal bankruptcy,
insolvency, debtor-relief or other applicable laws to constitute multiple leases
demising multiple properties, such multiple leases could not, by the debtor,
trustee, or any other party, be selectively or individually assumed, rejected or
assigned; and (b) forever knowingly waives and relinquishes any and all rights
under or benefits of the provisions of the Federal Bankruptcy Code Section 365
(11 U.S.C. § 365), or any successor or replacement thereof or any analogous
state law, to selectively or individually assume, reject or assign the multiple
leases comprising this Lease following a determination or finding in the nature
of that described in the preceding clause (a).

 

16



--------------------------------------------------------------------------------

ARTICLE 3

TERM OF LEASE

 

3.1 Term of Lease

The Property shall be leased by Landlord to Tenant for the Term.

 

3.2 Extension of Term

Provided that no Event of Default has occurred and is continuing, either at the
date of exercise or upon the commencement of an Extended Term, as applicable,
Tenant shall have the right to renew this Lease with respect to all (but not
less than all) of the Facilities. Each renewal option shall be exercised, if at
all, by Tenant giving written notice to Landlord of such renewal not more than
eighteen (18) months or less than twelve (12) months prior to the expiration of
the applicable then-current Term. Once delivered to Landlord, a renewal notice
shall be irrevocable; provided, however, that Tenant shall have ten
(10) Business Days following Landlord’s notice to Tenant of the final
determination of the applicable Fair Market Rental to elect to withdraw the
applicable renewal notice, which election must be in writing and once made,
shall be irrevocable. Notwithstanding the foregoing, Tenant shall have no right
to withdraw a renewal notice if the applicable Fair Market Rental was calculated
based on the Base Rent payable during the immediately preceding Lease Year
rather than on the fair market rent for the Premises as determined pursuant to
Exhibit J.

ARTICLE 4

RENT

During the Term, Tenant shall pay the Rent, including the Base Rent and all
Additional Charges due hereunder, to Landlord, or to the appropriate Person as
required by the terms of this Lease, as applicable, in lawful money of the
United States of America, in immediately available funds. Any such payments to
Landlord shall be by wire transfer in accordance with the instructions delivered
by Landlord to Tenant from time to time in a Notice, or to such other account,
address, place, or Person, as Landlord may designate from time to time in a
Notice. The Base Rent and Additional Charges shall be paid in accordance with
this Article.

 

4.1 Base Rent

Annual Base Rent shall be $30,250,000, in the aggregate, and shall be paid to
Landlord in twelve (12) equal monthly installments on the 5th Business Day of
each calendar month during the Term; provided, however, if the Term commences on
a day other than the first day of a calendar month, the Base Rent attributable
to the partial calendar month in which the Commencement Date occurs shall be in
addition to the foregoing amount and shall be payable as of the Commencement
Date, which amount shall be the prorated monthly installment of such annual Base
Rent. On the first day of each Lease Year during the Initial Term, commencing
with the second (2nd) Lease Year, Base Rent shall increase to an amount equal to
the sum of:

(a) the Base Rent applicable to the immediately preceding Lease Year (not taking
into account any Base Rent payable for the partial calendar month in which the
Commencement Date occurs, if the Commencement Date is other than the first day
of a calendar month), plus

 

17



--------------------------------------------------------------------------------

(b) the product of (i) the Base Rent applicable to the immediately preceding
Lease Year, multiplied by (ii) the Applicable Escalator.

To establish a fair market rent for the Property during any Extended Term, the
Base Rent for each Extended Term shall be reset and expressed as an annual
amount equal to the Fair Market Rental of the Property; provided, however, that
on the first day of the second (2nd) Lease Year of any Extended Term and the
first day of each Lease Year thereafter during such Extended Term, the Base Rent
shall increase to an amount equal to the sum of (a) the Base Rent for the
immediately preceding Lease Year, and (b) the Base Rent for the immediately
preceding Lease Year multiplied by the Adjusted CPI Increase.

 

4.2 Security Deposit

(a) Tenant shall deposit as directed by Landlord, and Landlord shall hold, the
amount of $15,125,000 (the “Security Deposit”), which shall serve as security
for the performance by Tenant of the provisions of this Lease and shall not be
deemed advance rent. If an Event of Default has occurred and is continuing,
Landlord may use the Security Deposit, or any portion of it, to satisfy any
outstanding obligation of Tenant under this Lease. Tenant shall pay Landlord a
sum equal to the portion of the Security Deposit expended or applied by Landlord
as provided in this Lease, within ten (10) days after written request of
Landlord. At the expiration or termination of this Lease, Landlord (or any
successor and assign) shall return the Security Deposit to Tenant; provided,
however, Landlord (or such successor or assign) may retain an amount out of the
Security Deposit, as it shall reasonably determine, to secure the payment of any
Rent, the amount of which Landlord is then unable to determine finally, or until
Tenant confirms (by certificate or otherwise) expenditure by the Tenant of all
amounts required pursuant to the terms of Sections 7.1, 7.2 and 7.3 (prorated as
necessary in accordance with Section 7.1(b)) (and Landlord shall return any such
retained amount to Tenant promptly following the final determination of such
Rent amount and the full payment to Landlord of such Rent, or following
confirmation of the expenditure of all amounts required Sections 7.1, 7.2 and
7.3, as the case may be). To the extent permitted by Legal Requirements,
Landlord may commingle the Security Deposit with other assets of Landlord and
Tenant shall not be entitled to any interest on the Security Deposit. Unless the
Security Deposit or any other deposit provided by Tenant pursuant to this Lease
(each such deposit, a “Deposit”) was made available to a Facility Mortgagee,
Tenant agrees to look solely to the landlord under this Lease which was provided
the Deposit (or any transferee of such funds), as applicable, and not the
Facility Mortgagee, for a return of the applicable Deposit in accordance with
the terms of this Lease.

(b) Notwithstanding the terms of Section 4.2(a) above, within ninety (90) days
of the Commencement Date, Tenant shall deposit with Landlord and maintain during
the Term and for sixty (60) days after the expiration or termination of this
Lease, a Letter of Credit in an

 

18



--------------------------------------------------------------------------------

undrawn face amount equal to the amount of the Security Deposit (referred to
hereinafter as the “LC Amount”) as partial collateral for Tenant’s obligations
under this Lease. Upon Landlord’s receipt of a Letter of Credit in the LC
Amount, the Security Deposit then held by Landlord shall be returned to Tenant.
If requested by Tenant, Landlord shall make the Security Deposit available to
collateralize the Letter of Credit pursuant to a written agreement with the
applicable Issuer, whereby Landlord shall agree to disburse the Security Deposit
to the applicable Issuer upon such Issuer’s irrevocable and unconditional
commitment to issue the Letter of Credit upon its receipt of the cash Security
Deposit. Notwithstanding the foregoing, Landlord shall not be required to so
make the cash Security Deposit available if an Event of Default then exists.
From and after such time as Tenant deposits with Landlord the Letter of Credit,
the following terms shall govern and control:

(i) Upon the occurrence and during the continuance of an Event of Default,
Landlord may, but shall not be required to, draw upon the Letter of Credit (in
whole or in part) and apply the cash proceeds thereof to the obligations due
from Tenant under this Lease and to compensate Landlord for the damages suffered
or incurred by it in connection with such Event of Default (or any other Event
of Default), subject to the terms of this Lease. Any amount drawn by Landlord
shall not be deemed: (a) to fix or determine the amounts which Landlord is
entitled to recover under this Lease or otherwise; (b) to waive or cure any
default under this Lease; or (c) to limit or waive Landlord’s right to pursue
any remedies provided for in this Lease.

(ii) Tenant covenants as follows: (a) prior to the expiration date of the then
issued and outstanding Letter of Credit, Tenant shall deposit with Landlord a
replacement Letter of Credit in the LC Amount; (b) if all or any portion of the
Letter of Credit is drawn against by Landlord, Tenant shall, within thirty
(30) days after written demand by Landlord, deposit with Landlord a replacement
or supplementary Letter of Credit such that at all times during the term of this
Lease and for sixty (60) days after the expiration or termination of this Lease,
Landlord shall have the ability to draw on one or more Letters of Credit
totaling, in the aggregate, the LC Amount; and (c) following an Issuer
Revocation, Tenant shall obtain a replacement Letter of Credit in the LC Amount
from another Issuer within thirty (30) days of Landlord’s written demand
therefor. If Tenant fails to timely perform any of the foregoing, then in
addition to any other rights and remedies available under this Lease, Landlord
may immediately draw upon the full amount of the then issued and outstanding
Letter of Credit.

(iii) Upon the issuance of a replacement Letter of Credit, Landlord shall have
the right to draw solely on such replacement Letter of Credit and Landlord shall
have no right to draw against the Letter of Credit which is replaced by such
replacement Letter of Credit.

(iv) Tenant shall have the right to deposit with Landlord one or more Letters of
Credit to satisfy the requirements of this Section 4.2(b), so long as the
aggregate undrawn face amount of all issued and outstanding Letters of Credit
equals the LC Amount.

(v) If Landlord draws on a Letter of Credit, the cash proceeds thereof not used
to compensate Landlord for amounts due to Landlord under this Lease by reason of
an Event of Default shall be held by Landlord as an additional security deposit
under this Lease and Landlord

 

19



--------------------------------------------------------------------------------

may, from time to time, without prejudice to any other right or remedy, apply
such cash proceeds to the obligations due from Tenant under this Lease and to
compensate Landlord for the damages suffered or incurred by it in connection
with such Event of Default (or any other Event of Default), subject to the terms
of this Lease. The holding of such cash proceeds by Landlord shall not limit or
stay Tenant’s obligation hereunder to cause to be issued, for the entire Term,
plus (60) days after the after the expiration or termination of this Lease, a
Letter of Credit in the LC Amount. Upon Landlord’s receipt of a Letter of Credit
in the LC Amount, any such cash proceeds then held by Landlord shall be returned
to Tenant. If requested by Tenant, Landlord shall make such cash proceeds
available to collateralize a replacement Letter of Credit or supplemental Letter
of Credit pursuant to a written agreement with the applicable Issuer, whereby
Landlord shall agree to disburse such cash proceeds to the applicable Issuer
upon such Issuer’s irrevocable and unconditional commitment to issue the
applicable replacement Letter of Credit or supplemental Letter of Credit upon
its receipt of such cash proceeds. Notwithstanding the foregoing, Landlord shall
not be required to make such cash proceeds available if an Event of Default then
exists unless the posting of the applicable replacement or supplemental Letter
of Credit would cure all outstanding Events of Default. If no Event of Default
exists as of the expiration or termination of this Lease, all Letters of Credit,
and any cash proceeds then held by Landlord shall be returned to Tenant within
sixty (60) days following the expiration or termination of this Lease.

 

4.3 Additional Charges/Late Payments

Except for property taxes for which funds may be escrowed and paid out as
described in Section 5.4 hereof and subject to Tenant’s rights of contest
pursuant to the provisions of Article 13, Tenant shall pay and discharge prior
to delinquency all Impositions that accrue during the Term directly to the
Person to whom such Impositions are owed. Except as otherwise provided in
Section 5.2 and subject to the terms of Sections 5.5 and 5.7, if Tenant fails or
refuses to timely pay any Impositions, Tenant shall promptly pay and discharge
every fine, penalty, interest and cost which may arise or accrue for the
non-payment or late payment of such items. The aforementioned amounts,
liabilities, obligations, Impositions, fines, penalties, interest and costs and
any and all other amounts which Tenant may owe to Landlord or any governmental
agency pursuant to the terms of this Lease are referred to herein as “Additional
Charges”. The Additional Charges shall be treated for purposes of this Lease as
if they were rent hereunder. Tenant hereby acknowledges that late payment by
Tenant to Landlord of any Rent due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any Encumbrance covering the Property. Accordingly, if
any Rent (but as to Additional Charges, only those which are payable directly to
Landlord) shall not be paid prior to the date that is five (5) Business Days
after its due date, Tenant shall pay Landlord within five (5) Business Days’
written demand therefor, as an Additional Charge, a late charge (to the extent
permitted by law) equal to five percent (5%) of the overdue amount and, in such
event, the parties hereby agree that such late charge will represent a fair and
reasonable estimate of the costs Landlord will incur by reason of the late
payment by Tenant. Landlord and Tenant acknowledge and agree that Base Rent is
due on the date that is the fifth (5th) Business Day of

 

20



--------------------------------------------------------------------------------

each calendar month and that if payments are not made on or before the tenth
(10th) Business Day of any calendar month, then the late charge may be imposed.
In addition, if any installment of Rent (but as to Additional Charges, only
those which are payable directly to Landlord) shall not be paid within ten
(10) days after its due date, the amount unpaid, including any late charges,
shall bear interest (based on an annual rate equal to the Default Rate
compounded monthly) from such due date to the date of payment thereof, and
Tenant shall pay such interest to Landlord on demand. The payment of such late
charge or such interest shall neither constitute waiver of, nor excuse or cure
any, default under this Lease, except to the extent that such default is totally
cured by application of the payment of such late charge or interest, nor prevent
Landlord from exercising any other rights and remedies available to Landlord.
Any payment by Tenant of Additional Charges to Landlord pursuant to any
requirement of this Lease shall relieve Tenant of its obligation to pay such
Additional Charges to the entity to which such payment would otherwise be paid.

 

4.4 Triple Net Lease; Set-off

It is the purpose and intent of Landlord and Tenant that the Rent shall be
absolutely net to Landlord so that Tenant shall pay or discharge, as additional
charges hereunder, any and all Impositions, charges, costs, interest,
reimbursements, liabilities, expenses and obligations of any nature whatsoever
in connection with the ownership, operation and maintenance of the Property,
excepting only (a) any payments for principal, interest, and premiums under any
mortgage, security agreement, deed of trust or other Encumbrance Landlord may
place upon all or any portion of the Property, (b) any costs actually incurred
by Landlord for its own benefit with respect to the Property, such as costs for
consultants or advisers retained by Landlord, provided that such costs (i) are
not otherwise payable by Tenant hereunder, and (ii) do not, directly or
indirectly, arise out of or in connection with Tenant’s non-performance and/or
non-compliance with any obligation, covenant, term or provision of this Lease
and (c) those items specifically excluded from the definition of Impositions.

Landlord shall receive all Rent (but as to Additional Charges, only those which
are payable directly to Landlord) due hereunder and Rent shall be due and
payable by Tenant in all events, without notice or demand and without any
set-off, counterclaim, abatement, suspension, deduction or defense whatsoever
(except as otherwise specifically provided in this Lease). The parties hereto
acknowledge that after the commencement of an Insolvency Proceeding affecting
Landlord, any and all rights of set off, counter claim, abatement, suspension,
deduction or defense, whether at law or by statute may be asserted. Without
limiting the generality of the immediately preceding sentence, Tenant shall have
the right to set off against Rent or make a claim against Landlord for all
losses, costs, expenses and liabilities that may be incurred by Tenant in
connection with any Insolvency Proceeding affecting Landlord. In addition to the
Rent, except as set forth in the foregoing paragraph, Tenant shall pay to each
Person entitled thereto all Impositions (subject to Tenant’s rights to contest
pursuant to the provisions of Article 13), insurance premiums (as provided in
Article 14), operating charges, maintenance charges, construction costs and any
other charges, costs, interest, reimbursements, liabilities, expenses and
obligations which arise with respect to the Property or which otherwise may be
contemplated under any provisions of this Lease during the Term hereof. All of
such

 

21



--------------------------------------------------------------------------------

charges, costs, interest, reimbursements, liabilities, expenses and obligations
shall constitute Additional Charges, and upon the failure of Tenant to pay any
such costs, charges, interest, reimbursements, liabilities, expenses or
obligations beyond the applicable cure period described in Section 17.1 hereof,
Landlord shall have the rights and remedies provided in this Lease. It is the
intention of the parties hereto that, except as herein expressly provided, this
Lease shall not be terminable for any reason by Tenant. Any present or future
law to the contrary shall not alter this agreement of the parties.

ARTICLE 5

IMPOSITIONS

 

5.1 Payment of Impositions

Subject to Tenant’s rights of contest pursuant to the provisions of Article 13
and subject to Section 5.2, Tenant shall pay, or cause to be paid, all
Impositions that accrue from and after the Commencement Date and during the Term
directly to each Person to whom such Impositions are payable prior to the date
on which any fine, penalty, interest or additional cost may be added for
non-payment. Upon request of Landlord, Tenant shall promptly furnish to Landlord
copies of receipts or other reasonable evidence of such payments, provided with
respect to real property taxes, Tenant shall deliver to Landlord evidence of
timely payment of such real property taxes within ten (10) Business Days of
payment thereof. Such payments shall be made directly to the Person entitled to
such Impositions, if possible. Subject to Tenant’s rights of contest pursuant to
the provisions of Article 13, Tenant’s obligation to pay Impositions shall be
deemed absolutely fixed upon the date such Impositions become due to the Person
entitled thereto. Notwithstanding the foregoing, if any such Imposition may, at
the option of the payor, lawfully be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Tenant may pay
the same (and shall pay any accrued interest on the unpaid balance of such
Imposition) in installments, and in such event shall pay such installments
(subject to Tenant’s right of contest pursuant to the provisions of Article 13)
before any fine, penalty or premium is added thereto. Impositions for which
escrowed funds are held by Landlord or its lender under Section 5.4 hereof shall
be paid as provided in Section 5.4 and the timely payment by Tenant of any
amount to be paid to Landlord or a Facility Mortgagee, if applicable, under
Section 5.4 shall be deemed to satisfy Tenant’s obligation to pay the Imposition
for which funds are escrowed. Landlord shall, at its expense and to the extent
required or permitted by applicable laws and regulations, prepare and file all
returns with respect to Landlord’s net income, gross receipts, sales, use,
single business, transaction privilege, rent, ad valorem and franchise taxes,
and with respect to taxes on Landlord’s capital stock. Tenant shall, at its
expense, and to the extent required or permitted by applicable laws and
regulations, prepare and file all other tax returns and reports with respect to
any Imposition as may be required by governmental agencies, authorities or other
persons entitled to the receipt of the Impositions. If any refund shall be due
from any taxing authority or other persons entitled to the receipt of the
Impositions with respect to any Imposition paid by Tenant, the same shall be
paid over to and retained by Tenant unless an Event of Default shall have
occurred hereunder and be continuing, in which case such refund shall be paid
over to and retained by Landlord to either be (i) applied by Landlord to the
cost of curing such Event of Default with the balance, if any, thereafter

 

22



--------------------------------------------------------------------------------

remitted by Landlord to Tenant, or (ii) if the Event of Default cannot be cured,
retained by Landlord and applied as provided in Article 17. Landlord and Tenant
shall, each upon a request by the other, provide such information as is
maintained by the party to whom the request is made with respect to the Property
as may be reasonably necessary to prepare any required returns or reports.

 

5.2 Notice of Impositions

Unless Tenant otherwise has knowledge of any such Imposition, Landlord shall be
required to give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, Tenant
shall be deemed to have knowledge of any Impositions constituting property (real
or personal) taxes. Notwithstanding the foregoing, however, Landlord’s failure
to give any such Notice shall in no way diminish Tenant’s obligations hereunder
to pay such Impositions, but Landlord shall be responsible for any fine, penalty
or interest resulting from its failure to give such Notice and any default by
Tenant hereunder shall be obviated for a reasonable time after Tenant receives
Notice of any Imposition which it is obligated to pay.

 

5.3 Adjustment of Impositions

Impositions imposed with respect to the tax period during which the Term expires
or terminates shall be adjusted and prorated between Landlord and Tenant,
whether or not such Imposition is imposed before or after such expiration or
termination, so that Tenant is only obligated to pay that portion of such
Imposition(s) pertaining to the tax period within the Term. The obligation of
Tenant to pay its prorated share of Impositions shall survive expiration or
earlier termination of this Lease. Likewise any refund of any Imposition paid
with respect to any tax period within the Term which refund is received by
Landlord during or after the expiration or termination of this Lease shall be
prorated and shared with Tenant. This Section 5.3 shall survive the expiration
or termination of this Lease.

With respect to any Impositions (other than taxes), such Impositions imposed for
any period during which the Term expires or terminates shall be adjusted and
prorated between Landlord and Tenant, whether or not such Imposition is imposed
before or after such expiration or termination, so that Tenant is only obligated
to pay that portion of such Imposition(s) pertaining to the period within the
Term. The obligation of Tenant to pay its prorated share of such Impositions
shall survive expiration or earlier termination of this Lease.

 

5.4 Impound for Property Taxes

Upon the written demand of Landlord if required by a Facility Mortgagee or if
requested by Landlord within ninety (90) days of the occurrence of an Event of
Default, Tenant shall make monthly payments to Landlord or a Facility Mortgagee,
if so directed by Landlord, on the same day Base Rent is due, or such later date
as directed by a Facility Mortgagee, in the amount of one-twelfth of the annual
ad valorem tax, plus a one-time additional deposit of the amount accrued in the
applicable tax year prior to the first such payment. The monthly tax

 

23



--------------------------------------------------------------------------------

impound payment shall be adjusted from time to time to reflect changes in the
tax rate or changes in the assessed value of the Land and/or the Facilities. The
deposits held by Landlord hereunder may be commingled with the other assets of
Landlord and shall not bear interest. To the extent that Landlord or the
Facility Mortgagee is then holding sufficient funds hereunder, Landlord or the
Facility Mortgagee shall pay to the tax authorities the installments of tax due
on the Property or any part thereof. If Landlord or the Facility Mortgagee is
not then holding sufficient funds hereunder to pay any installment when due,
upon receipt of a written request from Landlord or the Facility Mortgagee
setting forth in reasonable detail the shortfall amount, Tenant shall pay to
Landlord or the Facility Mortgagee the shortfall in order for the full payment
then due to be paid. In the event that Tenant pays any tax payment directly to
the taxing authority (and for which funds are held hereunder by Landlord or a
Facility Mortgagee) without having made a prior request to Landlord or the
Facility Mortgagee to release such held funds for the purposes of making such
payment and provided no Event of Default then exists, Landlord shall reimburse
Tenant for such payment upon Landlord’s receipt of proof of full payment to the
tax authority by Tenant. If Landlord or any Facility Mortgagee fails to timely
make any tax payment and at such time funds sufficient to timely make such tax
payment were available in the tax escrow account, Tenant shall have no
obligation to pay any penalty or interest resulting from such failure, nor shall
Tenant be in default hereunder for such failure.

 

5.5 Utility Charges

Tenant shall pay or cause to be paid all charges (including any connection
charges and deposits) for all utilities, including, but not limited to,
electricity, power, gas, oil and water, used at or for the Property during the
Term.

 

5.6 Insurance Premiums

Upon the written demand of Landlord if required by a Facility Mortgagee, or if
requested after the occurrence and during the continuance of an Event of
Default, Tenant shall make, or cause to be made, monthly payments to Landlord
or, if directed by Landlord, to the Facility Mortgagee, on the same day Base
Rent is due, or such later date as directed by any Facility Mortgagee, in an
amount equal to one-twelfth of the annual insurance premiums, plus a one-time
additional deposit of the amount accrued in the applicable insurance year prior
to the first such payment. As applicable, the terms of Section 5.4 shall govern
the amounts deposited under this Section 5.6. If Landlord or any Facility
Mortgagee fails to timely pay the insurance premium and at such time funds
sufficient to timely pay such insurance premium were available in the insurance
escrow account, Tenant shall have no obligation to pay any penalty or interest
resulting from such failure, nor shall Tenant be in default hereunder for such
failure.

 

24



--------------------------------------------------------------------------------

ARTICLE 6

TERMINATION OR ABATEMENT OF LEASE

 

6.1 No Termination or Abatement

Tenant, to the fullest extent permitted by law and unless specifically provided
herein, shall remain bound by this Lease in accordance with its terms in all
events. Except as expressly permitted herein, Tenant shall not take any action
without the prior written consent of Landlord to modify, surrender or terminate
this Lease. The obligations of Landlord and Tenant hereunder shall be separate
and independent covenants and agreements, and Rent and all other sums payable by
Tenant hereunder, including, without limitation, Impositions shall continue to
be payable by Tenant hereunder in any event unless (i) the obligation of Tenant
to pay the same abates or terminates pursuant to the express provisions of this
Lease, or (ii) Rent and such other sums abates or is reduced as provided in
Section 4.3 or Section 6.2 . Subject to the foregoing, Tenant hereby
specifically waives all rights, arising from any occurrence whatsoever, which
(x) may now or hereafter be conferred upon it by law or otherwise to modify,
surrender or terminate this Lease or quit or surrender all or any portion of the
Property while Landlord remains in compliance with the terms of this Lease or
(y) entitle Tenant to any abatement, reduction, suspension or deferment of Rent
or other sums payable by Tenant hereunder, in the case of either (x) or
(y) above, except to the extent expressly provided in Section 6.2 or as
otherwise specifically provided by this Lease.

 

6.2 Rent Reduction

In the event of any damage or destruction or Condemnation of any Facility as
contemplated in Article 15 and Article 16, respectively, the Base Rent shall be
reduced to the extent provided in Section 15.2, Section 15.3 or Section 16.3, as
applicable.

ARTICLE 7

FF&E AND OTHER CAPITAL IMPROVEMENTS

 

7.1 Minimum Capital Expenditures

(a) Minimum Portfolio and per Facility Capital Expenditures. During each
calendar year during the Term, Tenant shall incur Capital Expenditures in an
amount such that, as of the end of such calendar year, an amount equal to the
Cumulative Minimum Portfolio Capex Target Amount shall have been incurred during
such calendar year. Additionally, Tenant shall incur during each three
(3) calendar year period, Capital Expenditures with respect to each Facility in
an amount such that, as of the end of such three (3) calendar year period, an
amount equal to the Per Facility Minimum Capex Target Amount shall have been
incurred with respect to each Facility during such three (3) calendar year
period (provided the parties agree that the required expenditures contemplated
by this Section 7.1 shall not be tested for any period prior to the Commencement
Date).

 

25



--------------------------------------------------------------------------------

(b) Proration. If this Lease commences on a day other than the first day of a
calendar year, or expires or terminates on a day other than the last day of a
calendar year, the amount of Capital Expenditures Tenant shall be required to
have incurred under the foregoing Section 7.1(a) during the applicable testing
period shall be prorated based on the number of days in the calendar year that
have elapsed prior to such expiration or termination.

 

7.2 Capex Shortfall Deposit

In the event the Capital Expenditures Report (as defined in Section 22.3(c)),
shows that Tenant failed during the applicable period to make Capital
Expenditures in accordance with Section 7.1(a), then Tenant shall deliver to
Landlord the Targeted Expenditure Shortfall Deposit within ten (10) days of the
delivery of such Capital Expenditures Report, subject to Tenant’s right to have
the same returned pursuant to Section 7.3 hereof. The Targeted Expenditure
Shortfall Deposits held by Landlord shall not bear interest and may be
commingled with the other assets of Landlord.

 

7.3 Return of Target Expenditure Shortfall Deposits

In the event the Capital Expenditures Report shows that during the applicable
period, Tenant made Capital Expenditures in excess of what is required under
7.1(a), (such difference being referred to herein as the “Excess Capital
Expenditures Amount”), then, (a) provided no Event of Default then exists
hereunder, within ten (10) days after delivery of the Capital Expenditures
Report reflecting such overpayment, together with written demand for
reimbursement, Landlord shall pay to Tenant the lesser of (x) the Excess Capital
Expenditures Amount or (y) the amount of funds then held by Landlord as Targeted
Expenditure Shortfall Deposits (in the aggregate or on a per-Facility basis, as
applicable), and (b) to the extent that the Excess Capital Expenditures Amount
exceeds the amount of funds then held by Landlord as Targeted Expenditure
Shortfall Deposits (in the aggregate or on a per-Facility basis, as applicable),
such excess shall be credited against the Cumulative Minimum Portfolio Capex
Target Amount and the Per Facility Minimum Capex Target Amount, as applicable,
for the next two (2) full calendar year period. Tenant’s obligation to deliver
the Capital Expenditures Report applicable to the last calendar year, together
with Tenant’s obligation to deliver any Targeted Expenditure Shortfall Deposits
associated therewith, shall survive the expiration or termination of this Lease.
If, on the basis of such Capital Expenditures Report, Tenant is entitled to a
payment as described in this Section 7.3, then, notwithstanding anything to the
contrary, such payment shall be due and payable to Tenant only as and when the
conditions for the return of the Letter of Credit pursuant to Section 4.2 have
been satisfied. Except as provided in the preceding sentence, upon the
expiration or termination of this Lease, Targeted Expenditure Shortfall Deposits
held by Landlord (including, without limitation, any amounts that are required
to be deposited by Tenant pursuant to the terms of Section 7.2 hereof with
respect to the last calendar year of the Term) shall automatically and without
further action of the parties become the property of Landlord, without any
obligation on Landlord’s part to credit Tenant in any manner therefor.

 

26



--------------------------------------------------------------------------------

7.4 Capital Additions; Alterations

Tenant may not make any Capital Additions without the prior written consent of
Landlord (such consent not to be unreasonably withheld, conditioned or delayed)
and, if required under the applicable loan documents, a Facility Mortgagee. All
Alterations at a Facility, including all Capital Additions, shall be made in a
good and workmanlike manner, in accordance with all applicable Legal
Requirements and shall comply with the requirements of insurance policies
required under this Lease. In connection with the granting of consent under this
Section 7.4, Landlord may require appropriate insurance to be carried by
contractors performing work at a Facility. Notwithstanding the foregoing, Tenant
may make any Capital Additions that are reasonably and in good faith determined
by Tenant to be required as a result of an emergency, or to protect any Facility
and/or the health and/or safety of the Facility, the occupants and any other
individual at the Facility from imminent risk or danger, or otherwise required
to cause any Facility to comply with applicable Legal Requirements (any of the
foregoing, “Emergency Capital Additions”), in each case without the prior
consent of Landlord. In the case of any Emergency Capital Additions, to the
extent practicable, Tenant shall notify Landlord prior to commencing the same
and, in any event, Tenant shall notify Landlord following the completion of such
Emergency Capital Additions of the nature, extent and cost of such Emergency
Capital Additions.

 

7.5 Survival

This Article 7 shall survive the termination of this Lease.

ARTICLE 8

OWNERSHIP AND USE OF PROPERTY

 

8.1 Ownership of the Property

The Property is, and throughout the Term shall continue to be, the property of
Landlord. Tenant has only the right to the exclusive possession and use of the
Property, upon the terms and subject to the conditions set forth in this Lease.
At the expiration or termination of this Lease, the following provisions shall
apply:

 

  (a) Tenant shall, for no additional consideration, transfer and convey to
Landlord or Landlord’s designee, the Inventory owned by Tenant as of the
termination date and located at the Facilities.

 

  (b) Tenant shall, for no additional consideration, transfer and convey to
Landlord or Landlord’s designee, Tenant’s Personal Property (the “Transferred
Tenant’s Personal Property”) and, relative to any Tenant property that is leased
by Tenant, at Landlord’s request, use commercially reasonable efforts to assign
the lease for such property to Landlord or Landlord’s designee.

 

  (c) Subject to applicable Legal Requirements, Tenant shall permit Landlord or
Landlord’s designee to make copies of the Records.

 

27



--------------------------------------------------------------------------------

  (d) Tenant shall execute a Bill of Sale in favor of Landlord in the form of
Exhibit C with respect to the assets being conveyed to Landlord or Landlord’s
designee pursuant to this Section 8.1.

 

  (e) Landlord shall not succeed to the ownership of Tenant’s Excluded Property
(other than the Transferred Tenant’s Personal Property) at the end of the term
of the Lease.

 

8.2 Use of the Facilities and Land

(a) Landlord hereby grants to Tenant during the Term the exclusive right to use,
and to exercise all of the rights of Landlord in, to and under, the Inventory,
the FF&E, the Operating Leases, the Licenses, the Resident Agreements and the
Commercial Agreements.

(b) Tenant will be responsible for acquiring at Tenant’s cost and expense any
and all material Licenses necessary for its use and operation of the Property
during the Term, and will keep and maintain, in all material respects, in full
force and effect such Licenses as are, from time to time, required for the uses
conducted by Tenant on the Property, in accordance in all material respects with
all Legal Requirements.

(c) Throughout the entire Term and subject to Tenant’s contest right as set
forth in Article 13, Tenant shall use each Facility solely in accordance with
its Permitted Use(s) in material compliance with all applicable Legal
Requirements and all other terms, covenants, provisions and conditions of this
Lease. Tenant may not use the Facilities for any purpose other than the
Permitted Use without the prior written consent of Landlord.

(d) Tenant shall not commit or suffer to be committed any intentional physical
waste nor shall Tenant cause or permit any material nuisance on the Property.

(e) Tenant shall neither suffer nor permit all or any portion of the Property,
including any Capital Addition, whether or not financed or paid for by Landlord,
to be used in such a manner as (i) would materially adversely impair Landlord’s
title to the Property or to any portion thereof or (ii) would result in a claim
or claims of adverse use, adverse possession or implied dedication of all or any
portion of the Property to the public.

(f) Tenant will perform in all material respects the obligations of Landlord
required under the Permitted Encumbrances.

 

8.3 Continuous Operations

Tenant shall maintain continuous operations at the Facilities in accordance with
the provisions of this Lease and shall not cease such operations other than a
temporary cessation during any period of repair, maintenance, renovation,
construction or reconstruction required as a result of damage to or destruction
or Condemnation of any of the Property or in connection with any Alteration.
Tenant shall not voluntarily reduce the number of units and Tenant shall not
close any Facility, without the prior written consent of Landlord, such consent
not to be

 

28



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Tenant shall have the right, without the consent of Landlord, to do any of the
following: (a) take offline on a temporary basis, from time to time, the number
of units at any given Facility by not more than ten percent (10%) of the number
of units at such Facility as of the Commencement Date (which number shall be
reduced to take into account permanent reductions in the number of units from
any partial casualty or Condemnation at a Facility), (b) voluntarily close and
cease operations at any Facility on a temporary basis at any given time to
enable Tenant to remedy any health or life/safety condition existing at such
Facility and (c) voluntarily close and cease operations at any Facility on a
temporary basis at any given time to enable Tenant to satisfy its maintenance
obligations under this Lease (any such temporary closing described in this
clause (c), a “Temporary Maintenance Closing”), provided that Tenant shall
deliver reasonable prior written notice to Landlord of such Temporary
Maintenance Closing and, at Landlord’s written request, shall consult with
Landlord regarding such Temporary Maintenance Closing.

 

8.4 Hazardous Substances

(a) Tenant shall not introduce to the Facilities any Hazardous Substances other
than those Hazardous Substances which are required for the operation of the
Facilities (which Hazardous Substances shall be handled, used and disposed of in
material compliance with Environmental Laws) and Tenant shall pay all costs
required to properly use, handle and dispose of all Hazardous Substances
introduced by Tenant or its Agents (as defined below) or otherwise first arising
on the Property after the Commencement Date as and when due (except to the
extent such Hazardous Substances were introduced by Landlord or such costs were
caused by the gross negligence or willful misconduct of Landlord). For the
purposes of this Article, the term “Property” shall also include, in addition to
the items specified in Section 2.1, all air, soil, groundwater, surface water or
soils vapor at, on, under or within any portion of the Land. All operations or
activities upon, or any use or occupancy of the Property, or any portion
thereof, by Tenant, or any agent, contractor or employee, or subtenant of Tenant
(any of the foregoing being defined herein as Tenant’s “Agent”) shall at all
times during the Term be in all material respects in material compliance with
any and all Legal Requirements relating to Hazardous Substances. Landlord shall
have the right at any time to conduct, at its cost, an environmental audit of
the Property or any portion thereof and Tenant shall cooperate in the conduct of
such environmental audit, provided that any such audit shall not disturb or
interfere with the residents at, or the operation of, any Facilities. Tenant
shall promptly after obtaining knowledge thereof notify Landlord in writing of
any order, receipt of any notice of violation or noncompliance with any
applicable Environmental Law or order, any threatened or pending action by any
regulatory agency or other governmental authority, or any claims made by any
third party, in each case relating to Hazardous Substances on, emanations of
Hazardous Substances on or from, releases of Hazardous Substances on or from, or
threats of releases on or from any of the Property; and shall promptly furnish
Landlord, following written request by Landlord, with copies of any
correspondence, notices, or legal pleadings in connection therewith. Following
written notice to Tenant and reasonable opportunity for Tenant to respond to
such circumstances, Landlord shall have the right, but shall not be obligated,
to notify any governmental authority of any state of facts which may come to its
attention with respect to Hazardous Substances on, released from or emanating
from any part of the Property which Landlord reasonably believes may cause harm
to any persons or property.

 

29



--------------------------------------------------------------------------------

(b) In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal, risk assessment or other remedial
work is required under any applicable Environmental Law, any judicial order, or
any order of any governmental entity because of, or in connection with the
release, discharge or disposal of Hazardous Substances at the Property
(collectively, the “Remedial Work”), Tenant shall perform or cause to be
performed the Remedial Work in compliance, in all material respects, with such
Environmental Law or order; provided, that Tenant may withhold such compliance
pursuant to a good faith dispute regarding the application, interpretation or
validity of the Environmental Law or order, subject to the requirements of
subsection (c) below; provided, however, that Landlord shall cooperate with
Tenant to the extent necessary to deliver such authorization as may be required
in order for Tenant to perform its obligations under this subsection (b). All
reasonable costs and out-of-pocket expenses of such Remedial Work shall be paid
by Tenant, including, without limitation, the reasonable charges of
contractor(s) and/or the consulting engineer. In the event Tenant shall fail
timely to commence, or cause to be commenced, or fail to diligently prosecute,
or cause to be prosecuted, to completion, or fail to complete, or cause to be
completed, such Remedial Work in compliance with Legal Requirements, Landlord
may, but shall not be required to and only upon written notice to Tenant, cause
such Remedial Work to be performed and all such costs shall be due and payable
within forty-five (45) Business Days’ written demand therefor by Landlord. If
Tenant fails to perform its obligations hereunder, Landlord shall be subrogated
to any rights Tenant may have under any indemnifications from any present,
future or former owners, tenants or other occupants or users of the Property (or
any portion thereof), relating to the matters covered by this Section 8.4.

(c) Notwithstanding any provision of this Section 8.4 to the contrary, but
without limiting the provisions of Article 13 or Tenant’s obligations of
protection, defense and indemnification under Section 20.1, Tenant will be
permitted to contest or cause to be contested, subject to compliance with the
requirements of this subsection (c) and Article 13, by appropriate action any
Remedial Work requirement, and Landlord shall not perform such requirement on
its behalf, so long as Tenant has given Landlord Notice that Tenant is
contesting or shall contest or cause to be contested the same, and Tenant
actually contests or causes to be contested the application, interpretation or
validity of the Legal Requirements, order or agreement pertaining to the
Remedial Work by appropriate proceedings conducted in good faith with due
diligence; provided, such contest shall not subject Landlord to civil liability
and does not jeopardize Landlord’s interest in the Property or affect in any way
the payment of any sums to be paid under this Lease.

(d) Notwithstanding any provision of this Lease to the contrary, Tenant shall
not be required to indemnify Landlord or any successor person who is the owner
or operator of the Facilities pursuant to this Section 8.4, or pursuant to
Section 20.1, to the extent that the occurrence giving rise to the subject claim
occurred (i) after the date Tenant vacates and surrenders possession of the
Property to Landlord following the expiration or earlier termination of this
Lease or (ii) as result of the gross negligence or willful misconduct of
Landlord.

 

30



--------------------------------------------------------------------------------

(e) The obligations of Tenant under this Section 8.4 shall survive expiration or
earlier termination of this Lease.

 

8.5 Tenant PE Agreement

Tenant shall have the right to seek, agree to, make, or enter into amendments,
supplements, renewals, extensions, restatements, amendments and restatements, or
replacements of existing Permitted Encumbrances or new encumbrances which shall
be deemed Permitted Encumbrances (a “Tenant PE Agreement”) so long as the same
does not interfere with the ordinary course operations of the Facilities and/or
materially adversely affect the Property and are otherwise not restricted by any
Facility Mortgage. At Tenant’s sole cost and expense, Landlord shall execute and
deliver the consents and authorizations required by governmental authorities or
other third parties (and cooperate with Tenant to obtain any authorizations from
any Facility Mortgagee, as applicable), and take such other actions as Tenant
may reasonably require, in connection with or to effect any Tenant PE Agreement
to be entered into pursuant to this Section 8.5. Tenant shall promptly provide
Landlord with any Tenant PE Agreement entered into pursuant to this Section 8.5.

 

8.6 Preservation of Business

(a) Tenant covenants and agrees that, for a period commencing on the Restricted
Period Effective Date (as hereinafter defined) and expiring on the Restricted
Period Termination Date, no Tenant Control Party will directly or indirectly:
(a) develop, construct or invest in the development, redevelopment, or
construction of any Competing Facility (as hereinafter defined); (b) participate
in the development, redevelopment or construction of any Competing Facility;
(c) act as an officer, director, member, employee, principal, agent,
representative, consultant, investor, owner, developer, partner, manager, or
joint venturer in or with respect to the development, redevelopment, or
construction of any Competing Facility; or (d) permit his, her, or its name to
be used by, or in connection with, the development, redevelopment, or
construction of any Competing Facility. For purposes of this Section 8.6 a
“Competing Facility” shall be an independent living facility developed,
redeveloped or constructed after the date of this Lease, that (a) competes in
any direct or indirect way with any Facility and (b) is located within a 7-mile
radius of any Facility, excluding (i) any independent living facility in respect
of which construction or development or redevelopment has commenced as of the
date of this Lease and (ii) any independent living facility constructed or
developed or redeveloped, or the construction or development or redevelopment of
which commenced, by or on behalf of any Successor Entity (as hereinafter
defined) after the date of this Lease, but on or prior to the date such Person
enters into a definitive agreement that, if consummated, would result in such
Person becoming a Successor Entity. “Restricted Period Effective Date” shall
mean, with respect to any Person, the date such Person became a party to this
Lease or a Master Lease Guaranty. “Restricted Period Termination Date” shall
mean, with respect to any Person, the earlier of (i) the date such Person ceases
to be a party to this Lease or a Master Lease Guaranty following a Transfer that
does not breach the terms of this Lease and (ii) the termination or expiration
of this Lease. “Successor Entity” means any Person that becomes a Tenant Control
Party after the date hereof. For the purposes of this Section 8.6, development,
redevelopment and/or construction shall not include any expansion or reposition
of any facility.

 

31



--------------------------------------------------------------------------------

(b) In addition to the foregoing, for a period commencing on the date that is
three (3) years and six (6) months prior to the expiration of the Term (that is,
the Initial Term or the then applicable Extended Term, as applicable (the
parties agreeing that the Term shall be deemed to have been extended for the
purposes of this Section 8.6(b) upon the exercise by Tenant of an extension of
the then current Term pursuant to Section 3.2 hereof and the expiration or
waiver of the period in which Tenant may revoke the applicable election to
extend) (such date, the “Investment Restricted Period Effective Date”) and
ending on the Restricted Period Termination Date (the “Investment Restricted
Period”), no Tenant Control Party shall, without the prior written consent of
Landlord, operate, own, participate in or otherwise receive revenues from any
independent living facility that competes in any direct or indirect way with any
Facility and is located within a 7-mile radius of any Facility; provided that
the following shall not constitute a violation of the covenant set forth in this
Section 8.6(b): (i) any Tenant Control Party’s ownership or operation of an
independent living facility as of the Investment Restricted Period Effective
Date and (ii) any Tenant Control Party’s participation in, or receipt of
revenues from, an independent living facility pursuant to agreements or
arrangements as in effect as of the Investment Restricted Period Effective Date.

(c) Tenant understands and acknowledges that the violation of this Section 8.6
by a Tenant Control Party would cause irreparable harm to Landlord and Landlord
would be entitled to seek an injunction from any court of competent jurisdiction
enjoining and restraining each Tenant Control Party from any act prohibited by
this Section 8.6. Tenant and Landlord recognize and acknowledge that the area
and time limitations contained in this Section 8.6 are reasonable. In addition,
Tenant and Landlord recognize and acknowledge that the area and time limitations
are properly required for the protection of the business interests of Landlord
due to the status and reputation of Tenant in the industry.

ARTICLE 9

LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS

 

9.1 Compliance with Legal Requirements, Insurance Requirements and Instruments

Subject to the rights of Tenant as provided in Article 13 relating to permitted
contests, Tenant, at its sole cost and expense, shall (a) comply, in all
material respects, with all applicable Legal Requirements and Insurance
Requirements from time to time with respect to the use, operation, maintenance,
repair and restoration of the Facilities and (b) procure, maintain and comply,
in each case in all material respects, with all appropriate Licenses reasonably
necessary for the use then conducted on the Facilities by Tenant, which use must
be a Permitted Use, and for the proper erection, installation, operation and
maintenance of the Facilities or any part thereof, including, without
limitation, any Capital Additions.

 

32



--------------------------------------------------------------------------------

9.2 Landlord’s Cooperation

Landlord shall cooperate, as reasonably necessary or required, with Tenant in
applying for and maintaining all appropriate Licenses necessary to operate the
Facilities for the Permitted Use(s) in accordance with the provisions of this
Lease and to otherwise comply with applicable Legal Requirements, provided that
such cooperation is in conformance with all Legal Requirements. Tenant shall
promptly reimburse to Landlord all out of pocket expenses reasonably incurred by
Landlord incident to such cooperation.

ARTICLE 10

CONDITION OF THE PROPERTY

 

10.1 Maintenance and Repair

(a) Tenant, at its sole cost and expense, shall, subject to the express terms of
this Lease, keep all portions of the Property and the FF&E and all private
roadways, parking surfaces, sidewalks and curbs appurtenant thereto in good
order, condition and repair. Subject to the foregoing ( but except as may
otherwise be expressly provided to the contrary in this Section 10.1 and in
Article 14, Article 15, or Article 16), Tenant shall, at Tenant’s sole cost and
expense, make all reasonably necessary and appropriate repairs and replacements
thereto of every kind and nature, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, patent or latent, foreseen or
unforeseen, and regardless of the cause necessitating repair. Tenant shall also
be obligated at its expense to make all repairs, modifications and renovations
necessary to comply in all material respects with all licensing, safety and
health and building codes and regulations applicable to the Facilities for
Tenant’s use of the Facilities in accordance with this Lease. All repairs by
Tenant shall be made in a good and workmanlike manner using materials of good
quality and in material compliance with all Legal Requirements.

(b) Except to the extent any repair, replacement or restoration is required as
the result of Landlord’s gross negligence or willful misconduct, Landlord shall
not under any circumstances be required to build or rebuild any Facility, or to
make any repairs, replacements, alterations, restorations or renewals of any
nature or description to the Property, whether interior or exterior, structural
or nonstructural, ordinary or extraordinary, patent or latent, foreseen or
unforeseen, or to make any expenditure whatsoever with respect thereto, in
connection with this Lease, nor shall Landlord under any circumstances be
required to maintain the Property or any portion thereof in any way or manner
whatsoever. Landlord shall have the right to give, record and post, at the
Facilities and otherwise, as appropriate, notices of non-responsibility under
any construction or mechanic’s lien laws now or hereafter existing, and any
other notices of a similar nature that Landlord may reasonably elect to give,
record or post from time to time during the Term. Use of casualty insurance
proceeds held by Landlord shall be handled as provided in Article 15.

(c) Nothing contained in this Lease, and no action or inaction by Landlord,
shall be deemed or construed in any manner as (i) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for

 

33



--------------------------------------------------------------------------------

the performance of any labour or services or the furnishing of any materials or
other property for the construction, alteration, addition, repair or demolition
of or to all or any portion of the Property or the FF&E or (ii) giving Tenant
any right, power or permission to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such a
manner as would permit the making of any claim against Landlord or Landlord’s
interest in any portion of the Property or the FF&E with respect thereto, or to
make any agreement that may create, or in any way may be the basis for the
assertion of any right, title, interest, lien, claim or other encumbrance upon
the estate of Landlord in all or any portion of the Property or the FF&E.

(d) Within sixty (60) days’ after Landlord’s written request, Tenant shall
provide to Landlord a schedule listing the FF&E which exists at the Facilities;
provided that Tenant shall not be required to deliver such schedule more often
than once per year.

(e) Tenant shall, upon the expiration or earlier termination of this Lease,
vacate and surrender the Facilities and all FF&E to Landlord in the
substantially the same condition in which the Facilities was originally received
from Landlord on the Commencement Date, except as repaired, rebuilt, restored,
altered or added to as permitted or required by the provisions of this Lease,
and except for casualty or Condemnation (but subject to the obligation of Tenant
under this Section to maintain the Property in good order, condition and repair
during the entire Term of this Lease).

(f) The maintenance and repair obligations of Tenant under this Section 10.1
shall survive the expiration or earlier termination of this Lease as regards any
condition requiring repair which existed as of the date of such expiration or
termination notwithstanding that such condition is not discovered by Landlord
until after the date of such expiration or termination.

(g) Tenant may, from time to time, in Tenant’s reasonable discretion, without
notice to or approval of Landlord, sell or dispose of any item of the Personal
Property; provided, however, that, unless such item is functionally obsolete,
Tenant shall promptly replace such item with an item of similar quality, use and
functionality, and any such replacement item shall, for all purposes of this
Lease, continue to be treated as part of the “Personal Property.”

ARTICLE 11

MANAGEMENT AGREEMENT

 

11.1 Subordination Agreement

Tenant shall cause Manager to execute and deliver a Subordination Agreement
concurrently with Tenant’s execution and delivery of this Lease.

 

34



--------------------------------------------------------------------------------

ARTICLE 12

LIENS

 

12.1 No Liens on Property

Subject to the provisions of Article 13 relating to permitted contests, Tenant
shall not create or allow to remain and shall promptly discharge at its expense
any lien, encumbrance, attachment, title retention agreement or claim upon any
portion of the Property caused by Tenant or its Agents or on Tenant’s Accounts
or any attachment, levy, claim or encumbrance in respect of Rent, not including,
however, (a) this Lease, (b) Permitted Encumbrances, (c) liens for those taxes
of Landlord which Tenant is not then currently required to pay hereunder,
(d) subleases and liens, if any, permitted by Article 21, (e) liens for
Impositions or for sums resulting from noncompliance with Legal Requirements so
long as the same are not yet payable or are payable without the addition of any
fine or penalty or are in the process of being contested as permitted by
Article 13, (f) liens in favor of Landlord, (g) liens of mechanics, laborers,
materialmen, suppliers or vendors for sums either disputed or not yet due,
(h) any Encumbrances which are the responsibility of Landlord pursuant to the
provisions of Article 23 or which arise from the acts or omissions of Landlord
and/or its officers, agents or employees and (i) leases or financing agreements
with third party vendors/lessors with respect to personal property located at,
and used in connection with the operation of, the Facilities, including, but not
limited to, telephone systems, kitchen equipment and laundry equipment, provided
that the aggregate payments due thereunder shall be on market terms, consistent
with the terms obtained by comparable operators.

ARTICLE 13

CONTESTS

Tenant, on its own or on Landlord’s behalf (or in Landlord’s name), but at
Tenant’s sole cost and expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim not
otherwise permitted by Article 12, provided that (a) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Landlord or Tenant and from the portion of the Property subject to
such contest, (b) neither such Property nor any Rent therefrom nor any part
thereof nor interest therein would be subject to any imminent risk of being
sold, forfeited, attached, foreclosed, or lost as a result of such non-payment
or non-compliance, (c) in the case of a Legal Requirement, neither Tenant nor
Landlord would be in any danger of civil or criminal liability for failure to
comply therewith pending the outcome of such proceedings, (d) in the case of an
Insurance Requirement, the coverage required by Article 14 shall be maintained,
and (e) if such contest be finally resolved against Landlord or Tenant, Tenant
shall, as Additional Charges due hereunder, promptly pay the amount required to
be paid, together with all interest and penalties accrued thereon, or comply
with the applicable Legal Requirement or Insurance Requirement. Notwithstanding
any express or implied provision of this Article to the contrary, the provisions
of this Article shall not be construed to permit Tenant to contest the payment
of Base Rent (except as to contests concerning the method of

 

35



--------------------------------------------------------------------------------

computation) or any other sums payable by Tenant to Landlord hereunder.
Landlord, at Tenant’s expense, shall execute and deliver to Tenant such
authorizations and other documents as may reasonably be required in any such
contest and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. Tenant shall indemnify, defend and save
Landlord harmless against any liability, cost or expense of any kind that may be
imposed upon Landlord in connection with any such contest and any loss resulting
therefrom.

ARTICLE 14

INSURANCE

 

14.1 General Insurance Requirements

During the Term, Tenant shall at all times keep the Facilities, and all property
located in or on the Facilities, including all Capital Additions, the FF&E and
the Personal Property, insured with the kinds and amounts of insurance described
below. Each element of the insurance described in this Article shall be
maintained with respect to each Facility and the Personal Property and
operations thereon. This insurance shall be written by companies authorized to
do insurance business in the State in which the Facility is located and with
policyholder and financial ratings of not less than “A-”/“VII” in the most
recent version of Best’s Key Rating Guide. All liability type policies (except
professional liability and workers compensation) must name Landlord as an
“additional insured”. All property policies shall name Landlord as “loss payee”
to the extent of Landlord’s insurable interest therein with respect to the
property required to be insured by Tenant. Losses shall be payable to Landlord
and/or Tenant as provided in Article 15. In addition, the policies, as
appropriate, shall name as an “additional insured” or “loss payee” the holder of
any mortgage, deed of trust or other security agreement (“Facility Mortgagee”)
securing any indebtedness or any other Encumbrance placed on the Facilities in
accordance with the provisions of Article 23 (“Facility Mortgage”) by way of a
standard form of mortgagee’s loss payable endorsement; provided that Landlord
delivers the name and address of any such Facility Mortgagee to Tenant at least
five (5) Business Days prior to the desired effective date of such endorsement.
Notwithstanding anything to the contrary in this Lease (but subject to the
immediately following sentence), if requested by Landlord, Tenant shall be
obligated to comply with insurance requirements imposed on the Property and set
forth in any Encumbrance, provided such requirements are customary in the
industry for properties similar to the Facilities in the same general areas in
which the Facilities are located, are customarily required by institutional
lenders, are commercially reasonable and consistent with industry standards at
the applicable time, and such insurance is available at commercially reasonable
rates. Landlord agrees to use commercially reasonable efforts and cooperate with
Tenant for the purpose of obtaining waivers from any Facility Mortgagee and
otherwise securing any Facility Mortgagee’s agreement that such coverage is in
compliance with a Facility Mortgagee’s requirements; provided, however, if,
despite such efforts, such waivers are not obtained, then the provisions of the
immediately preceding sentence will apply and Tenant shall not be liable to
Landlord for any loss, damage, cost or expense incurred by Landlord as a result
of Tenant’s compliance with the foregoing obligations in accordance with the
terms of this Lease. Evidence of insurance shall be deposited with Landlord and,
if requested, with the Facility Mortgagee(s). The policies shall insure against
the following risks:

 

  (a) Loss or damage by fire, vandalism and malicious mischief, extended
coverage and other perils commonly known as “all risk or special perils”,
earthquake (including earth movement), sinkhole and windstorm in an amount not
less than the insurable value on a replacement cost basis (as defined below in
Section 14.2) and including a building ordinance or law coverage endorsement;

 

36



--------------------------------------------------------------------------------

  (b) Loss or damage by mechanical breakdown, electrical injury and explosion of
steam boilers, pressure vessels or similar apparatus, now or hereafter installed
in the Facilities, on a “replacement cost basis”;

 

  (c) Flood (in the event that any portion of a Facility is currently or at any
time in the future located in a federally designated “special flood hazard
area”);

 

  (d) Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including payroll and Rent
payable hereunder, including either an agreed amount endorsement or a waiver of
any co-insurance provisions, so as to prevent Tenant, Landlord and any other
insured thereunder from being a co-insurer, and containing an endorsement
extending the period of indemnity by at least six (6) months;

 

  (e) Bodily injury or property damage under an excess policy of commercial
general liability insurance (including broad form property damage and broad form
contractual liability), with amounts not less than $3,000,000 per claim or loss
and in the annual aggregate, and excess over a $2,000,000 self-insured retention
provided by Tenant. Any combination of self-insured retention, primary, or
umbrella/excess insurance may be utilized to provide the total required general
liability insurance limits set forth in this Section 14.1(e); and

 

  (f) Loss or damage from injury, death or otherwise on account of professional
services rendered, with amounts not less than $3,000,000 per claim or loss and
in the annual aggregate, and excess over a $2,000,000 self-insured retention
provided by Tenant. Any combination of self-insured retention, primary, or
umbrella/excess insurance may be utilized to provide the total required general
liability insurance limits set forth in this Section 14.1(f). This coverage may
be part of a combined “General Liability and Professional Liability” insurance
policy.

During such time as Tenant is constructing any improvements, Tenant, at its sole
cost and expense, shall carry, or cause to be carried (a) a completed operations
endorsement to the commercial general liability insurance policy referred to
above, (b) builder’s risk insurance, completed value form, covering all physical
loss, in an amount and subject to policy conditions satisfactory to Landlord,
and (c) such other insurance, in such amounts, as Landlord reasonably deems
necessary to protect Landlord’s interest in the Property from any act or
omission of Tenant’s contractors or subcontractors.

 

37



--------------------------------------------------------------------------------

14.2 Replacement Cost

The term “replacement cost” shall mean the actual replacement cost of the
insured property from time to time with new materials and workmanship of like
kind and quality and in compliance with current building codes. If Landlord
believes that the replacement cost has increased at any time during the Term, it
shall have the right to have such replacement cost redetermined by an impartial
national insurance company reasonably acceptable to both parties (the “impartial
appraiser”). The determination of the impartial appraiser shall be final and
binding. If Tenant has made improvements to the Facilities, Landlord may at
Tenant’s expense have the replacement cost re-determined at any time after such
improvements are made, regardless of when the replacement cost was last
determined.

 

14.3 Additional Insurance

In addition to the insurance described above, Tenant shall maintain, or shall
cause Manager and any replacement thereof to maintain, the statutory workers’
compensation coverage or comparable coverage, as required by the Legal
Requirements for all Persons employed by Tenant, Manager and any replacement
thereof, in the Facilities, together with employer’s liability coverage with
limits of not less than Five Hundred Thousand Dollars ($500,000) each accident,
Five Hundred Thousand Dollars ($500,000) bodily injury due to disease each
employee and One Million Dollars ($1,000,000) bodily injury due to disease.

 

14.4 Waiver of Subrogation

All insurance policies covering the Facilities and Tenant’s Personal Property
including contents, fire and casualty insurance, and including all third party
liability and workers compensation insurance to the extent not prohibited by law
shall expressly permit waiver of rights of subrogation against the other party,
its officers, directors, members, agents and employees. Tenant hereby waives any
claims it has against Landlord, its officers, directors, members, agents and
employees, to the extent such claim is covered or should be covered by the
required insurance, including amounts under deductibles or self-insured
retentions, even if the loss is caused by the sole negligence of Landlord, its
officers, directors, and members, agents or employees.

 

14.5 Policy Requirements

All of the policies of insurance referred to in this Article shall be written in
form reasonably satisfactory to Landlord. Additionally, except as otherwise
provided in this Lease, all of the insurance referred to in this Article shall
be on an occurrence or claims-made basis. If Tenant obtains and maintains the
general liability insurance described in Section 14.1(e) above on a
“claims-made” basis, Tenant shall provide continuous liability coverage for
claims arising during the Term either by obtaining an endorsement providing for
an extended reporting period reasonably acceptable to Landlord in the event such
policy is canceled or not renewed for any reason whatsoever, or by obtaining
either (a) “tail” insurance coverage to extend the reporting provisions for a
period of at least three (3) years beyond the expiration of the Term, or (b)

 

38



--------------------------------------------------------------------------------

retroactive coverage back to the commencement date (which date shall be at least
three (3) years prior to the expiration of the Term) for the policy in effect
prior to the expiration of the Term and maintaining such coverage for a period
of at least three (3) years beyond the expiration of the Term. All policies of
insurance required herein shall be primary to all insurance available to
Landlord, with Landlord’s insurance (if any) being excess, secondary and
non-contributing. Tenant shall pay all of the premiums therefor, and deliver
certificates thereof to Landlord prior to their effective date (and with respect
to any renewal policy, shall deliver evidence of renewal no more than five
(5) Business Days after the expiration of the existing policy), and in the event
of the failure of Tenant either to effect such insurance in the names herein
called for or to pay the premiums therefor, or to deliver certificates thereof
to Landlord, at the times required and if Tenant fails to cure such default
within thirty (30) days after receipt of written notice from Landlord, Landlord
shall be entitled, but shall have no obligation, to effect such insurance and
pay the premiums therefor, and such amounts incurred by Landlord shall be
repayable to Landlord within five (5) Business Days’ written demand therefor.
Tenant shall give to Landlord thirty (30) days’ written notice before any
insurer cancels or does not renew the policy or policies in question. Each
policy shall have a deductible or deductibles, if any, which are no greater than
$500,000; provided, however, that the deductibles/self insured retentions for
losses sustained from earthquake (including earth movement), flood or windstorm
(i.e., wind/hail) may be equal, but not greater than, five percent (5%) of the
replacement cost of the applicable Facility. Each party shall be responsible for
funding deductibles or retentions under its own insurance policies. Tenant shall
be responsible for funding all claims within self-insured retention, including
claims applying to Landlord as an additional insured.

 

14.6 Blanket Policy

Notwithstanding anything to the contrary contained in this Article 14, Tenant’s
obligations to carry the insurance provided for herein may be brought within the
coverage of a so-called blanket policy or policies of insurance carried and
maintained by Tenant or its Affiliates; provided, however, that the coverage
afforded Landlord will not be reduced or diminished or otherwise be materially
different from that which would exist under a separate policy meeting all other
requirements hereof by reason of the use of the blanket policy, and provided
further that the requirements of this Article 14 are otherwise satisfied.

 

14.7 Changed circumstance

If, from time to time after the Commencement Date, Landlord or Tenant determines
in the exercise of its commercially reasonable judgment that the limits of the
insurance required to be maintained by Tenant hereunder are no longer
commensurate to the limits being regularly required by institutional landlords
of similar properties in the applicable State or their institutional lenders or
that a particular type of insurance coverage is being regularly required by
institutional landlords of similar properties in the applicable State or their
institutional lenders and is not then required hereunder or vice versa, Landlord
or Tenant, as the case may be, may notify the other party of the same,
indicating the particular limit or type of coverage that such party has
determined should be increased, decreased, carried or not carried by Tenant, as
applicable. Notwithstanding anything herein to the contrary, neither party may

 

39



--------------------------------------------------------------------------------

request a modification of the insurance requirements of this Lease more
frequently than once every three (3) years under this Section 14.7 and
notwithstanding anything to the contrary herein, any decrease in a particular
limit or removal of a particular type of coverage hereunder shall only become
effective if permitted by the Facility Mortgagee. If the responding party, in
the exercise of its commercially reasonable judgment, objects to the first
party’s determination made under this Section 14.7 and Landlord and Tenant are
unable to agree upon the matter within fifteen (15) days of the responding
party’s receipt of the applicable notice from first party (the “Review Period”),
such determination shall be made by a reputable insurance company, consultant or
expert (an “Insurance Arbitrator”) with experience in the senior housing
insurance industry as mutually identified by Landlord and Tenant in the exercise
of their reasonable judgment within ten (10) days of the expiration of the
Review Period. As a condition to a determination of commercial reasonableness
with respect to any particular matter, the Insurance Arbitrator shall be capable
of providing, procuring or identifying particular policies or coverages that
would be available to Tenant and would satisfy the requirement in issue. The
determinations made by any such experts shall be binding on Landlord and Tenant
for purposes of this Section 14.7, and the costs, fees and expenses of the same
shall be shared equally by Tenant and Landlord. If Tenant and Landlord are
unable to mutually agree upon an Insurance Arbitrator, each party shall within
ten (10) days after written demand by the other select one Insurance Arbitrator.
Within ten (10) days of such selection, the Insurance Arbitrators so selected by
the parties shall select a third (3rd) Insurance Arbitrator who shall be solely
responsible for rendering a final determination with respect to the insurance
requirement in issue. If either party fails to select an Insurance Arbitrator
within the time period set forth above, the Insurance Arbitrator selected by the
other party shall alone render the final determination with respect to the
insurance requirement in issue in accordance with the foregoing provisions and
such final determination shall be binding upon the parties. If the Insurance
Arbitrators selected by the parties are unable to agree upon a third
(3rd) Insurance Arbitrator within the time period set forth above, either party
shall have the right to apply at Tenant’s and Landlord’s joint expense to the
presiding judge of the court of original trial jurisdiction in the county in
which any Facility is located to name the third (3rd) Insurance Arbitrator.

ARTICLE 15

INSURANCE PROCEEDS

 

15.1 Handling of Insurance Proceeds

Except as otherwise provided herein, all proceeds from any policy of property
damage insurance (excluding business interruption insurance), required by
Article 14 of this Lease shall be paid to and held in trust by Landlord or a
Facility Mortgagee; provided, however, that if the originally named Landlord is
not then the landlord hereunder, such payments shall be paid to and held by a
reputable insurance trustee having substantial experience operating in such
capacity, which trustee shall be mutually acceptable to Landlord and Tenant and
shall hold and disburse such funds in accordance with written instructions
mutually acceptable to Landlord and Tenant; and provided, further, that in the
event the amount of such proceeds is less than

 

40



--------------------------------------------------------------------------------

$1,000,000 (or such lesser amount as is required by a Facility Mortgagee) and
there is no monetary Event of Default then outstanding under this Lease, such
proceeds shall be released by Landlord to Tenant to be applied in the manner set
forth in this Article 15. Provided that no Event of Default then exists, any
such payments received by Landlord shall be made available by Landlord, or the
trustee, as the case may be, for reconstruction or repair of any damage to or
destruction of all or any portion of the Property to which such proceeds relate,
and shall be paid out by Landlord (or such insurance trustee) from time to time
in accordance with and subject to the provisions hereof for the cost of such
reconstruction or repair, subject to reasonable and customary controls to ensure
funds disbursed by Landlord (or such insurance trustee) are in fact used for
such purpose. So long as no Event of Default exists, upon completion of any
repair and restoration, any unused portion of insurance proceeds shall be
refunded to Tenant. All salvage resulting from any risk covered by insurance
shall belong to Landlord.

 

15.2 Reconstruction in the Event of Damage or Destruction

(a) Subject to subsection (b) below, if prior to or during the Term a Facility
is totally or substantially destroyed by a risk covered by the insurance
described in Article 14 so that the Facility thereby is rendered unsuitable for
its Permitted Use(s) (taking into account all relevant factors, including, but
not limited to, the number of useable units and the amount of square footage
reasonably available for use by Tenant and the type and amount of revenue lost),
Tenant shall use insurance proceeds hereunder to restore the Facility to
substantially the same condition as existed immediately before the damage or
destruction, and this Lease shall continue in full force and effect. The
insurance proceeds shall be paid to Tenant or its designee in accordance with
Section 15.1 from time to time as necessary to pay for the costs of such
restoration. If such proceeds are insufficient, Tenant shall provide the
required additional funds. If the proceeds are more than sufficient, the surplus
shall belong and be paid to Tenant. Except as provided in this Article 15 and
Article 16, Tenant shall not have any right under this Lease, and hereby waives
all rights under applicable law, to abate, reduce, or offset rent by reason of
any damage or destruction of any Facility by reason of an insured or uninsured
casualty.

(b) Notwithstanding the foregoing, in the event that either (i) more than fifty
percent (50%) of any Facility (by area or value) is destroyed during the final
twelve (12) months of the Term as a result of a fully insured (subject to the
deductible provision of the insurance coverage) casualty (including but not
limited to, the business interruption coverage described in Section 14.1(d)) or
(ii) regardless of the extent of such damage or destruction the repair or
reconstruction of the Facility is prohibited under applicable law, including,
but not limited to, licensure law, zoning law and/or building code law, Landlord
or Tenant may elect, by giving written notice to the other party within thirty
(30) days of the date of such casualty, to terminate this Lease as to the
affected Facility effective as of the date such notice of termination is given.
If the Lease is so terminated, all insurance proceeds shall be paid to Landlord
and the Base Rent shall be equitably abated by a percentage, the numerator of
which is the EBITDAR with respect to such Facility and the denominator of which
shall be the aggregate EBITDAR with respect to all Facilities, in each case for
the prior full calendar year.

 

41



--------------------------------------------------------------------------------

15.3 Intentionally Omitted.

 

15.4 Facility Mortgagee Requirements

Notwithstanding anything to the contrary in this Lease, (a) Landlord shall only
be obligated to make insurance proceeds resulting from any casualty available to
Tenant to the extent the same are made available to Landlord pursuant to the
terms of any Encumbrance and (b) in the event insurance proceeds are not made
available to Tenant and provided no Event of Default then exists, Tenant shall
have no obligation to repair or restore the Facilities or any portion thereof
and Tenant may elect, by giving written notice to Landlord within thirty
(30) days of the date Landlord notifies Tenant in writing that the insurance
proceeds (or any portion thereof) will not be made available, to terminate this
Lease as to the affected Facility effective as of the date such notice of
termination is given. If the Lease is so terminated, all insurance proceeds
shall be paid to Landlord and the Base Rent shall be equitably abated by a
percentage, the numerator of which is the EBITDAR with respect to such Facility
and the denominator of which shall be the aggregate EBITDAR with respect to all
Facilities, in each case for the prior full calendar year.

ARTICLE 16

CONDEMNATION

 

16.1 Definitions

(a) “Condemnation” means (a) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a Condemnor, the purpose and intent of which
is to effect a Taking, or (b) a voluntary sale or transfer by Landlord with
Tenant’s consent (provided that such consent shall be required only if no Event
of Default has occurred and is continuing at such time) to any Condemnor, either
under threat of Condemnation or while legal proceedings for Condemnation are
pending.

(b) “Date of Taking” means the first date the Condemnor has the right to
immediate possession of the property being expropriated.

(c) “Award” means all compensation, sums and any other value awarded, paid or
received on a total or partial Condemnation of any portion of the Property and
shall specifically exclude any separate award made to Tenant as allowed in
Section 16.4 below.

(d) “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.

 

42



--------------------------------------------------------------------------------

16.2 Parties’ Rights and Obligations

If during the Term there is any Taking of all or any part of the Property or of
any interest in this Lease by Condemnation, the rights and obligations of the
parties shall be determined by this Article.

 

16.3 Total Taking

If title to the fee of the whole of any Facility shall be the subject of any
Condemnation by any Condemnor, this Lease shall cease and terminate as of the
Date of Taking as to the affected Facility. If title to the fee of less than the
whole of any Facility shall be so taken or expropriated, which nevertheless
renders the Facility unsuitable for its Permitted Use(s) (taking into account
all relevant factors, including, but not limited to, the number of useable
units, the amount of square footage reasonably available for use by Tenant, and
the type and amount of revenue lost), Tenant and Landlord each shall have the
option by Notice to the other, to terminate this Lease as of the Date of Taking
as to the affected Facility. In either of such events, the Base Rent shall be
equitably abated by a percentage, the numerator of which is the EBITDAR with
respect to such Facility and the denominator of which shall be the aggregate
EBITDAR with respect to all Facilities, in each case for the prior full calendar
year.

 

16.4 Allocation of Award

In the event of a Taking as described in Section 16.3, Landlord and Tenant shall
cooperate with each other in order to maximize the amount of the Award. Tenant
shall have the right to seek damages or a separate condemnation award for
Tenant’s loss of any Capital Additions paid for by Tenant, loss of business and
relocation expenses and any such award shall be the sole property of Tenant.
Subject to the rights of any Facility Mortgagee, the Award shall be allocated
entirely to Landlord.

 

16.5 Partial Taking

If title to the fee of less than the whole of any Facility shall be the subject
of a Taking or Condemnation, and the Facility is still suitable for its then
existing use as determined by Tenant, or if Tenant or Landlord shall be
entitled, but shall not elect, to terminate this Lease with respect to the
Facility as provided in Section 16.3 hereof, Tenant at its own cost and expense,
subject to reimbursement from the Award, shall with all reasonable diligence
restore the untaken portion of the Facility so that the Facility shall
constitute a complete architectural unit of the same general character and
condition (as nearly as may be possible under the circumstances) as existing
immediately prior to such Condemnation or Taking. Landlord and Tenant shall
cooperate with each other to maximize the amount of any Award. The proceeds of
any Award shall be held and distributed in the same manner as provided by
Section 15.1 for insurance proceeds in connection with Tenant’s restoration of
the Facility. Any remaining balance of such proceeds after such restoration is
completed shall be retained by or paid to Landlord.

 

43



--------------------------------------------------------------------------------

16.6 Temporary Taking

If the whole or any part of any portion of the Property or of Tenant’s interest
under this Lease shall be the subject of a Taking or Condemnation by any
Condemnor for its temporary use or occupancy, this Lease shall not terminate,
and Tenant shall continue to pay, in the manner and at the times herein
specified, the full amount of Rent. Except to the extent Tenant may be prevented
from so doing pursuant to the terms of any order for the benefit of the
Condemnor, Tenant shall continue to perform and observe all of the other terms,
covenants, conditions and obligations hereof on the part of Tenant to be
performed and observed as though such Taking or Condemnation had not occurred.
Upon any such Taking or Condemnation described in this Section, the entire
amount of any such Award made for such Taking or Condemnation allocable to the
Term of this Lease, whether paid by way of damages, Rent or otherwise, shall be
paid to Tenant. If any part of such Award is allocable for a period beyond the
term of this Lease, that part shall be paid to Landlord.

 

16.7 Facility Mortgagee Requirements

Notwithstanding anything to the contrary in this Lease, (a) Landlord shall only
be obligated to make an Award resulting from any Condemnation available to
Tenant to the extent the same are made available to Landlord pursuant to the
terms of any Encumbrance and (b) in the event any Award is not made available to
Tenant, and provided no Event of Default then exists, Tenant shall have no
obligation to repair or restore the Facilities or any portion thereof and Tenant
may elect, by giving written notice to Landlord within thirty (30) days of the
date Landlord notifies Tenant in writing that the Award (or any portion thereof)
will not be made available, to terminate this Lease as to the affected Facility
effective as of the date such notice of termination is given. If the Lease is so
terminated, the Award shall be paid to Landlord and the Base Rent shall be
equitably abated by a percentage, the numerator of which is the EBITDAR with
respect to such Facility and the denominator of which shall be the aggregate
EBITDAR with respect to all Facilities, in each case for the prior full calendar
year.

ARTICLE 17

DEFAULTS AND REMEDIES

 

17.1 Events of Default

Any one or more of the following events shall be deemed an “Event of Default”
hereunder:

 

  (a)

Tenant shall fail to pay Rent payable by Tenant under this Lease within two
(2) Business Days of when the same becomes due and payable; provided, however,

 

44



--------------------------------------------------------------------------------

  that if Tenant fails to pay an installment of Rent within two (2) Business
Days of its due date but fully pays such installment within three (3) Business
Days after Tenant receives Landlord’s written demand therefor, together with all
late charges and interest payable as a result of such delinquency, such failure
shall not constitute an Event of Default;

 

  (b) Any representation or warranty made by Tenant in this Lease or by
Guarantor in the Master Lease Guaranty shall prove to be false or misleading, as
of the date made, in any material respect and the same is not corrected within
forty-five (45) days after notice thereof from Landlord, provided Tenant or
Guarantor, as applicable, shall have no right to cure any willful and
intentional misstatement; provided, however, if any such failure is not capable
of being cured within such forty-five (45) day period but is capable of being
cured, Tenant or Guarantor, as applicable, shall have such additional time as is
reasonably necessary to cure the failure provided Tenant or Guarantor, as
applicable, promptly commences its attempt to cure the failure and diligently
proceeds in good faith to cure the same as expeditiously as possible;

 

  (d) Tenant or Guarantor shall (i) admit in writing its inability to pay all or
substantially all of its debts generally as they become due, (ii) file an
application or commence a proceeding to take advantage of any Insolvency Law,
(iii) make a general assignment in bankruptcy for the benefit of its creditors,
(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or (v) file a petition or application seeking
reorganization or arrangement under any Insolvency Law;

 

  (e) Tenant or Guarantor shall, on an application in bankruptcy filed against
it, be adjudicated bankrupt or have an order for relief thereunder entered
against it or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Tenant or Guarantor, as applicable, a
receiver of Tenant, Guarantor or of the whole or substantially all of its
respective property, or approving an application filed against Tenant or
Guarantor seeking reorganization or arrangement of Tenant or Guarantor under any
Insolvency Law, and such judgment, order or decree shall not be vacated or set
aside or stayed within ninety (90) days from the date of the entry thereof;

 

  (f) Tenant or Guarantor shall be liquidated or dissolved (except for an
involuntary dissolution due to a failure to file an annual report with the
applicable governmental authority so long as such failure is cured within ninety
(90) days of any notice thereof to Tenant, from the applicable governmental
authority) or shall, in any manner, permit the sale or divestiture of all or
substantially all of its assets except as otherwise specifically permitted
hereunder;

 

  (g) the estate or interest of Tenant in the Property or any part thereof shall
be levied upon or attached in any proceeding and the same shall not be vacated
or discharged within the later of ninety (90) days after commencement thereof or
thirty (30) days after Notice thereof from Landlord (unless Tenant shall be
contesting such lien or attachment in good faith in accordance with Article 13
hereof);

 

45



--------------------------------------------------------------------------------

  (h) Tenant closes any Facility or ceases operations on the Property in
violation of Section 8.3;

 

  (i) Tenant (i) fails to maintain the insurance required pursuant to
Article 14, or (ii) voluntarily Transfers its interest in this Lease, or permits
any voluntary Transfer of any Capital Stock of Tenant, in violation of
Article 21;

 

  (j) Tenant fails to perform or comply with the provisions of Section 4.2(b).

 

  (k) Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured by Tenant, as the case may
be, within a period of forty-five (45) days after Notice thereof from Landlord;
provided, however, if any such failure is not capable of being cured within such
forty-five (45) day period but is capable of being cured, Tenant shall have such
additional time as is reasonably necessary to cure the failure provided Tenant
promptly commences its attempt to cure the failure and diligently proceeds in
good faith to cure the same as expeditiously as possible, and in any case,
within one hundred twenty (120) days after such notice from Landlord; and

 

  (l) Guarantor shall fail to observe or perform any other term, covenant or
condition of the Master Lease Guaranty (other than the failure to pay any amount
when due) and such failure is not cured by Tenant or Guarantor within a period
of forty-five (45) days after Notice thereof from Landlord; provided, however,
if any such failure is not capable of being cured within such forty-five
(45) day period but is capable of being cured, Tenant and Guarantor shall have
such additional time as is reasonably necessary to cure the failure provided
Tenant and/or Guarantor promptly commences its attempt to cure the failure and
diligently proceeds in good faith to cure the same as expeditiously as possible,
and in any case, within one hundred twenty (120) days after such notice from
Landlord.

 

17.2 Remedies

(a) Upon the occurrence and during the continuance of any Event of Default,
Landlord may exercise all rights and remedies under this Lease and the laws of
the applicable State, including, without limitation, the right to (a) sue for
the specific performance of any covenant of Tenant as to which it is in breach;
(b) enter upon any Facility, terminate this Lease, dispossess Tenant from the
any Facility and/or collect money damages by reason of Tenant’s breach,
including the acceleration of all Rent which would have been payable after such
termination and all obligations and liabilities of Tenant under this Lease which
survive the termination of the Term; (c) elect to leave this Lease in place and
sue for Rent and other money

 

46



--------------------------------------------------------------------------------

damages as the same come due; (d) (before or after repossession of a Facility
pursuant to clause (b) above and whether or not this Lease has been terminated)
relet such Facility to a tenant, for such term (which may be greater or less
than the remaining balance of the Term), rent, conditions (which may include
concessions or free rent) and uses as it may determine in its sole discretion
and collect and receive any rents payable by reason of such reletting. No right
or remedy herein conferred upon or reserved to Landlord is intended to be
exclusive of any other right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity. Any notice or cure period
provided herein shall run concurrently with any provided by applicable law.

(b) Upon the occurrence of an Event of Default, and upon commencement of
proceedings to enforce the rights of Landlord hereunder, Landlord shall be
entitled, as a matter of right, to appoint a receiver to take possession of the
Premises, pending the outcome of such proceedings, to manage the operation of
the Premises, to collect and disburse all rents, issues, profits and income
generated thereby and to the extent applicable and possible, to preserve or
replace any Authorization or to otherwise substitute the licensee or provider
thereof. If a receiver is appointed pursuant hereto, the receiver shall be paid
a reasonable fee for its services and all such fees and other expenses incurred
by Landlord in connection with the appointment of the receiver shall be paid in
addition to, and not in limitation of, the Rent otherwise due to Landlord
hereunder. Tenant irrevocably consents to the appointment of a receiver after
and during the continuance of an Event of Default and thus stipulates to and
agrees not to contest the appointment of a receiver under such circumstances and
for such purposes.

(c) Upon any such termination of this Lease, Tenant shall, forthwith pay to
Landlord the full amount of Landlord’s damages suffered by reason of such Event
of Default in an amount equal to the sum of:

 

  (i) the worth at the time of the award of the unpaid Rent due and payable to
and including the date of such termination, repossession or reletting;

 

  (ii) the worth at the time of the award, of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that could have been reasonably avoided;
and

 

  (iii) the worth at the time of the award of the amount by which the unpaid
Rent for the balance of the Term after the time of the award exceeds the amount
of such rental loss that could be reasonably avoided.

(d) If this Lease shall be terminated as provided in Section 17.2(a), Landlord,
without notice, may dispossess Tenant as to the Facilities, by summary
proceedings or by any suitable action or proceeding at law or otherwise. No
receipt of moneys by Landlord from Tenant after the termination of this Lease or
after the giving of any notice of the termination of this Lease shall reinstate,
continue or extend the Term or affect any notice theretofore given to Tenant, or
operate as a waiver of the right of Landlord to enforce the payment of Rent
payable by Tenant

 

47



--------------------------------------------------------------------------------

hereunder or thereafter falling due, or operate as a waiver of the right of
Landlord to recover possession of a Facility by proper remedy, except as herein
otherwise expressly provided, it being agreed that after the service of notice
to terminate this Lease or the commencement of any suit or summary proceedings,
or after a final order or judgment for the possession of a Facility, Landlord
may demand, receive and collect any moneys due or thereafter falling due with
respect to such Facility without in any manner affecting such notice,
proceeding, order, suit or judgment, all such moneys collected being deemed
payments on account of the use and occupancy of such Facility or, at the
election of Landlord, on account of Tenant’s liability hereunder.

 

17.3 Application of Funds

Any payments normally made by Tenant hereunder which are made to and received by
Landlord under any of the provisions of this Lease during the continuance of any
Event of Default shall be applied to Tenant’s obligations in the order which
Landlord may determine.

 

17.4 Landlord’s Right to Cure Tenant’s Default

If an Event of Default occurs under this Lease and is not cured within the time
provided under this Lease with respect to such Event of Default, Landlord,
without waiving or releasing any obligation of Tenant, and without waiving any
such Event of Default, may (but shall be under no obligation to) at any time
thereafter cure such Event of Default for the account and at the expense of
Tenant, and may, to the extent permitted by law and subject to Landlord’s
compliance with Legal Requirements, including but not limited to, applicable
licensure laws and the laws governing the confidentiality of resident and
employee records, enter upon any portion of the Property for such purpose and
take all such action thereon as, in Landlord’s sole judgment, may be necessary
or appropriate with respect thereto. No such entry by Landlord on any portion of
the Property shall be deemed an eviction of Tenant. All sums so paid by Landlord
(including, without limitation, reasonable attorneys’ fees and expenses, in each
case to the extent permitted by law), together with interest (to the extent
permitted by law) at the Default Rate from the date on which such sums or
expenses are paid by Landlord until reimbursed by Tenant, shall be paid by
Tenant to Landlord within five (5) Business Days’ written demand therefor. The
obligations of Tenant and rights of Landlord contained in this Article shall
survive the expiration or earlier termination of this Lease.

 

17.5 Waiver

If this Lease is terminated pursuant to the provisions of this Article, Tenant
waives, to the extent permitted by applicable law, (a) any right of redemption,
re-entry or repossession, (b) any right to trial by jury in the event of summary
proceedings to enforce the remedies set forth in this Article, and (c) the
benefit of any laws now or hereafter in force exempting Tenant’s property from
liability for rent or for debt.

 

48



--------------------------------------------------------------------------------

ARTICLE 18

CURE BY TENANT OF LANDLORD DEFAULTS

 

18.1 Landlord Default

Landlord shall be in default of its obligations under this Lease if Landlord
shall fail to observe or perform any term, covenant or condition of this Lease
on its part to be performed, and such failure shall continue for a period of
forty-five (45) days after Notice thereof from Tenant to Landlord; provided,
however, if any such failure is not capable of being cured within such
forty-five (45) day period but is capable of being cured, Landlord shall have
such additional time as is reasonably necessary to cure the failure provided
Landlord promptly commences its attempt to cure the failure and diligently
proceeds in good faith to cure the same as expeditiously as possible, and in any
case, within one hundred twenty (120) days after such notice from Tenant. If
Landlord fails to commence and/or complete such cure as required herein, Tenant
may, as its sole and exclusive remedies, either sue for specific performance or
seek damages from Landlord through appropriate legal proceedings.

 

18.2 Mortgagee Cure

Should Landlord fail to observe or perform any of the covenants or conditions
contained in this Lease, before taking any action, Tenant shall comply with the
requirements of any subordination agreement to which it may then be a party with
respect to the granting of notice and an opportunity to cure to any such
Landlord default.

ARTICLE 19

HOLDING OVER

If Tenant for any reason remains in possession of any portion of the Property
after the expiration of the Term or earlier termination of the Term, such
possession shall be a tenancy at sufferance during which time Tenant shall pay
to Landlord as rental each month one hundred twenty-five percent (125%) of the
aggregate of (i) one-twelfth of the aggregate Base Rent for the Facilities as of
the last day of the Term, (ii) all Additional Charges accruing during the month
with respect to which such payment relates, and (iii) all other sums, if any,
payable by Tenant pursuant to the provisions of this Lease with respect to the
Facilities. During such period of month-to-month tenancy at sufferance, Tenant
shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent mandated by law applicable to tenancies at sufferance, to
continue its occupancy and use of the Facilities. Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Lease.
Notwithstanding anything to the contrary herein, the continued occupancy by
residents at the Facilities following the expiration or earlier termination of
the Term shall not constitute holding over by Tenant which would trigger the
foregoing terms of this Article 19.

 

49



--------------------------------------------------------------------------------

ARTICLE 20

LIABILITY OF PARTIES

 

20.1 Indemnification by Tenant

Notwithstanding the existence of any insurance provided for in Article 14, and
notwithstanding the policy limits of any such insurance, Tenant shall indemnify,
defend, protect, save and hold Landlord and any successor person who is the
owner or operator of the Facilities harmless from and against any and all
liabilities, losses, obligations, claims, damages, penalties, fines, causes of
action, costs and expenses (including, without limitation, reasonable
out-of-pocket attorneys’ fees and expenses) imposed upon, incurred by or
asserted against Landlord arising out of, connected with or incidental to any
claim brought against Landlord in relation to the following and arising from
events occurring during the Term:

 

  (a) any Hazardous Substance located in, on, under or adjacent to the Land or
the Facilities or the violation of any Environmental Laws by Tenant;

 

  (b) any accident, injury to or death of persons, or loss of or damage to
property, occurring on or about the Facilities including, without limitation,
any claims of malpractice, except for any such accident, injury, death, loss or
damage proximately caused by Landlord’s gross negligence or willful misconduct;

 

  (c) any Impositions which are the obligations of Tenant to pay pursuant to the
applicable provisions of this Lease if the same are not paid when due or within
any cure period provided for herein;

 

  (d) any failure on the part of Tenant to perform or comply with any of the
terms of this Lease prior to the expiration of the notice and cure period, if
any, provided for in this Lease; and

 

  (e) the non-performance of any of the terms and provisions of any and all
existing and future subleases of the Facilities to be performed by Tenant
thereunder.

Any amounts payable by Tenant under this Section shall be paid within thirty
(30) days after demand by Landlord. Tenant, at its expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Landlord with counsel acceptable to Landlord (with counsel chosen or
approved by Tenant’s insurer being deemed approved) in its reasonable discretion
and shall not, under any circumstances, compromise or otherwise dispose of any
suit, action or proceeding without obtaining Landlord’s written consent (such
consent not to be unreasonably withheld, conditioned or delayed). If Tenant
shall have fully paid to Landlord any and all amounts due under this
Section 20.1, Tenant shall be entitled to receive any insurance proceeds under
Tenant’s insurance relating to such indemnified matter up to the amount paid by
Tenant to Landlord plus any out-of-pocket costs incurred by Tenant in connection
any claim or otherwise as contemplated herein. Nothing herein shall be construed
as indemnifying Landlord against its own gross negligence, willful misconduct or
breach of the terms of this Lease.

 

50



--------------------------------------------------------------------------------

Landlord shall not, under any circumstances, compromise or otherwise dispose of
any suit, action, or proceeding described in this Section 20.1 without obtaining
Tenant’s prior consent; provided, however, if Tenant does not act promptly and
completely to satisfy its indemnification obligations hereunder, Landlord may
resist and defend any such claims or causes of action against Landlord at
Tenant’s sole cost. Landlord, at its election and sole cost and expense, shall
have the right, but not the obligation, to participate in the defense of any
claim.

 

20.2 Indemnification by Landlord

Landlord shall indemnify, defend, save and hold Tenant harmless from and against
any and all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable
out-of-pocket attorneys, fees and expenses) imposed upon, incurred by or
asserted against Tenant arising out of, connected with or incidental to any
claim brought against Tenant in relation to the gross negligence or willful
misconduct of Landlord; provided, however, that Tenant’s right to
indemnification as provided herein shall be subject to the limitation set forth
in Article 24.

 

20.3 Continuing Liability

Tenant’s and Landlord’s liability for a breach of the provisions of this Article
arising during the Term hereof shall survive any termination of this Lease and
Tenant’s right to possession of the Property.

ARTICLE 21

ASSIGNMENT AND SUBLETTING; MANAGEMENT

 

21.1 Assignment

Subject to the terms of Section 21.6 hereof, Landlord’s prior written consent
shall be required for any Transfer. Landlord may, in Landlord’s sole and
absolute discretion, grant, withhold or place conditions upon such consent. If
Tenant intends at any time to engage in any Transfer, it shall first notify
Landlord of its intent to do so and shall submit in writing to Landlord, as
applicable: (i) the name of the proposed assignee; (ii) the terms and provisions
of the proposed assignment; and (iii) such financial information as Landlord
reasonably may request concerning assignee.

 

21.2 Intentionally Omitted

 

21.3 Subletting

Subject to Sections 21.6, Tenant shall not, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, in each instance, allow, cause, permit or suffer all or any portion of
the Property to be leased, subleased or licensed to, or used or occupied by, any
other party or parties, other than (a) residents of any Facility (including
short-term and temporary residents), (b) Persons permitted to temporarily enter
upon the Property from time to time for the sole purpose of rendering services
or providing

 

51



--------------------------------------------------------------------------------

products (e.g., barber or beautician services or therapists) to such residents,
(c) Persons pursuant to subleases, sub-subleases, licenses or use agreements,
provided in the case of this subsection (c) that (i) the aggregate space subject
to all such arrangements at any given Facility is not more than ten percent
(10%) of the total square footage of such Facility and (ii) such space is used
for a purpose that is not inconsistent with Tenant’s use of the balance of the
Facility for the Permitted Use, and (d) Manager and its employees, agents,
subcontractors and invitees.

 

21.4 Attornment

Subject to the terms of Section 21.3, Tenant shall, at Landlord’s request,
insert in any sublease provisions satisfactory to Landlord which provide for the
benefit of Landlord that (a) such sublease is subject and subordinate to all of
the terms and provisions of this Lease (b) in the event this Lease shall
terminate before the expiration of such sublease, the sublessee thereunder will
attorn to Landlord and waive any right the sublessee may have to terminate the
sublease or surrender possession under such sublease, and (c) in the event the
sublessee receives a Notice from Landlord or Landlord’s assignees, if any,
stating that Tenant is in default under this Lease, the sublessee shall
thereafter be obligated to pay all rentals accruing under such sublease directly
to the party giving such Notice, or as such party may otherwise direct. All
rentals received from the sublessee by Landlord or Landlord’s assignees, if any,
as the case may be, shall be credited against the amounts owed to Landlord under
this Lease.

 

21.5 Management

Landlord consents to the management of the Facilities by (i) Manager, (ii) any
Affiliate of Manager or (iii) any Affiliate of Tenant (including any Affiliate
of a Proposed Transferee that becomes Tenant hereunder), and Tenant shall not
engage any other Person as manager of the Facilities without Landlord’s prior
written consent (which consent may be withheld in Landlord’s sole and absolute
discretion), provided that any “Manager” shall execute a Subordination Agreement
in favor of Landlord.

 

21.6 Permitted Transfers

Notwithstanding anything in this Lease to the contrary, any of the following may
be consummated without the consent of Landlord (each a “Permitted Transfer”):

 

  (a) a Transfer by Tenant of all of its right, title and interest in and to
this Lease to an Affiliate of Tenant, or a Transfer resulting from any transfer,
conveyance, disposition, sale or assignment of all or a portion of the Capital
Stock or assets of Tenant (or any Capital Stock of any Person that Controls
Tenant) to any Affiliate of Tenant;

 

  (b) provided that the Applicable Transfer Conditions are satisfied, a Transfer
by Tenant of all of its right, title and interest in and to this Lease to any
Person;

 

  (c) provided that the Applicable Transfer Conditions are satisfied, a Transfer
resulting from any transfer, conveyance, disposition, sale or assignment of all
or a portion of the Capital Stock or assets of Tenant (or any Capital Stock of
any Person that Controls Tenant) to any Person;

 

52



--------------------------------------------------------------------------------

  (d) an initial public offering of Tenant; and

 

  (e) any Tenant PE Agreement.

 

21.7 Effect of Permitted Transfer

Upon the consummation of any Permitted Transfer that constitutes a Transfer of
all of Tenant’s right, title and interest in and to this Lease, (i) Tenant shall
be released from all obligations and liabilities under this Lease that are
assumed by the applicable transferee, and (ii) except with respect to any
Permitted Transfer described in Section 21.6(a) above, Guarantor with respect to
the tenant transferring the interests shall be released from its obligations
under the Master Lease Guaranty. Upon the consummation of any Permitted Transfer
that constitutes a Transfer of the Capital Stock or assets of Tenant or any
Person that Controls Tenant and pursuant to which a Proposed Transferee
Guarantor executes a replacement guaranty in accordance with this Agreement, the
prior Guarantor(s) shall be released from its obligations under the Master Lease
Guaranty.

 

21.8 Consent to Transfer

Any consent by Landlord to a particular Transfer shall not constitute consent or
approval of any subsequent Transfer, and Landlord’s written consent shall be
required in all instances to the extent required pursuant to the terms of this
Article 21.

 

21.9 Costs

Tenant shall reimburse Landlord for Landlord’s reasonable out of pocket costs
and expenses incurred in conjunction with the processing and documentation of
any Transfer, including reasonable attorneys’ fees whether or not such Transfer
is ultimately consummated or executed.

ARTICLE 22

INFORMATION FROM TENANT

 

22.1 Estoppel Certificates

(a) Tenant Certificates. At any time and from time to time, upon not less than
twenty (20) days’ Notice by Landlord which notice shall make specific reference
to this Section 22.1, Tenant shall furnish to Landlord or to the Facility
Mortgagees (or any potential Facility Mortgagees) and to any persons intending
to purchase the Facilities an estoppel certificate (which shall be an Officer’s
Certificate) certifying that this Lease is unmodified and in full force and
effect (or that this Lease is in full force and effect as modified and setting
forth the

 

53



--------------------------------------------------------------------------------

modifications); the date to which the Rent has been paid; whether, to Tenant’s
knowledge, there exists any Event of Default or any situation which, with the
giving of notice, passage of time, or both, would constitute an Event of Default
hereunder, whether Tenant has knowledge of any default by Landlord hereunder,
and if so, the basis for same, the date upon which the Term terminates and such
other information (which can be provided within twenty (20) days) as Landlord
reasonably may request. The failure by Tenant to deliver such estoppel
certificate to Landlord within twenty (20) days of Landlord’s request therefor
shall be conclusively deemed to be Tenant’s certification (i) that this Lease is
in full force and effect, without modification except as represented by
Landlord; (ii) that there are no uncured defaults in Landlord’s performance
hereunder; and (iii) that not more than one month’s Rent has been paid in
advance. Any such certificate furnished pursuant to this Section 22.1 shall be
addressed to Landlord and to any prospective purchaser or tenant of the Property
and/or any Facility Mortgagee (or any potential Facility Mortgagees), as
Landlord may reasonably request, and may be relied upon by the parties to whom
such certificate is addressed.

(b) Landlord Certificates. At any time and from time to time, upon not less than
twenty (20) days’ Notice by Tenant, Landlord shall furnish to Tenant or any
permitted assignee, subtenant or lender an estoppel certificate (which shall be
an Officer’s Certificate) certifying that this Lease is unmodified and in full
force and effect (or that this Lease is in full force and effect as modified and
setting forth the modifications), the date to which the Base Rent has been paid,
and whether to Landlord’s knowledge there exists any Event of Default or any
situation which with the giving of notice, passage of time, or both, would
constitute an Event of Default hereunder, and if so, the basis for the same, the
date upon which the Term terminates, and such other information (which can be
provided within twenty (20) days) as Tenant reasonably may request. In the event
Landlord should fail to provide an estoppel certificate within the time allowed
after Tenant’s request therefore duly made, such failure to respond shall be
deemed to constitute Landlord’s certification that (i) this Lease is in full
force and effect, without modification except as represented by Tenant in its
request to Landlord, (ii) that there are no uncured defaults in Tenant’s
performance and (iii) that not more than one month’s rent has been paid in
advance. Any such certificate furnished pursuant to this Section 22.1(b) may be
relied upon by Tenant and any assignee (so long as such assignee is approved and
consented to by Landlord in accordance with Article 21) or lender of Tenant to
whom such certificate is addressed.

(c) Ratification of Guaranty. In connection with the delivery of any estoppel
certificate requested by Landlord pursuant to this Section 22.1, at the request
of Landlord, Tenant shall cause Guarantor to execute and deliver to Landlord a
certificate, in form reasonably approved by Guarantor, ratifying and confirming
all of Guarantor’s obligations and liabilities under the Master Lease Guaranty.

 

22.2 Maintenance of Books and Records

Tenant shall keep and maintain, or cause to be kept and maintained, proper and
accurate books and records in accordance with GAAP, in all material respects
reflecting the financial affairs of Tenant and the results from operations of
each Facility, individually and collectively.

 

54



--------------------------------------------------------------------------------

Landlord shall have the right, from time to time during normal business hours
after three (3) Business Days prior written notice to Tenant, itself or through
any of Landlord’s Representatives, to examine and audit such books and records
at the office of Tenant or other Person maintaining such books and records and
to make such copies or extracts thereof as Landlord or Landlord’s
Representatives shall reasonably request and Tenant hereby agrees to reasonably
cooperate with any such examination or audit; provided, however, the cost of
such examination or audit shall be borne by Landlord, except during the
continuation of an Event of Default, in which case, the cost of any such
examination or audit shall be borne by Tenant and shall be payable within
fifteen (15) days of Landlord’s demand therefor.

 

22.3 Financial Information

Commencing at the end of the first full fiscal quarter after the Commencement
Date (other than with respect to the monthly reporting obligations set forth in
Section 22.3(c) below, which shall commence at the end of the first full
calendar month after the Commencement Date), Tenant shall furnish within the
time periods specified with respect thereto, the following statements to
Landlord, all of which shall be delivered via e-mail to
jmachado@sabrahealth.com, or such other e-mail address as Landlord may designate
from time to time:

(a) Annual Financials/Tenant. As soon as available and in any event within fifty
(50) days after the end of each Fiscal Year of Tenant, a copy of an annual
unaudited report for such Fiscal Year of Tenant, including therein the balance
sheet statement of earnings and statement of cash flow for such Fiscal Year, in
each case certified in a manner reasonably acceptable to Landlord by an officer
of Tenant. If an Event of Default is continuing, Landlord may require that such
annual report be audited by an independent certified public accountant of
recognized standing;

(b) Quarterly Financials/Tenant. As soon as available and in any event within
thirty (30) days of the end of each calendar quarter of each Fiscal Year of
Tenant, a balance sheet, statement of earnings and statement of cash flow of
Tenant for such quarter and for the Fiscal Year to date setting forth in
comparative form and details the figures for the corresponding period of the
previous Fiscal Year, certified by an officer of Tenant;

(c) Monthly Facility Information. As soon as available after the end of each
month but in any event no later than thirty (30) days after the end of the
preceding month, (i) an itemized balance sheet and operating statement for each
Facility’s operations by month and year to date showing all revenues and
operating costs of the Facility, (ii) a schedule in form reasonably satisfactory
to the Landlord but excluding such information as Tenant reasonably determines
is required to be deleted in order for Tenant and Landlord to comply with their
obligations under Section 22.3 of this Lease, setting forth by unit number the
name, charges and source of payment of or for each resident and showing whether
any amounts are past due from the resident and (iii) a monthly occupancy summary
showing percentage occupancy and pay source;

 

55



--------------------------------------------------------------------------------

(c) Capital Expenditure Compliance Certificate. Within fifty (50) days after the
end of each Fiscal Year, a certificate of compliance certified by an officer of
Tenant stating: (i) the amount of Capital Expenditures made at each Facility
during the prior calendar year, (ii) whether the Cumulative Minimum Portfolio
Capex Target Amount, and the Per Facility Minimum Capex Target Amount for each
Facility, was met for such calendar year or the prior three (3) calendar year
period, as applicable, and (iii) if the Cumulative Minimum Portfolio Capex
Target Amount, or the Per Facility Minimum Capex Target Amount for each
Facility, has not been met, stating the amount of the Targeted Expenditure
Shortfall Deposit required to be deposited with Landlord (the “Capital
Expenditures Report”). At Landlord’s written request, Tenant shall provide to
Landlord copies of invoices or other reasonable supporting documentation for the
Capital Expenditures reflected in each such annual certificate of compliance;
and

(d) Notice to Authorities. Promptly following delivery by Tenant, copies of any
material notice from Tenant to any Authority.

 

22.4 Additional Information

In addition to the reports required under Section 22.3 above, upon Landlord’s
reasonable request from time to time and at Landlord’s sole cost and expense,
Tenant shall use commercially reasonable efforts to provide Landlord as promptly
as practicable with such additional information and unaudited quarterly
financial information concerning each Facility, the operations thereof, Tenant
and/or financial reports for periods prior to the Commencement Date, in each
case as Landlord may reasonably require for purposes of securing financing for
the Premises or its ongoing filings with the Securities and Exchange Commission,
under both the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended, including, but not limited to, 10-Q Quarterly Reports,
10-K Annual Reports and registration statements to be filed by Landlord during
the Term.

ARTICLE 23

FACILITY MORTGAGES; LIENS

(a) Without the consent of Tenant, Landlord may, subject to the terms and
conditions set forth below in this Article, from time to time, directly or
indirectly, create or otherwise cause to exist any mortgage, deed of trust or
lien (“Encumbrance”) upon the Property, or any portion thereof or interest
therein, whether to secure any borrowing or other means of financing or
refinancing. Except as otherwise expressly stated herein, any such Encumbrance
shall provide that it is subject to the rights of Tenant under this Lease;
provided, however, that Tenant agrees that its interest under this Lease is
subordinate to any mortgage or deed of trust that may hereafter from time to
time be recorded on the Property, and to any and all advances made or to be made
thereunder, and to renewals, replacements and extensions thereof if the
mortgagee under such mortgage or the beneficiary under such deed of trust shall
enter into a written non-disturbance and attornment agreement with Tenant, in
form and content reasonably satisfactory to such Facility Mortgagee and Tenant,
or in a form customarily used by institutional lenders,

 

56



--------------------------------------------------------------------------------

pursuant to which it is agreed that in the event of a sale or foreclosure under
such mortgage or deed of trust, the purchaser of the Facilities (including the
mortgagee or beneficiary under such mortgage or deed of trust), shall acquire or
hold the Facilities subject to this Lease and Tenant’s rights hereunder so long
as no Event of Default exists. Tenant hereby agrees to recognize such purchaser
as the landlord under this Lease and agrees to attorn to such purchaser and, if
instructed to do so by such purchaser, to make rental payments directly to it.

(b) To the extent required by a Facility Mortgagee, Tenant agrees to reasonably
cooperate with Landlord with respect to Landlord securing any indebtedness or
any other Encumbrance placed on the Facilities in accordance with the provisions
of this Article 23, which cooperation shall include, without limitation, upon
Landlord’s request, (i) Tenant agreeing to be bound by certain terms of such
financing provided such terms do not increase the monetary obligations of Tenant
other than to a de minimis extent and are customarily required by institutional
lenders at the time (and Tenant shall agree to be bound so long as any increase
in a monetary obligation beyond a de minimis extent is, at Tenant’s election,
either satisfied directly by Landlord or set off against Rent), (ii) Tenant’s
payment of Rent and Additional Charges to a lockbox or other account designated
by the Facility Mortgagee, (iii) establishment of a lockbox mechanism (for the
benefit of a Facility Mortgagee) to collect Base Rent and Additional Charges
payable to Landlord hereunder, (iv) Tenant to give each Facility Mortgagee
notice of all material defaults of Landlord under this Lease, and to provide
such Facility Mortgagee with a reasonable opportunity to cure such default, not
to exceed thirty (30) days, before Tenant exercises any rights or remedies in
respect thereof and (v) maintenance and submission of financial records and
accounts that relate exclusively to the operation of the Facilities and other
information regarding operator, Tenant and the Facilities themselves.
Notwithstanding the foregoing, Tenant shall not be required to comply with, or
agree to, (A) any decrease of rights or (B) any obligation that would adversely
affect the use or operation of any Facility, in each case other than to a de
minimis extent. The parties hereto acknowledge that (x) an increase in the
monetary obligations of Tenant shall not in and of itself constitute a decrease
in Tenant’s rights for so long as Tenant is compensated by Landlord as provided
therefor and (y) Tenant’s compliance with any matter set forth in clauses (ii) –
(v) immediately above, in each case, shall not in and of itself constitute a
decrease in Tenant’s rights to a de minimis extent.

(c) Notwithstanding anything to the contrary contained in this Agreement,
Landlord shall not have the right, without obtaining Tenant’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, with respect to any of the Property, to: (1) grant easements,
covenants, and restrictions, and other rights in the nature of easements,
covenants, and restrictions, (2) release existing easements, covenants, and
restrictions, or other rights in the nature of easements, covenants, or
restrictions, that are for the benefit of such Property, (3) dedicate or
transfer unimproved portions of the Property for road, highway, or other public
purposes, (4) execute petitions to have any portion of the Property annexed to
any municipal corporation or utility district, (5) execute amendments to any
easements, covenants, and restrictions affecting the Property, or (6) execute
and deliver to any Person any instrument appropriate to confirm or effect such
grants, releases, dedications, and transfers (to the extent of its interests in
the Property). For the purpose of the foregoing, Tenant shall be deemed to have
withheld its consent reasonably if Tenant determines, in Tenant’s reasonable
judgment, that such action will result in interference with Tenant’s conduct of
business at the applicable Facility.

 

57



--------------------------------------------------------------------------------

ARTICLE 24

LIMITATION OF LIABILITY

 

24.1 Landlord’s Liability

Tenant specifically agrees that no officer, shareholder, member, partner,
employee or agent of Landlord shall be held to any personal liability, jointly
or severally, for any obligation of, or claims against Landlord. The provisions
of this Section shall not limit any right that Tenant might otherwise have under
this Lease for specific performance or other injunctive relief against Landlord.
In no event shall Landlord (original or successor) or any Affiliate of Landlord
be required to respond in monetary damages from Landlord’s assets other than
Landlord’s equity interest in any portion of the Property. Furthermore, in no
event shall Landlord or any Affiliate of Landlord (original or successor) ever
be liable to Tenant for any indirect or consequential damages suffered by Tenant
from whatever cause.

 

24.2 Tenant’s Liability

Landlord specifically agrees that no officer, shareholder, employee or agent of
Tenant (other than Guarantor) shall be held to any personal liability, jointly
or severally, for any obligation of, or claims against Tenant. Furthermore, in
no event shall Tenant or any Affiliate of Tenant (original or successor) ever be
liable to Landlord for any special, punitive or consequential damages suffered
by Landlord from whatever cause (it being understood that this Section 24.2
shall not be construed to limit amounts recoverable by Landlord pursuant to the
express terms of Section 17.2).

ARTICLE 25

MISCELLANEOUS.

 

25.1 Landlord’s Right to Inspect

Landlord and its authorized representatives may, at any time and from time to
time, at its own cost and expense upon reasonable notice to Tenant, inspect the
Facilities during usual business hours subject to any security, health and
safety requirements and resident confidentiality requirements of Tenant or any
governmental agency, or created by any Insurance Requirement or Legal
Requirement relating to the Facilities and so long as (i) Tenant shall be
entitled to have a representative designated by Tenant accompany any Landlord
representative and (ii) no inspection shall unreasonably interfere with
operations or any residents rights. If an Event of Default has occurred and is
continuing, Tenant shall be obligated to reimburse Landlord for the costs of any
such inspection.

 

58



--------------------------------------------------------------------------------

25.2 No Waiver

No failure by Landlord or Tenant to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy provided hereunder, and no
acceptance of full or partial payment of Rent during the continuance of any such
breach, shall constitute a waiver of any such breach or of any such term. To the
extent permitted by applicable law, no waiver of any breach shall affect or
alter this Lease, which shall continue in full force and effect with respect to
any other then existing or subsequent breach.

 

25.3 Intentionally Omitted

 

25.4 Acceptance of Surrender

No surrender to Landlord of this Lease or of all or any portion of or interest
in the Facilities shall be valid or effective unless agreed to and accepted in
writing by Landlord, and no act by Landlord or any representative or agent of
Landlord, other than such a written acceptance by Landlord, shall constitute an
acceptance of any such surrender by Tenant.

 

25.5 No Merger of Title

There shall be no merger of this Lease or of the leasehold estate created hereby
if the same person, firm, corporation or other entity acquires, owns or holds,
directly or indirectly, this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate, and the fee estate in the
Property.

 

25.6 Conveyance by Landlord

If Landlord or any successor owner of the Property conveys the Property (other
than as security for indebtedness), and the grantee or transferee of the
Property expressly assumes in writing all obligations of Landlord hereunder
arising or accruing from and after the date of such conveyance or transfer and a
copy of such writing is delivered to Tenant, Landlord or such successor owner,
as the case may be, thereupon shall be released from all liabilities and
obligations of Landlord under this Lease arising after such conveyance or
transfer.

 

25.7 Quiet Enjoyment

So long as Tenant pays all Rent as the same becomes due and fully complies with
all of the terms of this Lease and fully performs its obligations hereunder when
due or within any cure period provided for herein, Tenant shall peaceably and
quietly have, hold and enjoy the Property for the Term hereof, free of any claim
or other action by Landlord or anyone claiming by, through or under Landlord,
but subject to the Permitted Encumbrances and/or any liens and encumbrances of
record hereafter consented to by Tenant.

 

59



--------------------------------------------------------------------------------

25.8 Notices

All notices, demands, requests, consents, approvals and other communications
(“Notice” or “Notices”) hereunder shall be in writing and sent by personal
delivery, U.S. certified or registered mail (return receipt requested, postage
prepaid), or FedEx or similar generally recognized overnight carrier regularly
providing proof of delivery, addressed to the respective parties as follows (or
to such other address as a party may hereafter designate):

 

If to Tenant:

   c/o Fortress Investment Group LLC    1345 Avenue of the Americas    New York,
New York 10105    Attn: Cameron MacDougall

and a copy to:

   c/o Holiday Retirement    5885 Meadows Rd., Suite 500    Lake Oswego, OR
97035    Attn: Chief Legal Officer

and a copy to:

   Skadden, Arps, Slate, Meagher & Flom LLP    155 North Wacker Drive, Suite
2700    Chicago, IL 60606    Attn:Nancy Olson

If to Landlord:

   c/o Sabra Health Care REIT, Inc.    18500 Von Karman Avenue, Suite 550   
Irvine, California 92612    Attn: Richard K. Matros

and a copy to:

   Sherry Meyerhoff Hanson & Crance LLP    610 Newport Center Drive, Suite 1200
   Newport Beach, California 92660    Attn: Kevin L. Sherry, Esq.

Any notice or other instrument so delivered (whether accepted or refused) shall
be deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.

 

60



--------------------------------------------------------------------------------

25.9 Survival of Terms

Anything contained in this Lease to the contrary notwithstanding, all claims
against, and liabilities of, Tenant or Landlord arising prior to any date of
termination of this Lease shall survive such termination. If any term or
provision of this Lease or any application thereof shall be invalid or
unenforceable for any reason whatsoever, the remainder of this Lease and any
other application of such term or provisions shall not be affected thereby. If
any late charge or any interest rate provided for in any provision of this Lease
based upon a rate in excess of the maximum rate permitted by applicable law,
such charges shall be fixed at the maximum permissible rate. Subject to any
limitations on assignment contained in this Lease, all the terms and provisions
of this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The headings in this Lease
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof. The Recitals to this Lease are incorporated herein by this
reference.

 

25.10 Exculpation of Officers and Agents

This Lease is made on behalf of Landlord and Tenant by an officer of each, not
individually, but solely in his capacity in such office as authorized by the
managers or directors of each, pursuant to their respective bylaws. The
obligations of this Lease are not binding upon, nor shall resort be had to the
private property of, any of the managers, directors, shareholders, officers,
members, employees or agents of Landlord or Tenant.

 

25.11 Licenses Following Termination; Tenant’s Cooperation

(a) To the extent not then prohibited by applicable Legal Requirements, unless
otherwise directed by Landlord, upon the expiration or termination of the Term,
Tenant shall use reasonable good faith efforts to (i) transfer to Landlord or
Landlord’s nominee (or to cooperate with Landlord or Landlord’s nominee in
connection with the processing by Landlord or Landlord’s nominee of any
applications for) all Licenses then in effect which relate to the operation of
the Facilities and/or cooperate with Landlord or its nominee in their efforts to
secure licenses for which Landlord or its nominee wishes to apply and which may
be required by Landlord or Landlord’s nominee relating to the ownership and
operation of the Facilities (provided, however, that the costs and expenses of
any such transfer or the processing of any such application shall be paid by
Landlord or Landlord’s nominee), and (ii) file all final cost reports, if any,
relating to Tenant’s operation of the Facilities.

(b) Tenant acknowledges and agrees that to the extent and only to the extent
permitted by law, title to (i) any zoning or building approvals, or other
governmental approvals (the “Approvals”) which, by their nature, pertain to the
Facilities, its ownership and its use and occupancy and (ii) all licenses and
permits which, by their nature, pertain specifically to the Facilities, its
ownership and its use and occupancy shall, in every respect, be and remain with
the Facilities or Landlord, as the case may be, and are not and shall not be the
property of Tenant. Tenant shall take no action and shall have no right, power
or authority to encumber same except in favor of Landlord and then only to the
extent permitted by applicable law or to sell, assign or

 

61



--------------------------------------------------------------------------------

transfer same to any third person other than Landlord or its nominee in
accordance with the provisions of Section 25.11(a), either during the Term or
upon any termination of this Lease, or to use, in any manner which would impair
or adversely affect the use of such Approvals with respect to the Facilities,
such Approvals at any other location.

(c) Upon the expiration or earlier termination of the Term, Tenant shall execute
in favor of Landlord the Assignment of Resident and Commercial Agreements, to
the extent and only to the extent permitted by law, and the Assignment of
Contracts and Operating Leases. In addition, Tenant shall cooperate with
Landlord in order to ensure a smooth transfer without interruption of the
operation of the Facilities from Tenant to Landlord or Landlord’s nominee. Such
cooperation shall include, without limitation, (A) turning over (i) all Records
and other information with respect to residents of the Facilities which are in
the possession of Tenant or any Affiliate of Tenant (subject to applicable Legal
Requirements governing confidentiality of resident records, Tenant agreeing,
however, that Tenant’s cooperation under this subparagraph (c) shall include
cooperation in facilitating requests to the residents of the Facilities to
consent to the transfer of such records), and (ii) a cash amount equal to all
prepaid income, rents, and revenues of any kind with respect to the Facilities,
including, but not limited to, refundable security deposits, rents and other
sums paid by residents covering any period from and after the date of such
expiration or termination, but reduced to the extent and amount any such prepaid
items must be, and are, refunded to the payor(s) by Tenant; and (B) entering
into an operations transfer agreement (and causing Manager to enter into such
operations transfer agreement) in form mutually acceptable to Landlord and
Tenant, with Landlord or Landlord’s designee, which agreement shall provide,
inter alia, for the proration of operational revenues and liabilities.

(d) Upon the expiration or earlier termination of this Lease, Tenant shall
reasonably cooperate with Landlord or its designee to facilitate and effectuate
the transitioning of the operations of the Facilities to Landlord or its
designee.

 

25.12 Memorandum of Lease

Landlord and Tenant shall, concurrently with the execution of this Lease, enter
into a short form memorandum of this Lease for the Facilities in form suitable
for recording under the laws of the State. Tenant shall be responsible for all
costs and expenses of recording such memorandum of this Lease.

 

25.13 Entire Agreement; Modifications

This Lease contains the entire agreement between Landlord and Tenant regarding
the subject matter hereof and supersedes any and all other prior oral or written
agreements, communications, covenants, representations or warranties between the
parties regarding the subject matter hereof. No provision of this Lease may be
waived, amended, supplemented or otherwise modified except by an agreement in
writing signed by the parties hereto or their respective successors in interest.

 

62



--------------------------------------------------------------------------------

25.14 Attorneys’ Fees

During the Term each party shall pay all reasonable out-of-pocket legal fees and
other out-of-pocket costs of the other incurred in connection with any event
which would after due notice and the passage of time constitute an Event of
Default if not cured; and in the event either party brings an action to enforce
any of the terms hereof or in connection herewith, the prevailing party in such
action shall be entitled to, and the losing party agrees to pay, the reasonable
properly documented out-of-pocket attorneys’ fees and expenses, including
attorneys’ fees and expenses of appellate proceedings, of the prevailing party.

 

25.15 Time is of the Essence

Time is hereby expressly made of the essence with respect to each and every term
and provision of this Lease, including, but in no way limiting the generality of
the foregoing, with respect to each and every time constraint and deadline
imposed by the terms of this Lease. The parties intend that they be strictly
bound by the provisions concerning the timing performance of their respective
obligations contained in this Lease. Further, if any attempt is made by either
party to perform an obligation required by it to be performed or comply with a
provision of this Lease required by it to be complied with, in any manner, other
than in strict compliance with the time constraints applicable thereto, even if
such purported attempt is but one day late, then such purported attempt at
performance or compliance shall be deemed (i) a violation of this “Time is of
the Essence” clause, (ii) in contravention of the intent of the parties thereto
and (iii) null and void and of no force and effect.

 

25.16 Submission to Jurisdiction

Landlord and Tenant each hereby irrevocably:

 

  (i) submits, in any legal proceeding related to this Lease, to the
non-exclusive in personam jurisdiction of the courts of California or any United
States court of competent jurisdiction sitting in any State and agree to suit
being brought in any such court;

 

  (ii) waives any objection that it may now or hereafter have to the venue of
such proceeding in any such court located in any county in which the Facilities
is located or Los Angeles County, California or that such proceeding was brought
in any inconvenient court; and

 

  (iii) agrees that nothing herein shall affect the right of either party to
bring any legal proceedings (including a proceeding for enforcement of a
judgment entered by any of the aforementioned courts) against the other party in
any other court or jurisdiction in accordance with applicable law.

 

63



--------------------------------------------------------------------------------

25.17 Governing Law; Waiver of Jury Trial

THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO
PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE
LEASEHOLD ESTATE AND ALL REMEDIES RELATING TO RECOVERY OF POSSESSION OF THE
PROPERTY AND/OR ANY FACILITY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER
SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY,
THE LAWS OF THE STATE IN WHICH THE FACILITY IS LOCATED.

EACH OF LANDLORD AND TENANT HEREBY SEVERALLY, VOLUNTARILY, KNOWINGLY AND
INTELLIGENTLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF OR IN CONNECTION WITH, OR IN ANY WAY
RELATED TO, DIRECTLY OR INDIRECTLY, THIS LEASE, AND/OR ANY RELATIONSHIP, COURSE
OF CONDUCT OR DEALINGS OR NEGOTIATIONS PERTAINING TO ANY OF THE FOREGOING. EACH
OF LANDLORD AND TENANT SEVERALLY ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS
A MATERIAL INDUCEMENT TO LANDLORD AND TENANT TO ENTER INTO THIS LEASE, AND THAT
EACH OF LANDLORD AND TENANT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL,
SELECTED BY SUCH PARTY’S OWN FREE WILL, AND HAS HAD AN OPPORTUNITY TO CONSULT
WITH SUCH INDEPENDENT LEGAL COUNSEL CONCERNING THE LEGAL EFFECT OF THIS WAIVER.

 

25.18 Use of Counterparts

This Lease may be executed in two or more counterparts and each counterpart
shall be deemed to be an original. Facsimile or e-mailed signatures shall be
sufficient to evidence any party’s agreement to this Lease and to bind such
party hereto.

 

25.19 Calculation of Time Periods

Unless otherwise specified, in computing any period of time described herein,
the day of the act or event on which the designated period of time begins to run
shall not be included and the last day of the period so computed shall be
included, unless such last day is a Saturday, Sunday or legal holiday, in which
event the period shall run until the 5:00 PM Eastern Time on the next day which
is not a Saturday, Sunday or a legal holiday.

 

64



--------------------------------------------------------------------------------

25.20 Lease Consolidation

Notwithstanding anything to the contrary in this Lease or any other lease to
which Landlord or any Affiliate thereof is a party, in the event Landlord or any
Affiliate thereof is entitled pursuant to any other lease (the “Other Lease”),
to cause such lease to be combined or consolidated with this Lease (the
“Combined Lease Right”), then (a) the Combined Lease Right shall be deemed
waived by Landlord and its Affiliate, as applicable, (b) the Combined Lease
Right shall not be enforceable against Tenant, any Affiliate of Tenant, or any
of their respective successors and assigns or any Person that is a party to the
Other Lease and (c) Landlord shall not, and shall cause its Affiliate to refrain
from, exercising the Combined Lease Right.

ARTICLE 26

CONFIDENTIALITY

 

26.1 Obligation of Confidence

Except as otherwise provided in this Article 26, each of Tenant and Landlord
shall keep confidential all Confidential Information provided to it or its
agents, employees, or representatives by the other and shall not, without other
party’s prior consent, disclose such information in whole or in part to any
Person.

 

26.2 Permitted Disclosures

Notwithstanding anything to the contrary contained herein:

(a) Tenant and Landlord, as applicable (the “Disclosing Party”) may disclose
(i) Confidential Information to its respective Affiliates, counsel, accountants,
lenders, underwriters, tax advisors and consultants as necessary to conduct the
business of such Disclosing Party (or any of its Affiliates) in the ordinary
course and consistent with past practices, (ii) any information which has
otherwise become publicly available through no fault of the Disclosing Party, or
(iii) Confidential Information where such Confidential Information is disclosed
by Landlord in an aggregated format with the information of other tenants,
without naming or otherwise identifying Tenant.

(b) Each of Tenant and Landlord (and any of their respective Affiliates) shall
have the right to disclose Confidential Information as is, in the good faith
judgment of such Person’s counsel, accountants or advisors, required or
reasonably advisable to be disclosed by operation of law, rule, regulation or
legal process, a governmental agency, a stock exchange, court order or
requirement of any governmental authority (including, without limitation, in
connection with the preparation for, or consummation of, a public offering of
debt or equity by Landlord, Tenant or any Affiliate thereof).

(c) Each of Tenant and Landlord (if Tenant and/or Landlord is a Publicly Traded
Company) or any of their respective Affiliates shall be entitled to disclose
Confidential Information as is, in the good faith judgment of the Disclosing
Party’s counsel, accountants or advisors, required or reasonably advisable to be
disclosed in connection with such party’s (or any of its Affiliates’) quarterly
earnings results, financing activities, discussions with rating agencies or
stockholders meetings, including the name of the Non-Disclosing Party and the
Facilities, the amount invested by Landlord or Tenant in the Facilities and the
rent payable under this Lease.

 

65



--------------------------------------------------------------------------------

(d) The Disclosing Party shall be responsible for any breach of this Article 26
by such party’s officers, directors, agents, and employees but shall not be
liable to the non-disclosing party (the “Non-Disclosing Party”) for any breach
by any counsel, accountants, underwriters, advisors or consultants if the
Disclosing Party enters into a confidential relationship or confidentiality
arrangements with such Person and assigns to the Non-Disclosing Party the
Disclosing Party’s rights under such confidentiality agreement, confidentiality
relationship, or other obligations.

 

26.3 Confidential Information Defined

The term “Confidential Information” means all and any data, reports, forecasts,
records, agreements, and other information furnished by a Non-Disclosing Party
or by any of its representatives or advisors to the Disclosing Party that is
material and proprietary, but shall not apply to any Confidential Information
that (a) was known to the Disclosing Party prior to the Non-Disclosing Party’s
disclosure of such Confidential Information to the Disclosing Party (unless the
Disclosing Party’s knowledge was obtained confidentially or from a source that
to the Disclosing Party’s knowledge was not permitted to disclose such
Confidential Information to the Disclosing Party) or (b) becomes available to
the Disclosing Party on a non-confidential basis from a source (other than the
Non-Disclosing Party or any of its employees, agents, representatives, or
advisors) that is not prohibited from disclosing such Confidential Information
to the Disclosing Party by any legal, contractual, or fiduciary obligation.

 

26.4 Injunctive Relief

Each of Landlord and Tenant acknowledges that remedies at law may be inadequate
to protect against breach of the provisions of this Article 26, and hereby in
advance agrees that the Non-Disclosing Party shall not be obligated to establish
actual damages or the inadequacy of monetary damages in seeking an injunction.
Such injunctive relief will not be deemed to be the exclusive remedy for a
breach by a Disclosing Party of the provisions of this Article 26, but will be
in addition to all other rights and remedies available at law or in equity to
the Non-Disclosing Party.

 

26.5 Suspension Period

Each of Landlord and Tenant shall have the right to temporarily suspend the
other party’s obligation to provide it with Confidential Information pursuant to
the terms of this Lease or otherwise for a specified period of time or for a
period of time terminating upon the occurrence of a specified event, including
notice from the Non-Disclosing Party (the “Suspension Period”). During the
Suspension Period, the applicable party shall, if requested by the
Non-Disclosing Party, deliver such Confidential Information to a third party in
a confidential relationship with the Non-Disclosing Party. Upon expiration or
termination of the Suspension Period, the applicable party will deliver to the
Non-Disclosing Party within three Business Days all Confidential Information
that the Disclosing Party otherwise would have been required to deliver during
the Suspension Period and shall immediately, once again, be subject to all of
the information delivery requirements set forth in this Lease.

 

66



--------------------------------------------------------------------------------

ARTICLE 27

REIT RESTRICTIONS

 

27.1 General REIT Provisions

Tenant understands that, in order for Landlord’s Affiliate, Sabra Health Care
REIT, Inc., or any successor Affiliate that is a real estate investment trust to
qualify as a real estate investment trust, certain requirements must be
satisfied, including the provisions of Section 856 of the Code. Accordingly,
Tenant agrees, and agrees to cause its Affiliates, permitted subtenants, if any
(other than pursuant to a residency agreement), and any other parties subject to
its control by ownership or contract, to reasonably cooperate with Landlord to
ensure that such requirements are satisfied, including providing Landlord or any
of its Affiliates with information about the direct ownership of Tenant and
Guarantor. Tenant agrees, and agrees to cause its Affiliates, upon request by
Landlord or any of its Affiliates, which request shall be made concurrently with
or prior to the granting of any required consent by Landlord to an action by
Tenant hereunder, if applicable, to take all action reasonably necessary to
ensure compliance with such requirements. Landlord shall fully reimburse Tenant
and its Affiliates for any and all reasonable out-of-pocket costs, expenses or
liabilities arising out of, connected with or in any manner related to such
request by Landlord or such action.

 

27.2 Characterization of Rents

The parties hereto intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Agreement
shall be interpreted consistent with this intent.

 

27.3 Personal Property REIT Requirements

Notwithstanding anything to the contrary herein, upon the reasonable written
request of Landlord, Tenant shall cooperate with Landlord in good faith and
provide such documentation and/or information as may be in Tenant’s possession
or under Tenant’s control and otherwise readily available to Tenant regarding
the valuation of the Premises to assist Landlord in its determination that Rent
allocable for purposes of Section 856 of the Code to the Landlord Personal
Property at the beginning and end of a calendar year does not exceed 15% of the
total Rent due hereunder (the “Personal Property REIT Requirement”). Tenant
shall take such reasonable action as may be reasonably requested by Landlord in
writing from time to time to ensure compliance with the Personal Property REIT
Requirement as long as such compliance does not (a) increase Tenant’s monetary
obligations under this Lease, (b) materially and adversely increase Tenant’s
non-monetary obligations under this Lease or (c) materially diminish Tenant’s
rights under this Lease. Accordingly, if requested by Landlord and at Landlord’s
expense, Tenant shall cooperate with Landlord as may be necessary from time to
time to more specifically identify and/or value the Landlord Personal Property
in connection with the compliance with the Personal Property REIT Requirement.

 

67



--------------------------------------------------------------------------------

ARTICLE 28

LANDLORD’S SECURITY INTEREST

 

28.1 Grant of Security Interest

For the purpose of securing the payment and performance obligations of Tenant
hereunder, Tenant, as debtor, hereby grants to Landlord, as secured party, a
security interest in and an express contractual lien upon, all of Tenant’s
right, title and interest in and to the Tenant Personal Property, the Accounts
and Licenses issued to or held by Tenant (collectively, the “Lease Collateral”).
This Lease constitutes a security agreement covering all such Lease Collateral.
This security interest and agreement shall survive the termination of this Lease
resulting from an Event of Default. Tenant shall pay all filing and reasonable
record search fees and other costs for such additional security agreements,
financing statements, fixture filings and other documents as Landlord may
reasonably require to perfect or continue the perfection of its security
interest in the Lease Collateral. The security interest granted to Landlord in
the Lease Collateral shall not apply to any Tenant’s Personal Property pledged
in connection with purchase money financing, as long as Tenant provides Landlord
with copies of the documentation evidencing such financing or leasing.

 

28.2 Certain Changes

In no way waiving or modifying the provisions of Article 21 above, Tenant shall
give Landlord at least ten (10) days’ prior written notice of any change in
Tenant’s principal place of business, name, identity, jurisdiction of
organization or corporate structure.

 

28.3 UCC Remedies

In no way waiving or modifying the provisions of Section 17.2 above, following
and during the continuation of an Event of Default, Landlord may exercise all
rights and remedies under the laws of the applicable State that are available to
a secured party under its Uniform Commercial Code.

ARTICLE 29

GUARANTY

 

29.1 Guaranty

Tenant’s obligations under this Lease are guaranteed pursuant to that certain
Guaranty of Master Lease of even date herewith made by Guarantor in favor of
Landlord, the form of which is attached hereto as Exhibit I (such guaranty
agreement, as it may be amended, renewed, supplemented, extended or replaced
from time to time, is herein referred to as the “Master Lease Guaranty”).

 

68



--------------------------------------------------------------------------------

ARTICLE 30

CALIFORNIA SPECIFIC PROVISIONS

 

30.1 California Specific Provisions.

(d) In addition to and not in limitation of any other waiver contained herein,
Tenant hereby voluntarily waives the provisions of California Civil Code §1950.7
and all other provisions of law now in force or that become in force hereafter
that provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in payment of accrued Rent, to repair
damage caused by Tenant or to clean the Property. Landlord and Tenant
acknowledge and agree that in no event or circumstance shall the Security
Deposit Account or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including California Civil Code §1950.7 or any similar or
successor statute.

(e) In addition to and not in limitation of any other waiver contained herein,
Tenant hereby voluntarily waives the provisions of California Civil Code §§1941
and 1942 and all other provisions of law now in force or that become in force
hereafter that provide Tenant the right to make repairs at Landlord’s expense
and to deduct the expense of such repairs from Rent owing hereunder.

(f) In addition to and not in limitation of any other waiver contained herein,
Tenant hereby voluntarily waives any and all rights that Tenant may have under
Legal Requirements to terminate this Lease prior to the expiration thereof,
except as specifically set forth herein, including, without limitation:

 

  (i) the provisions of California Civil Code §1932(1) and all other provisions
of law now in force or that become in force hereafter that provide Tenant the
right to terminate this Lease if Landlord breaches its obligation, if any, as to
placing and securing Tenant in the quiet possession of the Property, putting the
Property in good condition or repairing the Property;

 

  (ii) the provisions of California Civil Code §§1932(2) and 1933(4) and all
other provisions of law now in force or that become in force hereafter that
would permit or cause a termination of this Lease or an abatement of Rent upon
damage to or destruction of the Property, it being agreed and acknowledged that
Article 15 constitutes an express agreement between Landlord and Tenant that
applies in the event of any such damage to or destruction of the Property; and

 

  (iii) the provisions of California Code of Civil Procedure §1265.130 and all
other provisions of law now in force or that become in force hereafter that
would allow Tenant to petition the courts to terminate this Lease in the event
of a partial Taking.

 

69



--------------------------------------------------------------------------------

(g) Landlord and Tenant hereby agree and acknowledge that Article 16 provides
for Landlord’s and Tenant’s respective rights and obligations in the event of a
Condemnation of any Facility and, in addition to and not in limitation of any
other waiver contained herein, each hereby voluntarily waives the application of
the provisions of California Code of Civil Procedure §§1265.110-1265.140 to this
Lease.

(h) In addition to and not in limitation of any other waiver contained herein,
Tenant hereby voluntarily waives the provisions of any and all rights conferred
by California Civil Code §3275 and California Code of Civil Procedure §§1174(e)
and 1179 and all other provisions of law now in force or that become in force
hereafter that provide Tenant the right to redeem, reinstate or restore this
Lease following its termination by reason of Tenant’s breach.

(i) Landlord and Tenant hereby agree that when this Lease requires service of a
notice, that notice shall replace rather than supplement any equivalent or
similar statutory notice, including any notices required by California Code of
Civil Procedure §1161 or any similar or successor statute. When a statute
requires service of a notice in a particular manner, service of that notice (or
a similar notice required by this Lease) in the manner required by Section 25.8
shall replace and satisfy the statutory service-of-notice procedures, including
those required by California Code of Civil Procedure §1162 or any similar or
successor statute.

(j) In addition to, and not in substitution of, any of the remedies otherwise
available to Landlord under this Lease following the occurrence and during the
continuance of an Event of Default, Landlord shall have the remedy described in
California Civil Code §1951.4, which provides that Landlord may continue this
Lease in full force and effect after Tenant’s breach and abandonment and enforce
all of its rights and remedies under this Lease, including the right to recover
Rent as it becomes due. Notwithstanding Landlord’s exercise of the remedy
described in California Civil Code §1951.4, Landlord may thereafter elect, in
its sole discretion, to exercise any other remedy provided for in this Lease,
including, without limitation, the right to terminate this Lease as provided in
Section 17.2 of this Agreement.

(k) As of the date of this Lease, no Facility has undergone inspection by a
“Certified Access Specialist” in connection with California Civil Code §1938.

(l) Tenant agrees to reasonably cooperate with Landlord in connection with any
energy usage reporting requirements to which Landlord is subject under
applicable Legal Requirements with respect to the Facilities. Landlord shall
promptly reimburse to Tenant all out of pocket expenses reasonably incurred by
Tenant incident to such cooperation.

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease to become
effective as of September 25, 2014.

 

TENANT:

 

PH Atrium at Gainesville LLC

PH Capital Place LLC

PH Cedar Woods LLC

PH The Chateau LLC

PH Colonial Village LLC

PH Creekside Terrace LLC

PH Desert Rose LLC

PH Garden Village LLC

PH Gardens at Wakefield Plantation LLC

PH Harrison Regent LLC

PH Heritage Village LLC

PH Holiday at the Atrium LLC

PH Lake Ridge Village LLC

PH Madison Meadows LLC

PH Monarch Estates LLC

PH Parkview in Allen LLC

PH South Wind Heights LLC

PH Village at the Falls LLC

PH The Virginian LLC

PH Windlands – South LLC

By:  

/s/ Scott Shanaberger

Name:   Scott Shanaberger Title:   Chief Financial Officer

PH LAS BRISAS LP

 

By: PH LAS BRISAS GP LLC, its general partner

By:  

/s/ Scott Shanaberger

Name:   Scott Shanaberger Title:   Chief Financial Officer

Master Lease



--------------------------------------------------------------------------------

LANDLORD:

 

Sabra Health Care Holdings III, LLC, a Delaware limited liability company

By:   /s/ Tayla Nevo-Hacohen Name:   Tayla Nevo-Hacohen Title:   Chief
Investment Officer Sabra Texas Holdings, L.P. , a Texas limited partnership By:
Sabra Texas Holdings GP, LLC, a Texas limited liability company, its general
partner By:   /s/ Tayla Nevo-Hacohen Name:   Tayla Nevo-Hacohen Title:   Chief
Investment Officer Sabra Health Care Virginia II, LLC, a Delaware limited
liability company By:   /s/ Tayla Nevo-Hacohen Name:   Tayla Nevo-Hacohen Title:
  Chief Investment Officer Sabra Health Care Northeast, LLC, a Delaware limited
liability company By:   /s/ Tayla Nevo-Hacohen Name:   Tayla Nevo-Hacohen Title:
  Chief Investment Officer

Master Lease



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND OPERATING LEASES

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND OPERATING LEASES (this
“Assignment”) is made and entered into as of the [•] day of [•] (the “Effective
Date”) by and between the undersigned tenant, a (“Tenant”), and [•], a [•]
(“Landlord”).

R E C I T A L S:

WHEREAS, Landlord and Tenant entered into a Lease dated [•], 2014 (the
“Agreement”) for the lease of certain improved real property having a legal
description as set forth on Exhibit A attached hereto and incorporated herein by
this reference and known generally as [Name of Facilities], together with
certain personal property located upon and used in connection with such improved
real property, all as more particularly described in the Agreement (collectively
the “Project”); and,

WHEREAS, the Agreement requires that upon the termination thereof, Tenant shall
deliver to Landlord this Assignment pursuant to which Tenant will convey to
Landlord all of Tenant’s right, title and interest in the Contracts and
Operating Leases; and

WHEREAS, the Agreement has been terminated effective as of the date first above
written.

NOW, THEREFORE, in consideration of the foregoing premises, for the
consideration as set forth in the Agreement, and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do covenant and agree as follows:

1. Defined Terms. Capitalized terms not otherwise defined in this Assignment,
including without limitation these recitals and the exhibits, shall have the
meanings set forth in the Agreement.

2. Contracts and Operating Leases. Tenant hereby grants, bargains, sells,
assigns, transfers and conveys unto Landlord to the extent assignable all of
Tenant’s right, title and interest in and to all of the Contracts and Operating
Leases (herein the “Assigned Rights”).

3. Assumption. Landlord accepts the assignment of all of the Assigned Rights and
Landlord does hereby assume and undertake to abide by the same according to
their respective terms and conditions insofar as they pertain to the Project as
such obligations arise on or after the Effective Date and are not related to
causes occurring prior to the Effective Date. Landlord hereby agrees to
indemnify and hold Tenant harmless from any and all expenses, charges, claims
and liabilities, including costs and attorneys’ fees relating to the Assigned
Rights arising as a result of any action or omission of Landlord from and after
the Effective Date not related to causes occurring prior to the Effective Date.
Tenant agrees to indemnify and hold Landlord harmless from any and all expenses,
charges, claims and liabilities, including costs and attorneys’ fees, associated
with the Assigned Rights or related thereto arising as a result of any action or
omission of Tenant prior to the Effective Date.

 

Ex. A-1



--------------------------------------------------------------------------------

4. Limitation. To the extent that any of the assignments or assumptions under
this Agreement are now or are hereafter deemed to be in violation of the terms
of any of the Operating Contracts and Operating Leases, such assignment and
assumption shall be deemed to be retracted and null and void.

5. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute but one and the same instrument.

6. Entirety. This Assignment represents the entire and final agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior discussions or writings with respect thereto.

 

Ex. A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment to be executed as of
the Effective Date.

 

Ex. A-3



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION OF RESIDENT

AND COMMERCIAL AGREEMENTS

THIS ASSIGNMENT AND ASSUMPTION OF RESIDENT AND COMMERCIAL AGREEMENTS (this
“Assignment”) is made and entered into as of the [•] day of [•] (the “Effective
Date”) by and between the undersigned tenant, a [•] (“Tenant”), and [•], a [•]
(“Landlord”).

R E C I T A L S:

WHEREAS, Tenant and Landlord entered into a Lease dated [•], 2014 (the
“Agreement”) for the lease of certain improved real property having a legal
description as set forth on Exhibit A attached hereto and incorporated herein by
this reference and known generally as [Name of Facilities], together with
certain personal property located upon and used in connection with such improved
real property, all as more particularly described in the Agreement (collectively
the “Project”); and,

WHEREAS, the Agreement requires that, upon the termination thereof, Tenant shall
deliver to Landlord this Assignment pursuant to which Tenant will convey to
Landlord all of Tenant’s right, title and interest in:

 

  (a) the Resident Agreements, including without limitation, all security
deposits, trust accounts and tenant applications held in connection therewith
(collectively the “Resident Agreements”) ; and

 

  (b) the Commercial Agreements, including without limitation, all security
deposits, trust accounts and tenant applications held in connection thereunder
(collectively, the “Commercial Agreements”).

WHEREAS, the Resident Agreements and the Commercial Agreements are collectively
hereinafter referred to as the “Agreements”;

WHEREAS, the Agreement has been terminated effective as of the date first above
written.

NOW, THEREFORE, in consideration of the foregoing premises, for the
consideration as set forth in the Agreement, and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto do covenant and agree as follows:

1. Defined Terms. Capitalized terms not otherwise defined in this Assignment,
including without limitation these recitals and the exhibits, shall have the
meanings set forth in the Agreement.

 

Ex. B-1



--------------------------------------------------------------------------------

2. Agreements. Tenant hereby grants, bargains, sells, assigns, transfers and
conveys unto Landlord all of Tenant’s right, title and interest in and to all of
the Agreements to the extent assignable, including without limitation the
Agreements set forth on Exhibit B attached hereto and incorporated herein by
reference.

3. Payments Under Agreements. Tenant hereby grants, bargains, sells, assigns,
transfers and conveys unto Landlord all of its right, title and interest in and
to (a) payments under the Agreements, and (b) third party payments received in
lieu of payments required under Agreements, which payments under either (a) or
(b) are for services, goods or rentals accruing from and after the Effective
Date. Any payments received by Landlord for services, goods or rentals accruing
prior to the Effective Date that are received by Landlord shall be promptly
remitted by Landlord to Tenant. Landlord agrees to indemnify and hold Tenant
harmless from any and all expenses, charges, claims and liabilities, including
costs and reasonable attorneys’ fees, associated with the Assignment and
Assumption or related thereto arising as a result of any action or omission of
Landlord on or after the Effective Date.

4. Assumption. Landlord accepts the assignment of all of the Agreements together
with deposits, and amounts held in custodial and trust accounts and Landlord
does hereby assume and undertake to abide by the same according to their
respective terms and conditions insofar as they pertain to the Project (the
“Assignment and Assumption”), as such obligations arise on or after the
Effective Date and are not related to causes occurring prior to the Effective
Date. Landlord hereby agrees to indemnify and hold Tenant harmless from any and
all expenses, charges, claims and liabilities, including costs and reasonable
attorneys’ fees, associated with the Assignment and Assumption or related
thereto arising as a result of any action or omission of Landlord from and after
the Effective Date not related to causes occurring prior to the Effective Date.
Tenant agrees to indemnify and hold Landlord harmless from any and all expenses,
charges, claims and liabilities, including costs and reasonable attorneys’ fees,
associated with the Assignment and Assumption or related thereto arising as a
result of any action or omission of Tenant prior to the Effective Date.

5. Limitation. To the extent that any of the assignments or assumptions under
this Agreement are now or are hereafter deemed to be in violation of any
applicable law or regulation, such assignment and assumption shall be deemed to
be retracted and null and void.

6. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute but one and the same instrument.

7. Entirety. This Assignment represents the entire and final agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior discussions or writings with respect thereto.

 

Ex. B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment to be executed as of
the Effective Date.

 

TENANT:     [TENANT]       By:           Print Name:           Title:      
LANDLORD:     [LANDLORD]       By:           Print Name:           Title:    

 

Ex. B-3



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

This BILL OF SALE (this “Bill of Sale”) is executed as of the [•] day of [•] by
the undersigned tenant, a [•] (“Tenant”), to [•], a [•] (“Landlord”).

R E C I T A L S:

WHEREAS, Tenant and Landlord entered into a Lease dated [•], 2014 (the
“Agreement”) for the lease of certain improved real property having a legal
description as set forth on Exhibit A attached hereto and incorporated herein by
this reference and known generally as [Name of Facilities], together with
certain personal property located upon and used in connection with such improved
real property, all as more particularly described in the Agreement; and,

WHEREAS, the Agreement requires that upon the termination thereof, Tenant shall
deliver to Landlord a Bill of Sale pursuant to which Tenant will convey to
Landlord all of Tenant’s right, title and interest in the Transferred Tenant’s
Personal Property, the Inventory and the Records; and

WHEREAS, the Agreement has been terminated effective as of the date first above
written.

NOW, THEREFORE, in consideration of the foregoing premises, the consideration
set forth in the Agreement, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, Tenant hereby agrees
as follows:

1. Defined Terms. Capitalized terms not otherwise defined in this Bill of Sale,
including without limitation these recitals and the exhibits, shall have the
meanings set forth in the Agreement.

2. Conveyance. Tenant hereby sells, assigns, conveys, transfers and delivers to
Landlord the following described assets and property (the “Property”): (a) the
Transferred Tenant’s Personal Property; (b) the Inventory; and (c) the Records,
all to the extent of Tenant’s interest therein. A non-exhaustive list of the
Property is set forth on Exhibit B attached hereto and incorporated herein by
this reference. The sale and assignment of the Records shall be subject to all
applicable rules and regulations governing confidentiality of resident records.

 

Ex. C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has caused this Bill of Sale to be executed as of the
date first above written.

 

TENANT:     [TENANT]       By:           Print Name:           Title:    

 

Ex. C-2



--------------------------------------------------------------------------------

EXHIBIT D

LEGAL DESCRIPTION OF LAND PARCELS

Atrium at Gainesville - 2431 NW 41st St., Gainesville, FL 32606

Commence at the Southwest corner of Section 26, Township 9 South, Range 19 East,
and run South 89 degrees 54 minutes 06 seconds East, along the South line of
said Section 26, a distance of 1121.94 feet to the Point of Beginning; thence
run North 00 degrees 18 minutes 42 seconds West, 34.90 feet; thence run South 89
degrees 41 minutes 18 seconds West, 20.00 feet; then run North 00 degrees 18
minutes 42 seconds West, 435.06 feet; then run South 89 degrees 41 minutes 18
seconds West 190.00 feet; thence run with a curve concave Southeasterly, said
curve having a central angle of 90 degrees 00 minutes 00 seconds, a radius of
25.00 feet, an arc length of 39.27 feet and a chord of South 44 degrees 41
minutes 18 seconds West, 35.36 feet to the East Right of Way line of Northwest
41st Street; thence run North 00 degrees 18 minutes 42 seconds West, along said
East Right of Way line, 100.00 feet; thence run with a curve concave
Northeasterly, said curve having a central angle of 90 degrees 00 minutes 00
seconds, a radius of 25.00 feet, an arc length of 39.27 feet and a chord of
South 45 degrees 18 minutes 42 seconds East, 35.36 feet; thence run North 89
degrees 41 minutes 18 seconds East, 190.00 feet; thence run North 00 degrees 18
minutes 42 seconds West, 105.00 feet; thence run North 89 degrees 41 minutes 18
seconds East, 676.50 feet: thence run South 00 degrees 05 minutes 54 seconds
West, 4.77 feet; thence run South 04 degrees 27 minutes 43 seconds West, 360.16
feet; thence run South 10 degrees 20 minutes 55 seconds East, 270.23 feet to the
South line of said Section 26; thence run North 89 degrees 54 minutes 06 seconds
West along the South line of said Section 26, a distance of 673.62 feet to the
Point of Beginning.

Capital Place - 700 Black Lake Blvd. SW, Olympia, WA 98502

Parcel A of Boundary Line Adjustment No. BLA-SS5520, as recorded May 26, 1988
under Recording No. 8805260031, records of Thurston County, Washington.

Cedar Woods - 80 Cedar St., Branford, CT 06405

Beginning at a point in the southerly street line of Cedar Street 311.43 feet
southeasterly of North Main Street; Thence along said street line South 28° 02'
34" East, 28.37 feet to a point; Thence again along said southerly street line
of Cedar Street South 20° 57' 28" East, 203.57 feet to a point of curvature;
Thence southerly along the arc of circle concave East, having a radius of 690.81
feet, an arc length of 223.18 feet to the point of tangency; Thence again along
said street line South 42° 53' 22" East 36.92 feet to other land now or formerly
of LZ Group LLC; Thence along a line South 47° 07' 37" West, 200.31 feet to land
now or formerly of Saint Mary’s Church;

Thence along land of Saint Mary’s Church North 47° 02' 48" West, 16.43 feet to a
point; Thence again along land now or formerly of Saint Mary’s Church South 42°
57' 12" West, 147.43 feet to a point; Thence along a line North 30° 23' 18"
West, 97.77 feet to a point; Thence along land now or formerly of Phillip J
Finger, the following courses:

 

Ex. D-1



--------------------------------------------------------------------------------

South 67° 33' 02" West, 60.64 feet; South 48° 14' 40" West, 10.64 feet; North
80° 00' 04" West, 84.34 feet; South 67° 32' 18" West, 88.59 feet; Thence along
land now or formerly of Iris Kuerbitx and James Stenger, and along a stone wall,
the following courses:

South 73° 34' 38" West, 58.91 feet; South 66° 30' 39" West, 66.46 feet; South
60° 00' 00" West, 33.00 feet; South 42° 00' 00" West, 25.00 feet; South 51° 29'
24" West, 48.24 feet to the end of the stone wall; South 57° 32' 22" West, 35.10
feet to a point; Thence along a line North 42° 23' 11" West, 171.74 feet to an
iron pipe; Thence along a line North 43° 45' 16" West, 27.52 feet to a point;
Thence along a line North 47° 48' 42" East, 901.88 feet to the point or place of
beginning.

Together with an easement for drainage as may exist; ten (10) feet in width to
North Main Street as described in a deed from Elizabeth Ann Trapasso to Warren
M. Newton, Jr. dated and recorded on June 4, 1986 in Volume 397 at Page 628 of
the Branford Land Records as amended by a deed dated May 17, 1988 and recorded
in Volume 451 at Page 789 of the Branford Land Records.

Chateau, The - 5701 Virginia Pkwy., McKinney, TX 75071

Tract I:

Lot 5R, in Block A, of Joplin Acres, an addition to the City of McKinney, Collin
County, Texas, according to the Map or Plat thereof recorded in/under Volume Q,
Page 336, Map/Plat Records, Collin County, Texas, and also being described as
follows:

DESCRIPTION of a 10.368 acre tract of land situated in the JM McReynolds Survey,
Abstract No. 578, Collin County, Texas; said tract being part of Lot 5, Block A,
Joplin Acres, an addition to the City of McKinney, Collin County, Texas,
according to the plat thereof recorded in Volume L, Page 121, Plat Records,
Collin County, Texas; said 10.368 acre tract being more particularly described
as follows:

COMMENCING at the Northwest corner of Lot 1 of said Block A on the South
right-of-way line of said Virginia Parkway (a 120 foot wide right-of-way), said
point being the Northeast corner of a tract of land described by Deed to Trinity
United Presbyterian Church recorded in Volume 3417, Page 441, Real Property
Records, Collin County, Texas;

THENCE South 89 degrees 56 minutes 28 seconds East, along the south right-of-way
line of said Virginia Parkway, a distance of 200.43 feet to the POINT OF
BEGINNING; said point being the most Northerly Northeast corner of said Lot 1;

THENCE South 89 degrees 56 minutes 28 seconds East, continuing along said South
right-of-way line, a distance of 120.00 feet to a point for corner; said point
being the most Northerly Northwest corner of Lot 2 of said Block A;

THENCE South 45 degrees 03 minutes 32 seconds West, along the West line of said
Lot 2, a distance of 42.43 feet to a point for corner; said point being the most
Westerly Northwest corner of said Lot 2;

THENCE South 00 degrees 03 minute 32 seconds West, along a West line of said Lot
2, a distance of 270.00 feet to a point for corner; said point being the
Southwest corner of said Lot 2;

 

Ex. C-2



--------------------------------------------------------------------------------

THENCE South 89 degrees 56 minutes 28 seconds East, along the South line of said
Lot 2, passing at a distance of 220.00 feet, a chain link fence post at the
Southeast corner of said Lot 2 and the Southwest corner of Lot 3 of said Block
A, continuing along the South line of said Lot 3, a total distance of 387.04
feet to a point for corner; said point being the Southeast corner of said Lot 3
and an angle point in the West line of Lot 4 of said Block A;

THENCE South 42 degrees 02 minutes 40 seconds East, along the Southwest line of
said Lot 4, a distance of 138.61 feet to a point in a creek for corner; said
point being on the Northwest line of Stone Brooke Crossing, Phase I, an addition
to the City of McKinney, Collin County, Texas, according to the plat thereof
recorded in Volume K, Page 21, of said plat records;

THENCE, along the meanders of said creek and the said Northwest line of Stone
Brooke Crossing, Phase I, the following eight (8) calls:

South 64 degrees 48 minutes 00 seconds West, a distance of 49.74 feet to a point
in a creek for corner; South 36 degrees 28 minutes 50 seconds West, a distance
of 109.47 feet to a point in a creek for corner; South 46 degrees 41 minutes 56
seconds West, a distance of 68.03 feet to a point in a creek for corner; South
30 degrees 45 minutes 13 seconds West, a distance of 52.03 feet to a point in a
creek for corner; South 15 degrees 28 minutes 28 seconds East, a distance of
44.20 feet to a point in a creek for corner; South 03 degrees 25 minutes 55
seconds West, a distance of 103.79 feet to a point in a creek for corner; South
14 degrees 36 minutes 48 seconds West, a distance of 65.61 feet to a point in a
creek for corner;

South 17 degrees 14 minutes 31 seconds West, a distance of 116.67 feet to a
1/2-inch iron rod with “Pacheco Koch” cap found for corner;

THENCE South 89 degrees 50 minutes 57 seconds West, departing said creek along a
North line of said Stone Brooke Crossing, Phase I, a distance of 251.07 feet to
a 1/2-inch iron rod with yellow cap found for corner; said point being the most
Westerly Northwest corner of said Stone Brooke Crossing, Phase I and the most
Easterly Northeast corner of Lot 1, Block 1, MISD Middle School at East Ridge
Road, an addition to the City of McKinney, Collin County, Texas, according to
the plat thereof recorded in Volume I, Page 264, of said plat records;

THENCE South 89 degrees 47 minutes 19 seconds West, along the North line of said
Lot 1, Block 1, a distance of 378.11 feet to a 1/2-inch iron rod with “Pacheco
Koch: cap set for corner;

THENCE North 00 degrees 12 minutes 41 seconds West, departing the North line of
said Lot 1, Block 1, a distance of 399.34 feet to 1/2-inch iron rod with
“Pacheco Koch” cap set for corner in the South line of a tract of land described
in a Deed to Trinity United Presbyterian Church, recorded in County Clerk’s No.
96-0110539, Real Property Records, Collin County, Texas;

THENCE South 89 degrees 56 minutes 07 seconds East, along the South line of said
second referenced Trinity United Presbyterian Church tract, a distance of 78.00
feet to a 1/2-inch iron rod with illegible cap corner; said point being the
Southeast corner of said Trinity United Presbyterian Church tract;

THENCE North 01 degrees 33 minutes 48 seconds East, along the East line of said
Trinity United Presbyterian Church tract, a distance of 228.21 feet to a
1/2-inch iron rod with “Pacheco Koch” cap set for corner; said point being the
Southwest corner of said Lot 1, Block A;

 

Ex. C-3



--------------------------------------------------------------------------------

THENCE South 89 degrees 56 minutes 28 seconds East, along the South line of said
Lot 1, Block A, a distance of 238.51 feet to 1/2-inch iron rod with illegible
cap found for corner; said point being the Southwest corner of said Lot 1, Block
A;

THENCE North 00 degrees 03 minutes 32 seconds East, along the East line of said
Lot 1, Block A, a distance of 270.00 feet to a 1/2-inch iron rod with illegible
cap found for corner; said point being most Easterly Northeast corner of said
Lot 1, Block A;

THENCE North 44 degrees 56 minutes 28 seconds West, along the East line of said
Lot 1, Block A, a distance of 42.43 feet to the POINT OF BEGINNING;

CONTAINING 451,616 square feet or 10.368 acres of land, more or less.

Tract II: Easement Estate as created and defined in Easement Declaration
executed by Joplin Partners, Ltd., dated 8/3/1999, filed 8/10/1999, recorded in
Volume 4476, Page 2429, Real Property Records, Collin County, Texas.

Tract III: Easement Estate as created and defined by that certain Mutual and
Reciprocal Cross-Access Easement Agreement, by and between Joplin Partners, Ltd.
and Trinity United Presbyterian Church, dated 3/28/2005, filed 3/30/2005,
recorded in Volume 5886, Page 761, Real Property Records, Collin County, Texas.

Colonial Village - 2910 North Eastman Rd., Longview, TX 75605

All that certain lot or parcel of land being Lot 1, Block 1, of the Colonial
Village, to the City of Longview, Gregg County, Texas, according to the map or
plat of said Addition, as the same appears of record under Clerk’s File
No. 200822834, of the official Records of Gregg County, Texas, being more
particularly described as follows:

Commencing at a 3/4” Iron Rod found at the intersection of the north
right-of-way projected of Hollybrook Drive with the east right-of-way projected
of N. Eastman Road, said point being the original southwest corner of Lot 2,
Block 1 of the Colonial Village, to the City of Longview, Gregg County, Texas,
according to the aforementioned map or plat of said Addition; thence along said
east right-of-way, North 12°45’53” West 162.62 feet to a 5/8” rebar with cap
“MILLMAN 3303420723” set, thence North 22°13’09” West 98.83 feet to a found
concrete monument; thence North 25°20’52” West 45.61 feet to a 5/8” rebar with
cap “MILLMAN 3303420723” set for the Point of Beginning;

 

Ex. C-4



--------------------------------------------------------------------------------

Thence, continuing along the east right-of-way of N. Eastman Road, North
25°20’52” West 350.24 feet to a found concrete monument; thence North 19°28’38”
West 120.66 feet to a 1/2” Iron Rod found at the intersection of said east
right-of-way with the southeast line of lands now or formerly of Emeritol
Eastman Estates LLC, as recorded in Clerk’s File No. 200822873; thence along
said southeast line, North 70°40’45” East 474.19 feet to a 5/8” rebar with cap
“MILLMAN 3303420723” set on the west line of lands now or formerly of Alpine
Church of Christ, as recorded in Clerk’s File No. 199810221; thence along said
west line, South 03°06’52” East 577.92 feet to a 3/4” Iron Rod found on the
north line of lands now or formerly of Colonial Village LV Property Ltd., as
recorded in Clerk’s File No. 200728878, said point being the northeast corner of
Lot 2, Block 1 of the Colonial Village, to the City of Longview, Gregg County,
Texas, according to the aforementioned map or plat of said Addition; thence
along said north line, South 86°57’51” West 30.06 feet to a 5/8” rebar with cap
“MILLMAN 3303420723” set; thence South 88°07’04” West 258.83 feet to the Point
of Beginning, containing 4.5199 Acres (196,889 Square Feet) of land, more or
less.

All that certain lot or parcel of land being Lot 2, Block 1, of the Colonial
Village, to the City of Longview, Gregg County, Texas, according to the map or
plat of said Addition, as the same appears of record under Clerk’s File
No. 200822834, of the official Records of Gregg County, Texas. Save and except
that portion taken for road right-of-way purposes, as described in Clerk’s File
No. 200728878. All being more particularly described as follows:

Commencing at a 3/4” Iron Rod found at the intersection of the north
right-of-way projected of Hollybrook Drive with the east right-of-way projected
of N. Eastman Rood, said point being the original southwest corner of Lot 2,
Block 1 of the Colonial Village, to the City of Longview, Gregg County, Texas,
according to the aforementioned map or plat of said Addition; thence along said
east right-of-way. North 12°45’53” West 20.00 feet to a 5/8” rebar with cap
“MILLMAN 3303420723” set for the Point of Beginning;

Thence, continuing along the east right-of-way of N. Eastman Road, North
12°45’53” West 142.62 feet to a 5/8” rebar with cap “MILLMAN 3303420723” set,
thence North 22°13’09” West 98.83 feet to a found concrete monument; thence
North 25°20’52” West 45.61 feet to a 5/8” rebar with cap “MILLMAN 3303420723”
set on the south line of lands now or formerly of Colonial Village LV Property
Ltd., as recorded in Clerk’s File No. 200210172, said point being the southwest
corner of Lot 1, Block 1 of the Colonial Village, to the City of Longview, Gregg
County, Texas, according to the aforementioned map or plat of said Addition;
thence along said south line North 88°07’04” E 258.83 feet to a 5/8” rebar with
cap “MILLMAN 3303420723” set; thence North 86°57’51” East 30.06 feet to a 3/4”
Iron Rod found on the west line of lands now or formerly of Alpine Church of
Christ, as recorded in Clerk’s File No. 199810221; thence South 03°12’59” East
295.15 feet to a 3/4” Iron Rod found on the north right-of-way of Hollybrook
Drive; thence along said north right-of-way South 86°56’43” West 29.95 feet to a
5/8” rebar with cap “MILLMAN 3303420723” set; thence South 88°23’29” West 142.60
feet to a 5/8” rebar with cap “MILLMAN 3303420723” set; thence North 67°30’38”
West 48.06 feet to the Point of Beginning, and containing 1.6351 Acres (71,226
Square Feet) of land, more or less.

 

Ex. C-5



--------------------------------------------------------------------------------

Creekside Terrace - 3895 Old Vineyard Rd., Winston-Salem, NC 27104

BEING located in County of Forsyth, State of North Carolina and more
particularly described as:

BEGINNING at a stake on the Northern side of Old Vineyard Road, said stake being
the southwest corner of the property of Carlos T. Cooper, Jr. and Charlotte
Cooper (Book 1489, Page 1055, Forsyth County Registry), said beginning stake
also being located by commencing at NCGS monument Vineyard which has NAD 83
coordinates North-849,617.211, East-1,611,079.688 and running from that monument
North 88° 59’ 40” West, NC NAD 87 Grid Meridian, 1,445.97 feet (Grid) and
1,446.06 (Ground), (Average Combined Factor is 0.9999386607) to the point and
place of BEGINNING, this beginning being further defined as having NAD
coordinates North-849,646,372, East-1,609,634.012, thence from the BEGINNING
stake so located, South 10° 14’ 20” East 2.66 feet to a new iron pipe in the
northern right-of-way of Old Vineyard Road; thence with the northern
right-of-way of Old Vineyard Road with a curve to the left having a radius of
939.47 feet an arc length of 383.71 feet (chord bearing South 89° 16’ 21” West,
chord length 381.05 feet) to a new iron pipe, said point being a Southeast
corner of Blanche Krenach (Book 1346, Page 1356, Forsyth County Registry);
thence with the eastern line of Blanche Krenach North 00° 01’ 37” East 580.40
feet to an existing axle, said point being a Southwest corner of Glenda
Farrington and Douglas R. Earls (Book 1967, Page 3516, Forsyth County Registry);
thence with the Southern line of Farrington and Earls South 88° 40’ 54” East
199.46 feet to an existing iron pipe, said point being a Southeast corner of
Farrington and Earls; thence with the Eastern line of Farrington and Earls North
00° 20’ 40” East 120.07 feet to an existing iron pipe, said point being a
Northeast corner of Farrington and Earls, said point also being in the Southern
line of Lot 40 of the Lindbergh Place Subdivision as recorded in Plat Book 16 at
Page 142, Forsyth County Registry; thence with the Southern line of said Lot 40
North 88° 39’ 05” East 100.09 feet to an existing iron pipe, said point being
the Southeast corner of said Lot 40, and said point being also a Southwest
corner of the Southwest right-of-way of Lindbergh Street; thence with the
Southern right-of-way of Lindbergh Street South 89° 32’ 13” East 59.89 feet to
an existing axle, said point being a southeast right-of-way of Lindbergh Street,
said point also being a Southwest corner of Lot 41 as shown on the Lindbergh
Place Subdivision plat referred to above; thence with the southern line of Lot
41 and also Lot 42 of said plat South 89° 06’ 25” East 101.82 feet to an
existing iron pipe, said point being a Northwest corner of Crescent Real Estate
Fund (Book 1952, Page 304, Forsyth County Registry; thence with the Western line
of Crescent Real Estate Fund South 00° 05’ 25” East 481.06 feet to an existing
iron pipe, being the Northeast corner of Cooper; thence with the Northern line
of Cooper South 71° 00’ 01” West 119.37 feet to a new iron pipe, said point
being a Northwest corner of Cooper; thence with the Western line of Cooper South
10° 14’ 20” East 171.51 feet to the point and place of beginning, containing
283,431 square feet (6.507 acres) more or less, and being all of that property
shown on a survey entitled “Survey for Winston Salem Retirement Residence,”
dated February 3, 2000, and drawn by Jon Eric Davis, Professional Land Surveyor,
of Davis-Martin-Powell & Associates, Inc., to which survey reference is hereby
expressly made for a more particular description of same.

There are hereby excepted from the above-described property three appurtenant
easements for the benefit of the property currently owned by Glenda Farrington
and Douglas R. Earls (Book 1967, Page 3516, Forsyth County Registry):

Easement Parcel 1: A 20 foot wide easement across the property of grantor for
utility service access and for ingress, egress and regress access between the
Farrington and Earls property and Lindbergh Street, said easement Parcel 1 being
described with particularity as follows: Beginning at a point in the Western
right-of-way of Lindbergh Street, said point also being the Southeast corner of
Lot 40 of the Lindbergh Place Subdivision, Plat Book 16 at Page 142, Forsyth
County Registry; thence with the Southern line of Lindbergh Street South 89° 32’
13” East 20.53 feet to a point; thence South 00° 27’ 47” West 19.36 feet to a
point; thence South 88° 39’ 05” West 120.58 feet to a point in the Eastern line
of the Farrington and Earls property; thence with the Eastern line of the
Farrington and Earls property North 00° 20’ 41” East 20.01 feet to a point, said
point being in the Southern line of said Lot 40, Lindbergh Place; thence with
the Southern line of said Lot 40 North 88° 39’ 05” East 100.09 feet to the point
and place of beginning, said Easement Parcel 1 containing 2,405 square feet
(0.055 acres), more or less.

Encroachment Easement Parcel 2: a rectangular parcel adjoining the South line of
Farrington and Earls property, containing an existing asphalt driveway area
which would otherwise be an encroachment onto the property of grantor, but which
the parties wish to allow the owners of the Farrington and Earls Property to
continue to use and maintain for a driveway/parking area, said Encroachment
Easement Parcel 2 being described with particularity as follows: Beginning at a
point in the Southern line of the Farrington and Earls property, which said
beginning point is located North 88° 40’ 54”

 

Ex. C-6



--------------------------------------------------------------------------------

West 45.70 feet from the Southeastern corner of the Farrington and Earls
property; thence from said beginning point so located South 01° 19’ 06” West
13.50 feet to a point; thence North 88° 40’ 54” West 56.48 feet to a point,
thence North 01° 19’ 06” East 13.5 feet to a point in the Southern line of
Farrington and Earls; thence with the Southern line of Farrington and Earls
South 88° 40’ 54” East 56.48 feet to the point and place of beginning, said
Encroachment Easement Parcel 2 containing 762 square feet (0.002 acres), more or
less.

Additional Easement Parcel 3: Beginning at the existing Southeastern corner of
the Farrington and Earls property (Book 1967, Page 3516, Forsyth County
Registry), and running with the Eastern line of the Farrington and Earls
property North 00° 20’ 40” East 120.07 feet to a stake, the Northeastern corner
of the Farrington and Earls property in the Southern Line of Lot 40, Lindbergh
Place Subdivision (Plat Book 16, Page 142, Forsyth County Registry); thence With
the Southern line of said Lot 40 North 88° 39’ 05” East 80.08 feet to a new
corner; thence with two new lines South 00° 16’ 11” West 40.00 feet to a new
corner and South 44° 31’ 17” West 114.94 feet to the existing Southeastern
corner of the Farrington and Earls property, the point and place of beginning,
containing 6,409 square feet (0.147) acres, more or less, and being a small area
cut from the Northwestern portion of that acreage conveyed to grantor by deed
recorded in Book 2127 at Page 4478, Forsyth County Registry.

This additional Easement Parcel 3 was created by separate declaration recorded
in Book 2131 at Page 337, Forsyth County Registry. Grantee herein assumes and
agrees to carry out all obligations of grantor under said declaration.

The above described property was conveyed to grantor by deed recorded in Book
2127 at Page 4478, Forsyth County Registry, and is currently shown on Forsyth
County Tax Records as the following three tracts: Pin Number 6805-90-5003, Map
Block 3501-Parcel 67D, Pin Number 6804-99-4648, Map Block 3901-Parcel 67E, and
Pin Number 6804-99-5781, Map Block 3901-Parcel 67G.

Desert Rose - 1545 S 14th Ave., Yuma, AZ 85364

Parcel No. 1:

Parcel No. 2-A, YUMA RETIREMENT RESIDENCE LOT SPLIT, according to the plat of
record in the office of the County Recorder, Yuma County, Arizona, recorded in
Book 14 of Plats, page 12.

Parcel No. 1A:

An Easement for water pipeline and appurtenant facilities over the East 10 feet
of Parcel 2-B, YUMA RETIREMENT RESIDENCE LOT SPLIT, according to the plat of
record in the office of the County Recorder, Yuma County, Arizona, recorded in
Book 14 of Plats, page 12, as set forth in instrument recorded in Docket 2085,
page 148 and in Fee No. 1997-12639, records of Yuma County, Arizona.

Parcel No. 1B:

An Easement for water pipeline and appurtenant facilities over the South 20 feet
of the West 20 feet of Parcel No. 3, 16TH STREET PROPERTIES PARCEL MAP,
according to the plat of record in the office of the County Recorder, Yuma
County, Arizona, recorded in Book 9 of Plats, page 94, as set forth in
instrument recorded in Docket 2085, page 150 and in Fee No. 1997-12639, records
of Yuma County, Arizona.

Garden Village - 8550 N Granby Ave., Kansas City, MO 64154

TRACT I:

All of Lot 1, GARDEN VILLAGE, a subdivision of land in Kansas City, Platte
County, Missouri.

 

Ex. C-7



--------------------------------------------------------------------------------

Together with a private roadway, utility and water easement as established by
the Plat of COSADA VILLA, a subdivision in Kansas City, Platte county, Missouri
as recorded in Book 17 at Page 14 in the Recorder’s Office of Platte County,
Missouri.

TRACT II:

All of Lot 3, COSADA VILLA, a subdivision of land in Kansas City, Platte County,
Missouri.

Gardens at Wakefield Plantation, The - 12800 Spruce Tree Way, Raleigh, NC 27614

BEING located in County of Wake, State of North Carolina and more, particularly
described as:

BEING all of New Tract 69, containing 209,120 square feet, or 4.80 acres, as
shown on a map entitled “Wakefield Commercial-Wakefield Crossing-Phase 2 Tract
2-Map 3 Subdivision and Easement Dedication Plat” dated 6-1-01, prepared by the
John R. McAdams Company, Inc. and recorded on page 1844 in Book of Maps 2001,
Page 1643-1844, Wake County Registry (the “Recorded Plat”)

TOGETHER WITH AND SUBJECT TO the perpetual, non-exclusive rights of ingress,
egress and regress for pedestrian and vehicular access over, across and through
the following private easements: (l) that sixty (60) foot wide cross access,
easement labeled “existing private cross access easement-PB. 2000, pg.
1056-1058, “new private cross access, private drainage, private utility easement
hereby created” and “existing private cross access, private drainage, private
utility easement-PB.2000, pg. 1681 PB.2000, pg. 1056-1057” as shown on the
Recorded Plat; (2) that forty two (42) foot wide area labeled “42 foot cross
access easement hereby created” as shown on a map recorded in Book of Maps 2000,
Pages 1056-1058, Wake-County Registry; (3) that thirty (30) foot wide area
labeled “New 30.00 feet Cross Access, Private Utility and Private Drainage
Easement hereby created” and “existing thirty (30) foot Cross Access Easement
BOM 2000, PGS 1056-1058” as shown on a map recorded in Book of Maps 2000, Pages
1680-1882, Wake County Registry; (4) that Declaration of Cross Private Access
Easement recorded in Book 8881, Page 260, and Declaration of Private Access
Easement recorded in Book 9132, Page 1209; and Declaration of Private Access
Easement recorded in Book 9074, Page 1355; (5) those Declarations of Cross
Access Easements recorded in Book 8619, Page 2202, and re-recorded in Book 9022,
Page 138, Book 8699, Page 1415, and re-recorded in Book 9022, Page 146; and
(6) that Declaration of Private Access Easement recorded in Book 9262, Page 133,
all recorded in the Wake County Registry.

BEING the same property as described as:

BEING that certain parcel of land located In Wake County, North Carolina,
containing 4 8 acres and being more fully described as follows:

Beginning at existing Iron pipe along the southern Right-of-Way of Spruce Tree
Way (a 80’ public R/W), iron also marking the northwest corner of Tract 70 (BM
2001, PG 48); thence with the southern Right-of-Way of Spruce Tree Way (a 80’
public Right-of-Way), along a curve to the right with a radius of 545.00 feet,
an arc length of 2.47 feet, and a chord bearing and distance of North 28°00’00”
East, 2.47 feet to a calculated point; thence North 28°07’49’ East a distance of
437.13 feet to an exciting PK nail marking the southwestern corner of Tract 64
(BM 2000, PG 1681); thence with the western line a Tract 64, South 65°52’13”
East a distance of 324.46 feet to an existing PK nail marking the southwestern
corner of lands owned by now or formerly Wakefield Crossing Professional Center
Condo (DB 9410, PG 1022); thence South 61°52’13” East a distance of 7.18 feet to
an existing PK nail; thence, along a tangent curve to the right with a radius of
300.00 feet an arc length of 136.42 feet, and a chord bearing and distance of
South 48°50’00” East, 135.35 feet to an existing PK nail; thence South 35°47’47’
East a distance of 65.44 feet to an existing PK nail marking the northeast
corner of Tract 67 (BM 2001, PG 1843): thence with the northern line of Tract 67
South 54°15’25” West a distance of 228.09 feet to an existing PK nail along the
eastern Right-of-Way of Green Spruce Lana (a 50’ public R/W): thence with the
R/W of Green Spruce Lane (a 50’ public R/W). North 35°44’35” West a distance of
26.00 feet to an existing iron pipe; thence South 54°15’25’’ West a distance of
120.00 feet to an existing iron pipe; thence South 35°44’35” East a distance of
25.00 feet to an existing PK nail on the northern line of lands owned by now or
formerly State Employee Credit Union (BM 2001, PG 1843): thence South 51°15’25”
West a distance of 124.46 feet to a calculated point; thence South 54°15’25”
West a distance of 98.91 feet to an existing PK nail marking the southeast
corner of aforementioned Tract 70: thence with the eastern line of Tract 70.
North 35°44’35” West a distance of 300.44 feet to the point of BEGINNING,
containing 209.126 square feet or 4.80 acres of land, more or less.

For informational purposes: Tax pin #1729986327

 

Ex. C-8



--------------------------------------------------------------------------------

Harrison Regent - 4481 Harrison Blvd., Ogden, UT 84403

The land referred to herein is situated in the County of Weber, State of Utah,
and is described as follows:

Part of the Southeast Quarter of Section 9, Township 5 North, Range 1 West, Salt
Lake Base and Meridian: Beginning at a point which is North 00°29’44” East
2945.63 feet, North 89°02’ West 43.02 feet and South 00°58’ West 1032.46 feet
from the Southeast corner of said Section 9; running thence North 89°02’ West
380.5 feet; thence North 04°35’16” West 224.05 feet; thence South 89°02’ East
402.19 feet; thence South 00°58’ West 220 feet, more or less, to the point of
beginning.

Heritage Village - 2105 S Cynthia St., McAllen, TX 78503

A 7.061 acre tract of land, more or less, being an 8.162 acre tract of land out
of Lots Two (2) and Five (5), Block Fifteen (15), Steele & Pershing Subdivision,
Hidalgo County, Texas, as per map or plat thereof recorded in Volume 8, Page
115, Deed Records, Hidalgo County, Texas, Save and Except a 1.101 acre tract of
land, said 8.162 acres of land being more particularly described by metes and
bounds as follows:

BEGINNING at an iron pin 10.0 feet East of the East right-of-way line of Cynthia
Avenue, in the City of McAllen, for the Northwest corner of said tract, said
point being South 81 degrees 17 minutes 50 seconds East, 10.0 feet and North 08
degrees 42 minutes 10 seconds East, 150.0 feet from the common West corner
between said Lots 2 and 5;

 

Ex. C-9



--------------------------------------------------------------------------------

THENCE, parallel to the South line of said Lot 2, South 81 degrees 17 minutes 50
seconds East, 690.0 feet to an iron pin, for the Northeast corner hereof;

THENCE, parallel to the West line of Lots 2 and 5, South 08 degrees 42 minutes
10 seconds West, at 150.00 feet pass the division line between Lots 2 and 5 and
a total distance of 565.0 feet to an iron pin, for the Southeast corner hereof;

THENCE, parallel to the North line of Lot 5, North 81 degrees 17 minutes 50
seconds West, 620.0 feet to an iron pin 80.0 feet East of the West line of Lot
5, for the Southwest corner hereof;

THENCE, parallel with and 80.0 feet East of the West line of Lots 5 and 2, North
08 degrees 42 minutes 10 seconds East, 415.0 feet to the division line between
Lots 5 and 2 for an interior corner;

THENCE, North 16 degrees 18 minutes 51 seconds West, a distance of 165.53 feet
to the PLACE OF BEGINNING, containing 8.162 acres (355,550 square feet) of land,
more or less.

Said property above described now known as Lot One (1), Camelot Retirement
Community, an addition to the City of McAllen, Hidalgo County, Texas, as per map
or plat thereof recorded in Volume 27, Page 78A, Map Records, Hidalgo County,
Texas.

SAVE AND EXCEPT a tract of land contained within the described 8.162 acres, said
tract containing 1.101 acres, more or less, and described by metes and bounds as
follows:

BEGINNING at a set 1/2 inch iron rod for the Northwest corner of the following
described tract of land, said point being South 81 degrees 17 minutes 50 seconds
East, 255.0 feet and North 08 degrees 42 minutes 10 seconds East, 102.0 feet
from the common West corner between said Lots 2 and 5;

THENCE, parallel to the South line of Lot 2, South 81 degrees 17 minutes 50
seconds East, 410.0 feet to a set 1/2 inch iron rod for the Northeast corner
hereof;

THENCE, parallel to the East line of Lots 2 and 5, South 08 degrees 42 minutes
10 seconds West, at 102.0 feet pass the division line between Lots 2 and 5 and a
total distance of 117.0 feet to set 1/2 inch iron rod, for the Southeast corner
hereof;

THENCE, parallel to the North line of Lot 5, North 81 degrees 17 minutes 50
seconds West, 410.0 feet to a set 1/2 inch iron rod, for the Southwest corner
hereof;

THENCE, parallel to the West line of Lots 5 and 2, North 08 degrees 42 minutes
10 seconds East, at 15.0 feet pass the division line between Lots 5 and 2, and a
total distance of 117.0 feet to the PLACE OF BEGINNING.

Holiday at the Atrium - 2 Tryon Ave., Glenville, NY 12302

LOT I PARCEL I:

All that certain tract, piece or parcel of land situate in the Town of
Glenville, County of Schenectady, State of New York, lying Southwest of Tryon
Avenue, and being more particularly bounded and described as follows:

BEGINNING at the point of intersection of the common division line between the
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 on the Southeast and the lands now or formerly of Americo, Maria and
Augustine Cerone as described in Book 1060 of Deeds at Page 828 and lands now or
formerly of Stanley Zejewski as described in Book 725 of Deeds at Page 329 on
the Northwest with the Southwesterly street boundary of Tryon Avenue and runs
thence from said point of beginning along said Southwesterly street boundary
South 40 deg. 46 min. 06 sec. East 308.05 feet to its point of intersection with
the Westerly highway boundary of Freemans Bridge Road (S.H. No. 1172);

THENCE along said Westerly highway boundary South 07 deg. 32 min. 42 sec. East
61.40 feet to its point of intersection with the division line between the said
lands now or formerly of Peter Polsinelli on the Northwest and the lands now or
formerly of Niagara Mohawk Power Corporation as described in Book 797 of Deeds
at Page 341 on the Southeast;

 

Ex. C-10



--------------------------------------------------------------------------------

THENCE along said division line South 31 deg. 01 min. 50 sec. West 336.95 feet
to a point; thence through the said lands now or formerly of Peter Polsinelli
the following three (3) courses: 1) North 50 deg. 46 min. 26 sec. West 350.54
feet to a point; 2) North 33 deg. 46 min. 43 sec. East 59.15 feet to a point;
and 3) North 51 deg. 44 min. 54 sec. West 44.34 feet to a point on the division
line between the said lands now or formerly of Peter Polsinelli on the Southeast
and other lands now or formerly of Peter Polsinelli as described in Book 869 of
Deeds at Page 351 on the Northwest;

THENCE along said division line North 38 deg. 15 min. 06 sec. East 187.65 feet
to its point of intersection with the division line between the said lands now
or formerly of Peter Polsinelli as described in Book 831 of Deeds at Page 598 on
the Southwest and the said lands now or formerly of Stanley Zejewski on the
Northeast; thence along said division line South 31 deg. 08 min. 55 sec. East
11.02 feet to its point of intersection with the above first mentioned common
division line;

THENCE along said above first mentioned common division line North 38 deg. 21
min. 21 sec. East 187.05 feet to the point or place of beginning.

Lot I Parcel II:

TOGETHER with all that certain tract, piece or parcel of land situate in the
Town of Glenville, County of Schenectady, State of New York, lying West of
Freemans Bridge Road (S.H. No. 1172), and being more particularly bounded and
described as follows:

COMMENCING at the point of intersection of the common division line between the
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 on the Southeast and the lands now or formerly of Americo, Maria and
Augustine Cerone as described in Book 1060 of Deeds at Page 828 and lands now or
formerly of Stanley Zejewski as described in Book 725 of Deeds at Page 329 on
the Northwest with the Southwesterly street boundary of Tryon Avenue and runs
thence from said point of commencement along said Southwesterly street boundary
South 40 deg. 46 min. 06 sec. East 308.05 feet to its point of intersection with
the Westerly highway boundary of Freemans Bridge Road (S.H. No. 1172); thence
along said Westerly highway boundary South 07 deg. 32 min. 42 sec. East 291.07
feet to its point of intersection with the Northwesterly highway boundary of
Freemans Bridge Road (S.H. No. 1172);

THENCE along said Northwesterly highway boundary South 37 deg. 01 min. 35 sec.
West 141.31 feet to its point of intersection with the Southwesterly highway
boundary of Freemans Bridge Road (S.H. No. 1172);

THENCE along said Southwesterly highway boundary South 31 deg. 19 min. 56 sec.
East 24.33 feet to its point of intersection with the division line between the
said lands of Peter Polsinelli on the Southeast and the lands now or formerly of
Niagara Mohawk Power Corporation as described in Book 797 of Deeds at Page 341
on the Northwest;

THENCE along said division line South 31 deg. 01 min. 50 sec. West 70.00 feet to
the point or place of beginning of the herein described parcel and runs thence
from said point of beginning through the said lands of Peter Polsinelli the
following three (3) courses: 1) South 33 deg. 57 min. 10 sec. West 165.53 feet
to a point; 2) South 31 deg. 01 min. 50 sec. West 631.29 feet to a point; and 3)
North 58 deg. 58 min. 10 sec. West 100.00 feet to a point on the division line
between the said lands of Peter Polsinelli on the Southeast and the said lands
of Niagara Mohawk Power Corporation on the Northwest;

 

Ex. C-11



--------------------------------------------------------------------------------

THENCE along said division line North 31 deg. 01 min. 50 sec. East 124.68 feet
to its point of intersection with the division line between the said lands of
Peter Polsinelli on the Northeast and the said lands of Niagara Mohawk Power
Corporation on the Southwest;

THENCE along said division line North 58 deg. 58 min. 10 sec. West 50.00 feet to
its point of intersection with the division line between the said lands of Peter
Polsinelli on the Southeast and the said lands of Niagara Mohawk Power
Corporation on the Northwest;

THENCE along said division line North 31 deg. 01 min. 50 sec. East 576.61 feet
to the point or place of beginning.

Tryon Avenue Easement:

SUBJECT TO AND TOGETHER with the easement for ingress and egress over the
existing roadway, as well as for the repair and maintenance of said roadway
granted to Heritage Arms, LLC (“HALLC”), its successors or assigns in a deed
dated April 22, 2011, and the existing utilities that are located on the
following described portion of the premises hereby being conveyed; also
reserving to the Grantor, its’ successors or assigns, an easement for ingress
and egress over said roadway for the purpose of providing ingress and egress to
and from, the remaining lands of the Grantor and to and from the proposed
easement across the lands now or formerly of Niagara Mohawk, as shown on a
certain subdivision map entitled “Map of Lands Now or Formerly- of Peter
Polsinelli”, prepared by C.T. Male Associates, PC, dated December 5, 2002 and
approved by the Town of Glenville Planning and Zoning Committee on December 9,
2002, and filed in the office of the Schenectady County Clerk on December 10,
2002 [Document No-2002-87, Instrument No. 200250552],

ALL THAT CERTAIN TRACT, PIECE OR PARCEL of land situate, lying and being in the
Town of Glenville, County of Schenectady, State of New York, lying Northwesterly
of Tryon Avenue, and being more particularly bounded and described as follows:

BEGINNING at the point of intersection of the common division line between the
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 on the Southeast and the lands now or formerly of Americo, Maria and
Augustine Cerone as described in Book 1060 of Deeds at Page 828 and lands now or
formerly of Stanley Zejewski as described in Book 725 of Deeds at Page 329 on
the Northwest with the Southwesterly road boundary of Tryon Avenue and runs
thence from said point of beginning along said Southwesterly road boundary South
40 deg. 46 min. 06 sec. East 140.00 feet to a point;

THENCE through the said lands now or formerly of Peter Polsinelli the following
five (5) courses: 1) South 79 deg. 06 min. 28 sec. West 105.86 feet to a point;
2) South 33 deg. 46 min. 43 sec. West 325.00 feet to a point; 3) North 50 deg.
46 min 26 sec. West 55.25 feet to a point; 4) North 33 deg. 46 min. 43 sec. East
59.15 feet to a point; and 5) North 51 deg. 44 min. 54 sec. West 44.34 feet to a
point on the division line between the said lands now or formerly of Peter
Polsinelli as described in Book 831 of Deeds at Page 598 on the Southeast and
other lands now or formerly of Peter Polsinelli as described in Book 869 of
Deeds at Page 351 on the Northwest;

 

Ex. C-12



--------------------------------------------------------------------------------

THENCE along said division line North 38 deg. 15 min 06 sec. East 187.65 feet to
its point of intersection with the division line between the said lands now or
formerly of Polsinelli as described in Book 831 of Deeds at Page 598 on the
Southwest and the said lands now or formerly of Stanley Zejewski on the
Northeast;

THENCE along said division line South 31 deg. 08 min. 55 sec. East 11.02 feet to
its point of intersection with the above first mentioned common division line;

THENCE along said above first mentioned common division line North 38 deg. 21
min. 21 sec. East 187.05 feet to the point or place of beginning

Parking Lot Access Easement:

EXCEPTING AND RESERVING to the Grantor, its’ successors and assigns, an easement
and right of way for the purposes of ingress and egress, to be used in common
together with the Grantee, HALLC and their respective successors and assigns,
over a portion of the lands hereby being conveyed and over a portion of the
lands comprising the easement previously excepted and reserved to the Grantor in
the deed dated April 22, 2011 from the Grantor to HALLC and recorded in the
Schenectady County Clerk’s office on April 29, 2011 in Book 1837 of Deeds at
Page 522, which revised easement is comprised of two parcels, more particularly
bounded and described as follows:

Easement Across Lot I Parcel I:

All that certain tract, piece or parcel of land situate in the Town of
Glenville, County of Schenectady, State of New York, lying generally Southwest
of Tryon Avenue, and being more particularly bounded and described as follows:

COMMENCING at the point of intersection of the common division line between the
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 on the Southeast and the lands now or formerly of Americo, Maria and
Augustine Cerone as described in Book 1060 of Deeds at Page 828 and lands now or
formerly of Stanley Zejewski as described in Book 725 of Deeds at Page 329 on
the Northwest with the Southwesterly street boundary of Tryon Avenue and runs
thence from said point of commencement along said common division line South 38
deg. 21 min. 21 sec. East 187.05 feet to its point of intersection with the
division line between the said lands of Peter Polsinelli on the Southwest and
the said lands of Stanley Zejewski on the Northeast; thence along said division
line North 31 deg. 08 min. 55 sec. West 11.02 feet to its point of intersection
with the division line between the said lands now or formerly of Peter
Polsinelli on the Southeast and other lands now or formerly of Peter Polsinelli
as described in Book 869 of Deeds at Page 351 on the Northwest;

THENCE along said division line South 38 deg. 15 min. 06 sec. West 187.65 feet
to a point; thence through the lands now or formerly of Peter Polsinelli as
described in Book 831 of Deeds at Page 598 the following three (3) courses: 1)
South 51 deg. 44 min. 54 sec. East 44.34 feet to a point; 2) South 33 deg. 46
min. 43 sec. West 59.15 feet to a point; and 3) South 50 deg. 46 min. 21 sec.
East 192.37 feet to the point or place of beginning of the herein described
easement parcel and runs thence from said point of beginning through the said
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 the following two (2) courses: 1) South 64 deg. 56 min. 31 sec. East
122.56 feet to a point; and 2) South 50 deg. 46 min. 26 sec. East 35.01 feet to
its point of intersection with the division line between the said lands now or
formerly of Peter Polsinelli as described in Book 831 of Deeds at Page 598 on
the Northwest and the lands now or formerly of Niagara Mohawk Power Corporation
as described in Book 797 of Deeds at Page 341 on the Southeast;

 

Ex. C-13



--------------------------------------------------------------------------------

THENCE along said division line South 31 deg. 01 min. 50 sec. West 30.31 feet to
a point;

THENCE through the said lands now or formerly of Peter Polsinelli as described
in Book 831 of Deeds at Page 598 North 50 deg. 46 min. 26 sec. West 158.17 feet
to the point or place of beginning.

Being an irregular shaped parcel of land to be used for ingress and egress, by
the Grantor, Grantee, HALLC and their respective successors and assigns.

Easement Across Lot 2 Parcel I:

EXCEPTING AND RESERVING to the Grantee, its’ successors and assigns, an easement
and right of way for the purposes of ingress and egress over a portion of the
lands particularly bounded and described as follows:

All that certain tract, piece or parcel of land situate in the Town of
Glenville, County of Schenectady, State of New York, lying generally Southwest
of Tryon Avenue, and being more particularly bounded and described as follows:

COMMENCING at the point of intersection of the common division line between the
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 on the Southeast and the lands now or formerly of Americo, Maria and
Augustine Cerone as described in Book 1060 of Deeds at Page 828 and lands now or
formerly of Stanley Zejewski as described in Book 725 of Deeds at Page 329 on
the Northwest with the Southwesterly street boundary of Tryon Avenue and runs
thence from said point of commencement along said common division line South 38
deg. 21 min. 21 sec. East 187.05 feet to its point of intersection with the
division line between the said lands of Peter Polsinelli on the Southwest and
the said lands of Stanley Zejewski on the Northeast;

THENCE along said division line North 31 deg. 08 min. 55 sec. West 11.02 feet to
its point of intersection with the division line between the said lands now or
formerly of Peter Polsinelli on the Southeast and other lands now or formerly of
Peter Polsinelli as described in Book 869 of Deeds at Page 351 on the Northwest;

THENCE along said division line South 38 deg. 15 min. 06 sec. West 187.65 feet
to a point;

THENCE through the lands now or formerly of Peter Polsinelli as described in
Book 831 of Deeds at Page 598 the following two (2) courses: 1) South 51 deg. 44
min. 54 sec. East 44.34 feet to a point; and 2) South 33 deg. 46 min. 43 sec.
West 59.15 feet to the point or place of beginning of the herein described
easement parcel and runs thence from said point of beginning through the said
lands now or formerly of Peter Polsinelli as described in Book 831 of Deeds at
Page 598 the following four (4) courses:

1) South 50 deg. 46 min. 26 sec. East 314.94 feet to a point;

2) North 64 deg. 56 min. 31 sec. West 122.56 feet to a point;

3) North 50 deg. 46 min. 26 sec. West 193.23 feet to a point; and

4) North 33 deg. 46 min. 43 sec. East 30.14 feet to the point or place of
beginning.

Being an irregular shaped parcel of land to be used for ingress and egress, by
the Grantee, Grantor, HALLC and their respective successors and assigns.

 

Ex. C-14



--------------------------------------------------------------------------------

Miscellaneous:

Together with the non-exclusive right to enjoy in common with the Grantor and
its successors or assigns, the benefits and subject to the terms and provisions
of the Reservation in deed to Niagara Mohawk Power Corporation in Liber 797 page
341, as modified by the terms and provisions of License granted by Niagara
Mohawk Power Corporation recorded March 25, 1992 in Liber 1335 page 312.

Lake Ridge Village - 353 W Ardice Ave., Eustis, FL 32726

PARCEL 1

THE SOUTHEAST  1⁄4 OF THE SOUTHWEST  1⁄4 OF THE SOUTHWEST  1⁄4 OF SECTION 14,
TOWNSHIP 19 SOUTH, RANGE 26 EAST, LAKE COUNTY, FLORIDA; LESS AND EXCEPT THE
NORTH 296.00 FEET THEREOF; AND LESS AND EXCEPT THE ROAD RIGHT-OF-WAY OF TITCOMB
STREET.

AND

PARCEL 2

THAT PORTION OF THE SOUTH 364.65 FEET OF THE SOUTHWEST  1⁄4 OF THE SOUTHWEST
 1⁄4 OF SECTION 14, TOWNSHIP 19 SOUTH, RANGE 26 EAST, LAKE COUNTY, FLORIDA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCE AT THE SOUTHWEST CORNER OF SAID SECTION 14; THENCE RUN NORTH 00°47’58
WEST FOR A DISTANCE OF 33.00 FEET TO THE NORTH RIGHT-OF-WAY LINE OF ARDICE
AVENUE AS MONUMENTED; THENCE RUN NORTH 89°57’00” EAST ALONG SAID RIGHT-OF-WAY
LINE FOR A DISTANCE OF 529.11 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE
NORTH 89°57’00” EAST ALONG SAID RIGHT-OF-WAY LINE FOR A DISTANCE OF 132.01 FEET
TO THE EAST LINE OF THE SOUTHWEST  1⁄4 OF THE SOUTHWEST  1⁄4 OF THE SOUTHWEST
 1⁄4 OF SECTION 14; THENCE RUN NORTH 00°34’54” WEST ALONG SAID EAST LINE FOR A
DISTANCE OF 331.67 FEET; THENCE RUN SOUTH 89°57’00” WEST PARALLEL WITH THE SOUTH
LINE OF THE SOUTHWEST  1⁄4 OF SAID SECTION 14 FOR A DISTANCE OF 132.01 FEET;
THENCE RUN SOUTH 00°34’54” EAST FOR A DISTANCE OF 331.67 FEET TO THE POINT OF
BEGINNING.

CONTAINING 262,261 SQUARE FEET OR 6.02 ACRES, MORE OR LESS

Las Brisas - 1299 Briarwood Dr., San Luis Obispo, CA 93401

The land referred to herein is situated in the State of California, County of
San Luis Obispo, City of San Luis Obispo, and described as follows:

That parcel being a portion of the Northerly 1/2 of Section 1, Township 31
South, Range 12 East, Mount Diablo Base and Meridian, in the County of San Luis
Obispo, State of California,

 

Ex. C-15



--------------------------------------------------------------------------------

beginning at the most Southeasterly corner of Tract No. 208, said point being on
the North line of Orcutt Road (40 feet wide); thence North 08°31’51” West a
distance of 295.60 feet (formerly a record North 8°24’50” West, 296.64 feet)
along the Easterly line of Tract No. 208 1 1/2” iron pipe, No tag, this also
being the Southeast corner of Lot 5, Block E of said Tract No. 208; thence
continuing along said Easterly line North 00°48’29” West, a distance of 213.59
feet (formerly a record North 0°54’50” West, 212.77 feet) to a 1 1/2” iron pipe
tagged LS2779, this also being the Northeasterly corner of Lot 1, Block D of
Tract 208; thence along the Southeasterly line of said Tract 208 North 48°58’31”
East a distance of 149.68 feet (formerly a record North 49°00’19” East 150.15
feet) to a 1 1/2” rebar tagged RCE31581, this also being the most Southerly
corner of Lot 6, Block D of Tract No. 208; thence continuing along the
Southeasterly line of said Tract No. 208, North 61°56’02” East, a distance of
316.28 feet (formerly a record North 61°57’54” East, 315.94 feet) to a 1/2” iron
pipe tagged PLS4076, this being the most Westerly corner of Lot 10, Block C of
Unit 1 of Tract No. 138; to the Southwest corner of Lot 10 in Tract No. 138;
thence along the Southwesterly line of said Unit 1 of Tract No. 138; South
37°15’45” East a distance of 144.14 feet (formerly of record South 37°20’ East
144.00 feet) to a 3/4” iron pipe, no tag, also being the most Southerly corner
of Lot No. 10 in Block C of Unit 1 of Tract No. 138 and the Northerly right of
way of Kentwood Drive; thence crossing Kentwood Drive (54’ wide) and along the
Southwesterly line of Lot 10 in Block B of Unit 1 of Tract No. 138 South
27°19’46” East a distance of 150.95 feet (formerly a record South 27°20’44”
East, 150.86 feet) to a 1/2” rebar tagged RCE31581 and the most Southerly corner
of said Lot 10 in Block B; thence along the West line of Unit 1 of Tract No. 138
South 00°52’56” East, a distance of 496.20 feet (formerly a record South 0°54’
East, 495.62 feet) to a brass pin in a lead plug on the North line of Orcutt
Road (40 feet wide); thence along said North line South 89°06’00” West a
distance of 511.76 feet (formerly South 89°10’ West, 511.06 feet more or less)
to the point of beginning.

Madison Meadows - 7211 N 7th St., Phoenix, AZ 85020

That part of the West half of the Southwest quarter of Section 4, Township 2
North, Range 3 East of the Gila and Salt River Base and Meridian, Maricopa
County, Arizona, described as follows:

Beginning at the Southwest corner of the Northwest quarter of the Southwest
quarter of said Section 4;

Thence East 541.91 feet along the South line of the Northwest quarter of the
Southwest quarter;

Thence North 00 degrees 30 minutes East a distance of 330.00 feet;

Thence in a Westerly direction to a point in the West line of the Northwest
quarter of the Southwest quarter of said Section 4, which is 330.00 feet North
of the Southwest corner of the Northwest quarter of the Southwest quarter of
said Section;

Thence South along the West line of the Northwest quarter of the Southwest
quarter of said Section 4, a distance of 330.00 feet to the Point of Beginning;

Except the West 40.00 feet;

 

Ex. C-16



--------------------------------------------------------------------------------

Also described as follows:

Beginning at the Northwest corner of Palm Heights Subdivision as recorded in
Book 36 of Maps, page 43 of Maricopa County Records and the East right-of-way of
7th Street and a PK nail found;

Thence North 00 degrees 00 minutes 00 seconds East, along said East right-of-way
of 7th Street, a distance of 330.00 feet to the Southwest corner of Heywood
Homes Subdivision as recorded in Book 57 of Maps, page 14 of Maricopa County
Records and a PK nail found;

Thence South 89 degrees 15 minutes 20 seconds East, along the South line of said
Heywood Homes Subdivision, a distance of 500.28 feet;

Thence South 00 degrees 16 minutes 58 seconds East, a distance of 330.00 feet to
the North line of said Palm Heights Subdivision;

Thence North 89 degrees 15 minutes 30 seconds West, a distance of 501.91 feet to
the Point of Beginning.

Monarch Estates - 1550 E University Dr., Auburn, AL 36830

Lot Number One (#1) of the Glen East Subdivision, located in Section 28,
Township 19 North, Range 26 East, Auburn, Lee County, Alabama, as shown by plat
of survey thereof dated June 5, 2000, prepared by Grady L. Jimmerson, Jr., LS
19746, a copy of which is filed for record in Town Plat Book 21, at Page 163, in
the Office of the Judge of Probate of Lee County, Alabama.

Parkview in Allen - 1451 S Greenville Ave., Allen, TX 75002

Lot 1, in Block A, of Chaparral Gardens Senior Housing, an addition to the City
of Allen, Collin County, Texas, according to the Map or Plat thereof recorded
in/under Volume Q, Page 28, Map/Plat Records, Collin County, Texas.

South Wind Heights - 2305 Bernard St., Jonesboro, AR 72401

Tract A of M. J. Fox Subdivision, a Minor Plat, to the City of Jonesboro,
Craighead County, Arkansas, as shown by plat recorded in plat cabinet B, page
184 at Jonesboro, Arkansas, more particularly described as follows: A part of
the Southwest Quarter of the Northeast Quarter, Section 29, Township 14 North,
Range 4 East, Craighead County, Arkansas, to-wit, from the Southwest corner of
said Southwest Quarter of the Northeast Quarter run North 89 degrees 02 minutes
00 seconds East 50.00 feet to the East right of way line of Brown’s Lane,
Brown’s Lane having a right of way fifty feet in width from the centerline,
thence run North 00 degrees 11 minutes 10 seconds East along said East right of
way line 658.70 feet to a point, thence leaving said East right of way line,
thence North 89 degrees 05 minutes 00 seconds East a distance of 1246.23 feet to
a point on the West right of way of Bernard Street, Bernard Street having a
total right of way width of 60 feet, thence North 00 degrees 04 minutes 51
seconds West a distance of 206.95 feet along said West right of way line to the
point of beginning, thence leaving said right of way line run South 89 degrees
08 minutes 20 seconds West, a distance of 487.10 feet to a point, thence North
00 degrees 11 minutes 10 seconds East a distance of 450.00 feet to a point,
thence North 89 degrees 08

 

Ex. C-17



--------------------------------------------------------------------------------

minutes 06 seconds East a distance of 485.00 feet to a point on the aforesaid
West right of way line of Bernard Street, thence South 00 degrees 04 minutes 51
seconds East a distance of 450.00 feet along said West right of way line to a
point, said point being the point of beginning.

Village at the Falls - W129 N6889 Northfield Dr., Menomonee Falls, WI 53051

Lot 1 of Certified Survey Map No. 9880, recorded September 21, 2004, in Volume
92 of Certified Survey Maps on Pages 20 to 31, as Document No. 3206261, being a
Redivision of Lot 3 of Certified Survey Map No. 9878, recorded September 21,
2004 in Volume 92 of Certified Survey Maps on Pages 1 to 16, as Document
No. 3206256, being a part of The Southwest Quarter of the Northeast Quarter of
Section 24, Township 8 North, Range 20 East, Village of Menomonee Falls,
Waukesha County, Wisconsin.

Further described as:

Lot 1, Certified Survey Map Number 9880, village of Menomonee Falls, Waukesha
County, Wisconsin, being more particularly described as follows:

Beginning at the Northwest corner of said Lot 1, thence North 90 degrees 00
minutes 00 seconds East, 528.66 feet; thence South 00 degrees 00 minutes 00
seconds West, 396.90 feet; thence 121.20 feet along the arc or a curve to the
left having a radius of 278.00 feet and a long chord subtended bearing South 12
degrees 29 minutes 21 seconds East, 120.24 feet; thence 32.06 feet along the arc
of a curve to the right having a radius of 154.00 feet and a long chord
subtended bearing South 19 degrees 00 minutes 52 seconds East, 32.00 feet;
thence North 64 degrees 23 minutes 44 seconds West, 184.71 feet; thence South 79
degrees 50 minutes 45 seconds West, 239.09 feet; thence South 62 degrees 12
minutes 04 seconds West, 242.36 feet; thence North 00 degrees 03 minutes 40
seconds East, 199.73 feet; thence North 00 degrees 18 minutes 46 seconds East,
213.08 feet; thence 78.50 feet along the arc of a curve to the left having a
radius of 50.00 feet and a long chord subtended bearing North 44 degrees 56
minutes 30 seconds East, 70.68 feet; thence North 00 degrees 01 minutes 53
seconds West, 157.07 feet to the point of beginning.

Together with the benefits and easements as set forth in the Declaration of
Covenants, Reservations and Restrictions for Heritage Reserve Neighborhood,
dated 4-15-2003, filed 4-24-2003, as Document No. 2975009; Amended by First
Amendment to Declaration dated 8-11-2004, filed 8-13-2004, as Document
No. 3195039; and Amended by Second Amendment to Declaration dated 9-23-2004,
filed 10-20-2004, as Document No. 3215268; and Further amended by Release of
Repurchase Rights dated 10-21-2011, filed 10-26-2011, as Document No. 3866012.

Virginian, The - 300 Twinridge Ln., Richmond, VA 23235

Parcel I:

All that certain lot, piece of parcel of land, with all improvements thereon and
appurtenances thereto belonging, lying and being Midlothian District,
Chesterfield County, Virginia, containing 1.278 acres, known as Parcel I, and
being more particularly described in the survey prepared by Balzer & Associates
Inc., Planners-Architects-Engineers-Surveyors, dated September 8, 1986, and
revised April 21,1987, entitled “Plat Showing 3.776 Acres Of Land Lying On The
West Line Of Twinridge Lane - Midlothian District, Chesterfield County,
Virginia,” which plat is attached to Deed recorded in Deed Book 1861 at Page
1389 for a more particular description of the property.

 

Ex. C-18



--------------------------------------------------------------------------------

Parcel II:

All that certain lot, piece or parcel of land, with all improvements thereon and
appurtenances thereto belonging, lying and being in Midlothian District,
Chesterfield County, Virginia, containing 2.498 acres, known as Parcel 2, and
being more particularly described in the survey prepared by Balzer & Associates.
Inc., Planner-Architects-Engineers-Surveyors, dated September 8, 1986, and
revised April 21,1987, entitled “Plat showing 3.776 Acres of Land Lying on The
West Line of Twinridge Lane -Midlothian District, Chesterfield County,
Virginia,” which plat is attached to Deed recorded in Deed Book 1861 at Page
1389 for a more particular description of the property.

AND BEING the same property conveyed by deed dated October 21, 1987 recorded in
Deed Book 1917 at Page 11.

LESS AND EXCEPT that certain parcel of land granted to the County of
Chesterfield, Virginia by Deed from Richmond Retirement Residence Limited
Partnership, dated January 5, 1988, recorded February 9,1988 in Deed Book 1927,
page 1163.

LESS AND EXCEPT that certain 0.035 acre parcel granted to the County of
Chesterfield, Virginia by Deed from Richmond Retirement Residence Limited
Partnership, dated May 25, 1990, recorded October 19, 1990 in Deed Book 2118,
page 793.

AND The above described property collectively being more particularly described
by ALTA/ACSM Land Title Survey dated December 11, 2013, last revised February 3,
2014 prepared by Edward E. Northrop, LS, VRLS No. 0403-002610, for Millman
Surveying, Inc., MSI Project No. 30785 as follows:

Situated in the County of Chesterfield and Commonwealth of Virginia. Known as
being a 162,907 square foot parcel of land now or formerly conveyed to Richmond
Retirement Residence Limited Partnership as recorded in Deed Book 1917, Page 11
of Chesterfield County Records and being more particularly described as follows:

Beginning at the northeast corner of land now or formerly conveyed to Sheltering
Arms Hospital as recorded in Deed Book 224, Page 119 of Chesterfield County
Records and the west right-of-way of Twinridge Lane and an iron rod found;
thence, South 80°49’48” West, a distance of 583.59 feet to an iron rod found;
thence, North 03°26’30” East, a distance of 384.35 feet to an iron rod found;
thence, South 86°55’22” East, a distance of 413.81 feet to said west
right-of-way of Twinridge Lane and an iron rod found; thence, South 26°39’10”
East, along said west right-of-way of Twinridge Lane, a distance of 104.95 feet
to an iron rod found; thence, South 27°18’40” East, continuing along said west
right-of-way of Twinridge Lane, a distance of 170.74 feet to an iron rod found;
thence, along the arc of a curve to the left, said curve having an arc length of
27.13 feet, a radius of 160.00 feet, a chord bearing South 32°10’05” East and a
chord distance of 27.09 feet to the Point of Beginning and containing 3.740
acres (162,907 square feet) of land, more or less.

TOGETHER WITH that certain vacated easement portion granted to Richmond
Retirement Residence Limited Partnership by Deed from the County of
Chesterfield, Virginia, dated March 10, 1988, recorded April 7, 1988 in Deed
Book 1937, page 1176.

 

Ex. C-19



--------------------------------------------------------------------------------

Windlands-South - 3800 Sam Boney Dr., Nashville, TN 37211

Land in Davidson County, Tennessee, being Lot No. 1, on the plan of Windland
Towers Subdivision, as shown on plat of record in Book 6250, Page, 353,
Register’s Office for Davidson County, Tennessee, to which reference is hereby
made for a more complete description.

Together with a 40 foot wide Access Easement recorded in Book 5190, Page 300, in
the Register’s Office for Davidson County, Tennessee.

Also together with a 20 foot wide Utility Easement recorded in Book 4885, Page
116, in the Register’s Office for Davidson County, Tennessee.

 

Ex. C-20



--------------------------------------------------------------------------------

EXHIBIT E

PERMITTED ENCUMBRANCES

[TO BE UPDATED WITH SCHEDULE B TO FINAL OWNER’S TITLE POLICY DELIVERED TO
LANDLORD]

 

Ex. E-1



--------------------------------------------------------------------------------

EXHIBIT F

SUBORDINATION AGREEMENT

[See attached.]

 

Ex. F



--------------------------------------------------------------------------------

SUBORDINATION OF MANAGEMENT AGREEMENTS

THIS SUBORDINATION OF MANAGEMENT AGREEMENTS (this “Agreement”) is made as of
September 25, 2014, by and among the entities identified as “Landlord” on
Schedule 1 attached hereto (individually and collectively, “Landlord”), the
entities identified as “Tenant” on Schedule 1 attached hereto (individually and
collectively, “Tenant”), and HOLIDAY AL MANAGEMENT SUB LLC, a Delaware limited
liability company (“Manager”).

RECITALS

A. Pursuant to the terms of that certain Master Lease of even date herewith, by
and between Landlord and Tenant (the “Lease”), Landlord has agreed to lease to
Tenant those certain independent living facilities generally described on
Schedule 1 attached hereto (individually and collectively, the “Property”). All
initially-capitalized terms used herein without definition shall have the
meanings given to them in the Lease.

B. Tenant and Manager have entered into those certain Management Agreements
dated as of the date hereof (together with any amendments thereto, and
collectively the “Management Agreement”), pursuant to which, Manager operates
the Property on the terms and conditions set forth in the Management Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, which are, by this
reference, incorporated herein, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant and agree as follows:

1. Subordination. The Lease, and all supplements, amendments, and modifications
thereto and all renewals, replacements or extensions thereof, shall
unconditionally be and remain at all times a lien or charge on the Property
prior and superior to both (a) the Management Agreement and (b) all rights and
privileges of Manager thereunder. The Management Agreement, together with all
rights and privileges of Manager thereunder (including, without limitation, any
rights of Manager to receive any compensation or other payment), is hereby
unconditionally subjected, and made subordinate, to the lien or charge of the
Lease in favor of Landlord and all rights and privileges of Landlord thereunder,
including, without limitation, the rights of Landlord to receive the Rent from
Tenant and all other amounts due under the Lease. Notwithstanding the foregoing,
and provided no Event of Default has occurred and is continuing under the Lease,
Tenant shall be entitled to pay to Manager, and Manager shall be entitled to
receive, all compensation, fees, costs, expenses and reimbursements as provided
in the Management Agreement (subject, however, to Section 3 of this Agreement).

2. Landlord Not Obligated Under Management Agreement. Except as otherwise
expressly provided in Section 6 below, nothing in this Agreement shall be deemed
to be, or construed to be, an agreement by Landlord to perform any covenant of
Tenant under the Management Agreement, including, but not limited to, the
obligation to make any payments required from Tenant under the Management
Agreement. The Management Agreement is an

 

2



--------------------------------------------------------------------------------

agreement solely between Tenant and Manager, and any and all rights and remedies
of Manager shall be solely against Tenant. Manager represents that it has read
an executed version of the Lease and is familiar with the terms thereof.

3. Manager’s Agreements.

(a) Manager agrees that during the term of the Management Agreement, without
Landlord’s prior written consent, which consent shall not unreasonably be
withheld, conditioned or delayed, Manager will not accept any payment more than
one (1) month in advance under the Management Agreement.

(b) Manager shall have the right to terminate the Management Agreement for
default by Tenant by giving Landlord 45 days’ prior written notice of such
termination (“Manager Termination Notice”). In the event Landlord (or Tenant)
cures such default in that 45-day period, then any Manager Termination Notice
related to the then-cured default shall be deemed null and void and shall be of
no further force or effect.

(c) Notwithstanding anything in the Management Agreement to the contrary,
Manager hereby acknowledges the existence of the Lease and acknowledges that
Tenant is the tenant of and not the fee owner of the Property. As such, Manager
hereby agrees and acknowledges that the Management Agreement shall terminate
upon the expiration of the Lease.

(d) Manager agrees to reasonably cooperate with Tenant to the extent of any
obligation of Tenant, pursuant to the terms of the Lease, to cooperate with
Landlord, as well as any broker, agent, lenders, appraisers or other advisors
involved in any prospective sale or financing with respect to the Property and
also with Landlord and/or any third party who takes over management of the
Property upon the termination or expiration of the Management Agreement
including, without limitation, (i) providing access to the Property,
(ii) arranging interviews with residents, and Manager’s key employees, and
(iii) subject to applicable law, providing promptly upon request all information
related to the Property in Manager’s possession or readily available to Manager
including, financial records, property tax records, employee records, copies of
leases, copies of service contracts, copies of warranties and guarantees, health
care licenses (and all reports related thereto), complete resident files, loss
history reports and maintenance and repair records.

4. Manager’s Representations. Manager warrants and represents to Landlord, as of
the date hereof, that the following are true and correct:

(a) Attached hereto as Exhibit A is a full, complete and accurate copy of the
form of the Management Agreement.

(b) The entire agreement between Manager and Tenant for the services provided by
Manager with respect to the Property is evidenced by the Management Agreement.

(c) The Management Agreement constitutes the valid and binding agreement of
Manager, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditor’s rights and to general
principles of equity (regardless of whether

 

3



--------------------------------------------------------------------------------

enforcement is sought in a proceeding in equity or law); and Manager has full
authority under all state and local laws and regulations to perform all of its
obligations under the Management Agreement.

(d) Neither Tenant nor Manager is in default in the performance of any of its
obligations under the Management Agreement and all payments and fees required to
be paid by Tenant to Manager thereunder have been paid to the date hereof.

5. [Intentionally Deleted]

6. Landlord Right to Terminate Management Agreement.

(a) Landlord shall not be (i) liable for any action or omission of any prior
owner of the Property; or (ii) subject to any counterclaim or claims which
Manager might now or in the future have or otherwise be entitled to assert
against Tenant.

(b) Upon the termination of the Lease or Tenant’s right to possession under the
Lease, Landlord shall have the right to terminate the Management Agreement by
written notice to Manager. If Landlord exercises its option to terminate the
Management Agreement, then, notwithstanding any provision of the Management
Agreement to the contrary, no termination fee, severance, commission, penalty or
other compensation shall be due and payable by Landlord to Manager.

7. Entire Agreement. This Agreement shall be the whole and only agreement with
regard to the subjection and subordination of the Management Agreement, together
with all rights and privileges of Manager thereunder, to the lien or charge of
the Lease and shall supersede and cancel, but only insofar as would affect the
priority between the Management Agreement and the Lease, any prior agreements as
to such subjection or subordination, including, but not limited to, any
provisions contained in the Management Agreement that provide for the subjection
or subordination of the Management Agreement to the Lease. In the event of any
conflict between the terms of this Agreement and those of the Management
Agreement, this Agreement shall control, in all events.

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute one and the same
instrument. Signature and acknowledgement pages may be detached from the
counterparts and attached to a single copy of this Agreement to form one
document, which may be recorded.

9. Modification. This Agreement may not be modified orally or in any manner
other than by an agreement in writing signed by the parties hereto or their
respective successors in interest. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.

10. Prevailing Party Costs and Expenses. In the event any legal action or
proceeding is commenced to interpret or enforce the terms of, or obligations
arising out of, this Agreement, or to recover damages for the breach thereof,
the party prevailing in any such action or proceeding shall be entitled to
recover from the non-prevailing party all reasonable attorneys’ fees, costs and
expenses incurred by the prevailing party.

 

4



--------------------------------------------------------------------------------

11. Governing Law. The parties hereto agree that the rights and obligations
under this Agreement shall be governed by and construed and interpreted in
accordance with the internal law of the State of California without giving
effect to the conflicts-of-law rules and principles of such or any other state.

12. Notices. Any notice which a party is required or may desire to give the
other parties shall be in writing and shall be sent by personal delivery or by
either (a) United States registered or certified mail, return receipt requested,
postage prepaid, or (b) Federal Express or similar generally recognized
overnight carrier regularly providing proof of delivery, addressed as follows:

 

If to Tenant:

   If to Landlord:

[Tenant]

5885 Meadows Road, Suite 500

Lake Oswego, OR 97035

Attn: Christopher Bouchard, Esq.

  

c/o Sabra Health Care REIT, Inc.

18500 Von Karman Avenue, Suite 550

Irvine, California 92612

Attention: Richard K. Matros

With a copy to:

   With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attn: Nancy M. Olson, Esq.

  

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, California 92660-6445

Attn: Kevin L. Sherry, Esq.

If to Manager:

  

Holiday AL Management Sub LLC

5885 Meadows Road, Suite 500

Lake Oswego, OR 97035

Attn: Christopher Bouchard, Esq.

  

Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier’s proof of delivery, as the case may be,
whether accepted or refused. Any such notice not so given shall be deemed given
upon receipt of the same by the party to whom the same is to be given. Any party
hereto may designate a different address for itself by notice to the other
parties in accordance with this Section 12. In the event a party is not a
natural person, delivery to an officer, director or partner of such party shall
be deemed delivery to such party.

13. Landlord’s Reliance. Manager has executed this Agreement (a) in order for
Tenant to comply with the Lease and to induce Landlord to accept Manager as a
the manager of the Property and (b) with full knowledge that Landlord shall rely
upon the representations, warranties and agreements herein contained, and that,
but for this instrument and the representations, warranties and agreements
therein contained, Landlord would not take such action.

 

5



--------------------------------------------------------------------------------

14. No Joint Venture. Landlord has no obligation to Manager with respect to the
Lease and Manager shall not be a third party beneficiary with respect to any of
Landlord’s obligations to Tenant set forth in the Lease. The relationship of
Landlord to Tenant is one of a landlord to a tenant, and Landlord is not a joint
venturer or partner of Tenant.

15. Further Assurances. Manager further agrees to (a) on request from Landlord,
furnish Landlord with copies of such information as Tenant is entitled to
receive under the Management Agreement, and (b) to the extent any such
inspection is permitted or required by the Master Lease, reasonably cooperate
with Landlord’s representative in any inspection of all or any portion of the
Property.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

LANDLORD:

 

Sabra Health Care Holdings III, LLC, a Delaware limited liability company By:  

 

Name:

Title:

Sabra Texas Holdings, L.P., a Texas limited partnership By: Sabra Texas Holdings
GP, LLC, a Texas limited liability company, its general partner By:  

 

Name:

Title:

Sabra Health Care Virginia II, LLC, a Delaware limited liability company By:  

 

Name:

Title:

Sabra Health Care Northeast, LLC, a Delaware limited liability company By:  

 

Name:

Title:

 

Signature Page – Subordination of Management Agreement



--------------------------------------------------------------------------------

TENANT:  

 

PH Atrium at Gainesville LLC

PH Capital Place LLC

PH Cedar Woods LLC

PH The Chateau LLC

PH Colonial Village LLC

PH Creekside Terrace LLC

PH Desert Rose LLC

PH Garden Village LLC

PH Gardens at Wakefield Plantation LLC

PH Harrison Regent LLC

PH Heritage Village LLC

PH Holiday at the Atrium LLC

PH Lake Ridge Village LLC

PH Madison Meadows LLC

PH Monarch Estates LLC

PH Parkview in Allen LLC

PH South Wind Heights LLC

PH Village at the Falls LLC

PH The Virginian LLC

PH Windlands – South LLC

 

By:

 

 

Name:

  Scott Shanaberger

Title:

  Chief Financial Officer

 

PH LAS BRISAS LP

By:

  PH LAS BRISAS GP LLC, its general partner

 

By:

 

 

Name:

  Scott Shanaberger

Title:

  Chief Financial Officer

 

Signature Page – Subordination of Management Agreement



--------------------------------------------------------------------------------

MANAGER:

HARVEST MANAGEMENT SUB LLC,

a Delaware limited liability company

By:                                                                  
               

 

Name:                                                                  
          

 

Title:                                                                  
            

 

 

Ex. F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF APPROVED LETTER OF CREDIT

IRREVOCABLE LETTER OF CREDIT NO.             

DATE:                     

EXPIRATION DATE:                     

c/o Sabra Health Care REIT, Inc.

18500 Von Karman Avenue, Suite 550

Irvine, California 92612

Ladies and Gentlemen:

We hereby establish our Irrevocable Letter of Credit in your favor for the
account of                                          (“Customer”) available by
your draft(s) on us payable at sight in an amount not to exceed a total of
        Dollars ($        ) when accompanied by the following documents:

1. A certificate which on its face appears to have been executed by an officer
of                     , a                     , or any successor entity by
operation of law (“Beneficiary”), stating the amount which Beneficiary is
drawing and that an Event of Default has occurred and is continuing under that
certain Master Lease dated as of             , 2014 between Beneficiary and
                    (the “Lease”).1

2. The original Letter of Credit must accompany all drafts unless a partial draw
is presented, in which case the original must accompany final draft.

This Letter of Credit will be duly honored by us at sight upon delivery of the
statement set forth above without inquiry as to the accuracy of such statement
and regardless of whether Customer disputes the content of such statement.

This Letter of Credit may be transferred or assigned by Beneficiary to any
successor or assign of Beneficiary’s interests under the Lease or to any lender
obtaining a lien or security interest in the property covered by the Lease. Each
draft hereunder by any assignee or successor shall be accompanied by a copy of
the fully executed documents or judicial orders evidencing such encumbrance,
assignment or transfer.

 

1  Each of Guaranty default and failure to comply with Section 4.2(b) is
contemplated in definition of Event of Default under the Lease.

 

Ex. G-1



--------------------------------------------------------------------------------

Any draft drawn hereunder shall be in the form attached hereto as Schedule 1.
Partial drawings are permitted with the amount of the Letter of Credit being
reduced, without amendment, by the amount(s) drawn hereunder.

This Letter of Credit shall expire at 5:00 p.m.,         time, on the expiration
date set forth above. Notwithstanding the foregoing, this Letter of Credit shall
be automatically extended for additional periods of one year from the present or
each future expiration date unless we have notified you in writing, not less
than ninety (90) days before any such expiration date, that we elect not to
renew this Letter of Credit. Our notice of any such election shall be sent by
express, registered or certified mail to the address shown above.

Except so far as otherwise expressly stated herein, this Letter of Credit is
subject to the “Uniform Customs and Practices for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600.” We hereby
agree with you and all persons negotiating such drafts that all drafts drawn and
negotiated in compliance with the terms of this Letter of Credit will be duly
honored upon presentment and delivery of the documents specified above by
express, certified or registered mail, overnight or other delivery by national
courier service or personal delivery to                     ,             , if
negotiated on or before the expiration date shown above.

 

Very truly yours,

 

Authorized Signature

 

Authorized Signature

 

Ex. H-2



--------------------------------------------------------------------------------

SCHEDULE 1

SIGHT DRAFT

 

TO:                                                                  
                                                 

  

 

     

 

     

Attention:                                                                 
                             

     

PAY TO THE ORDER OF:

     

[NAME OF BENEFICIARY]

c/o [NAME OF BANK]

     

[ADDRESS OF BANK]

     

ABA No. [INSERT ABA NO.]

for the benefit of [NAME OF BENEFICIARY]

  

Account No. [INSERT ACCOUNT NO.]

     

THE SUM OF:

     

                                           Dollars ($        )

  

DRAWN ON:

     

Irrevocable Letter of Credit No.             

     

dated             , 20     issued by

     

                    Bank

     

 

    

[BENEFICIARY]

      By:  

 

      Name:  

 

      Title:  

 

  

 

 

Ex. H-3



--------------------------------------------------------------------------------

EXHIBIT H

EXTENDED TERM

Two (2) Extended Terms of five (5) years each.

 

Ex. H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF MASTER LEASE GUARANTY

[See Attached]

 

Ex. I



--------------------------------------------------------------------------------

GUARANTY OF MASTER LEASE

THIS GUARANTY OF MASTER LEASE (this “Guaranty”) is executed as of September 24,
2014 by Holiday AL Holdings LP, a Delaware limited partnership (“Guarantor”), in
favor of each of the entities identified as Landlord on Schedule 1 hereto
(“Landlord”).

RECITALS

A. Landlord and each of the entities identified as Tenant on Schedule 1 hereto
(“Tenant”), have entered into that certain Master Lease of even date herewith
(the “Lease”). All initially-capitalized terms used and not otherwise defined
herein shall have the same meanings given such terms in the Lease.

B. Guarantor acknowledges and agrees that this Guaranty is given in accordance
with the requirements of the Lease and that Landlord would not have been willing
to enter into the Lease unless Guarantor was willing to execute and deliver this
Guaranty.

AGREEMENT

NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:

1. Guaranty. Guarantor hereby absolutely and unconditionally guarantees to
Landlord the following (collectively, the “Guaranteed Obligations”):

(a) payment in full by Tenant of all Rent (including, without limitation, Base
Rent and Additional Rent) and other amounts due under the Lease in the manner
and at the time prescribed in the Lease;

(b) the full, complete and timely performance by Tenant of all covenants,
indemnities and other obligations under the Lease, including, without
limitation, any indemnity or other obligations of Tenant that survive the
expiration or earlier termination of the Lease;

(c) all costs of collection or enforcement incurred by Landlord in exercising
any remedies provided for in the Lease, whether at law or in equity, with
respect to the matters set forth in clauses (a) through (c), inclusive, above.

2. Performance by Guarantor. If any Rent or other amount due under the Lease
shall not be paid, or any obligation not performed as required by the Lease, and
in each case the same results in an Event of Default, then Guarantor shall pay,
within ten (10) days of demand by Landlord, such sums and perform such
obligations as required by the Lease, without regard to:

(a) any defense, set-off or counterclaim which Guarantor or Tenant may have or
assert;

(b) whether Landlord shall have instituted any suit, action or proceeding or
exhausted its remedies or taken any steps to enforce any rights against Tenant
or any other person to collect all or any part of such sums, either pursuant to
the provisions of the Lease or at law or in equity (it being understood that
this is a guaranty of payment and not collection, and Guarantor’s liability for
such payment shall be primary); or

(c) any other condition or contingency.

 

2



--------------------------------------------------------------------------------

Guarantor waives any right of exoneration and any right to require Landlord to
make an election of remedies. Guarantor’s performance or satisfaction of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge Guarantor’s obligation for that portion of the
Guaranteed Obligations which is not performed and, subject to the terms of the
Lease, Landlord shall have the right to designate the manner in which any
payments made by Tenant under the Lease or by Guarantor pursuant to this
Guaranty are applied to the Guaranteed Obligations. Without in any way limiting
the generality of the foregoing, if Landlord receives payment for, or is awarded
a judgment in any suit brought to enforce Guarantor’s covenant to perform a
portion of the Guaranteed Obligations, such payment or judgment shall in no way
be deemed to release Guarantor from its covenant to perform or satisfy any
portion of the Guaranteed Obligations which is not satisfied by such payment or
collection of such judgment.

3. Guarantor’s Representations and Warranties. Guarantor hereby represents and
warrants to Landlord that, as of the date hereof:

(a) this Guaranty constitutes a legal, valid, and binding obligation of
Guarantor and is fully enforceable against Guarantor in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application and of legal or
equitable principles generally;

(b) Tenant is a wholly-owned subsidiary of Guarantor; and

(c) this Guaranty is duly authorized, executed and delivered by and binding upon
Guarantor.

4. Waiver. Guarantor hereby knowingly, voluntarily and unequivocally waives:

(a) all notice of acceptance hereof, protest, demand and dishonor, presentment
and demands of any kind now or hereafter provided for by any statute or rule of
law;

(b) any and all requirements that Landlord institute any action or proceeding,
or exhaust any or all of Landlord’s rights, remedies or recourse, against Tenant
or anyone else as a condition precedent to bringing an action against Guarantor
under this Guaranty, it being expressly agreed that the liability of Guarantor
hereunder shall be primary and not secondary;

(c) any defense arising by reason of any disability, insolvency, bankruptcy,
lack of authority or power, death, insanity, minority, dissolution or any other
defense of Tenant, its successors and assigns, Guarantor or, if applicable, any
other guarantor of the Guaranteed Obligations (even though rendering same void,
unenforceable or otherwise uncollectible), it being agreed that Guarantor shall
remain liable hereon regardless of whether Tenant or any other such person be
found not liable thereon for any reason;

(d) the benefits of any and all statutes, laws, rules or regulations applicable
in the State that may require the prior or concurrent joinder of any other party
to any action on this Guaranty or which may require the exhaustion of remedies
prior to a suit on this Guaranty, all as amended from time to time;

 

3



--------------------------------------------------------------------------------

(e) any claim Guarantor might otherwise have against Landlord by virtue of
Landlord’s invocation of any right, remedy or recourse permitted it hereunder,
under the Lease or otherwise available at law or equity;

(f) any failure, omission, delay or lack on the part of Landlord or Tenant to
enforce, assert or exercise any right, power or remedy conferred on Landlord or
Tenant in the Lease or this Guaranty or any action on the part of Landlord
granting a waiver, indulgence or extension to Tenant or Guarantor;

(g) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of Tenant, marshaling of
assets or liabilities, receiverships, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar proceeding affecting Tenant or any of its assets, or the
disaffirmance of the Lease in any such proceeding;

(h) any release or other reduction of the Guaranteed Obligations arising as a
result of the expansion, release, substitution or replacement (whether or not in
accordance with terms of the Lease) of the Premises or any portion thereof; and

(i) any release or other reduction of the Guaranteed Obligations arising as a
result of the release, substitution or replacement of any letter of credit
issued and outstanding pursuant to the Lease.

This Guaranty shall apply notwithstanding any extension or renewal of the Lease,
or any holdover following the expiration or termination of the Term or any
renewal or extension of the Term.

5. Financial Statements and Legal Proceedings. Guarantor represents and warrants
that any and all balance sheets and other financial statements heretofore given
to Landlord by or on behalf of Guarantor are true and correct, in all material
respects, as of the applicable date or period provided therein and fairly
represent, in all material respects, the financial condition of Guarantor as of
the respective date hereof.

6. Subsequent Acts. Without notice to, consideration to, or the consent of,
Guarantor:

(a) the Lease, and Tenant’s rights and obligations thereunder, may be modified,
amended, renewed, assigned or sublet;

(b) any additional parties who are or may become liable for the Guaranteed
Obligations may hereafter be released from their liability hereunder and
thereon; and/or

(c) Landlord may take, or delay in taking or refuse to take, any and all action
with reference to the Lease (regardless of whether same might vary the risk or
alter the rights, remedies or recourse of Guarantor), including specifically the
settlement or compromise of any amount allegedly due thereunder.

This Guaranty is a continuing guarantee and will remain in full force and effect
notwithstanding the occurrence of any of the foregoing acts and no such act
shall in any way release, diminish, or affect the absolute nature of Guarantor’s
obligations and liabilities hereunder. Guarantor’s obligations and liabilities
under this Guaranty are primary, absolute and unconditional under any and all
circumstances and until the Guaranteed Obligations are fully and finally
satisfied, such obligations and liabilities shall not be discharged or released,
in whole or in part, by any act or occurrence which might, but for this
Section 6, be deemed a legal or equitable discharge or release of Guarantor.

 

4



--------------------------------------------------------------------------------

7. [Intentionally Deleted].

8. Subordination. If for any reason whatsoever Tenant now or hereafter becomes
indebted to Guarantor or any Affiliate of Guarantor, such indebtedness and all
interest thereon shall at all times be subordinate in all respects to the
Guaranteed Obligations. Notwithstanding anything to the contrary contained in
this Guaranty or any payments made by Guarantor, Guarantor shall not have any
right of subrogation in or under the Lease or to participate in the rights and
benefits accruing to Landlord thereunder, all such rights of subrogation and
participation, together with all of the contractual, statutory, or common law
rights which Guarantor may have to be reimbursed for any payments Guarantor may
make to, or performance by Guarantor of any of the Guaranteed Obligations for
the benefit of, Landlord pursuant to this Guaranty, being hereby expressly
waived and released.

9. Financial Deliveries.

(a) Upon the delivery of any financial information by or on behalf of Guarantor
pursuant to this Section 9 from time to time during the Term, Guarantor shall be
deemed (unless Guarantor specifically states otherwise in writing) to
automatically represent and warrant to Landlord that the financial information
delivered to Landlord is true, accurate and complete in all material respects,
presents fairly the results of operations of Guarantor for the respective
periods covered thereby and reflects accurately, in all material respects, the
books and records of account of Guarantor as of such dates and for such periods.

(b) Guarantor agrees that any financial statements of Guarantor required to be
delivered to Landlord may (subject to the restrictions in Article 26 of the
Lease which shall be deemed to extend to information provided by, and relating
to Guarantor), without the prior consent of, or notice to, Guarantor, be
included and disclosed, to the extent required by applicable law, regulation or
stock exchange rule, in offering memoranda or prospectuses, or similar
publications in connection with syndications, private placements or public
offerings of Landlord’s (or the entities directly or indirectly controlling
Landlord) securities or interests, and in any registration statement, report or
other document permitted or required to be filed under applicable federal and
state laws, including those of any successor to Landlord. Guarantor agrees to
provide, at Landlord’s cost, such other reasonable financial and other
information that Landlord reasonably deems necessary to facilitate a private
placement or a public offering or to satisfy the SEC or regulatory disclosure
requirements. Guarantor agrees to use commercially reasonable efforts to cause
its independent auditors, at Landlord’s cost, to consent, in a timely manner, to
the inclusion of their audit report issued with respect to such financial
statements in any registration statement or other filing under federal and state
laws and to provide the underwriters participating in any offering of securities
or interests of Landlord (or the entities directly or indirectly controlling
Landlord) with a standard accountant’s “comfort” letter with regard to the
financial information of Guarantor included or incorporated by reference into
any prospectus or other offering document.

10. Financial Covenants. Until the payment and performance in full of the
Guaranteed Obligations, Guarantor shall maintain, at a minimum, the Net Worth,
Fixed Charge Coverage Ratio and, at a maximum, the Leverage Ratio (each as
defined on Exhibit A attached hereto) set forth on Schedule 2 attached hereto.
The Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio of Guarantor shall
be measured as of the last day of each calendar quarter and such calculations
shall be delivered to Landlord in accordance with Section 9 hereof and Schedule
3. Guarantor hereby represents and warrants to

 

5



--------------------------------------------------------------------------------

Landlord that, as of the date hereof, its Net Worth and Fixed Charge Coverage
Ratio meet or exceed the levels reflected in Schedule 2, and its Leverage Ratio
is less than or equal to the levels reflected on Schedule 2.

11. Remedies Cumulative. All rights, remedies and recourse afforded to Landlord
by reason of this Guaranty, or otherwise, are separate and cumulative and may be
pursued separately, successively or concurrently, as occasion therefor shall
arise and are non-exclusive and shall in no way limit or prejudice any other
legal or equitable right, remedy or recourse which Landlord may have.

12. Notices. All notices and demands, certificates, requests, consents,
approvals and other similar instruments under this Guaranty shall be in writing
and sent by personal delivery, U. S. certified or registered mail (return
receipt requested, postage prepaid) or FedEx or similar generally recognized
overnight carrier regularly providing proof of delivery, addressed as follows:

 

If to Guarantor:

  

If to Landlord:

 

c/o Sabra Health Care REIT, Inc.

18500 Von Karman Avenue, Suite 550

Irvine, California 92612

Attn: Richard K. Matros

 

With a copy to:

  

With a copy to:

 

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, California 92660

Attn: Kevin L. Sherry, Esq.

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party.

13. Miscellaneous.

(a) Attorneys’ Fees. If Guarantor or Landlord brings an action or other
proceeding against the other to enforce any of the terms, covenants or
conditions hereof, or by reason of any breach or default hereunder, the party
prevailing in any such action or proceeding and any appeal thereupon shall be
paid all of its out-of-pocket costs and reasonable outside attorneys’ fees
incurred therein.

(b) Severability. If any term or provision of this Guaranty or any application
thereof shall be held invalid or unenforceable, the remainder of this Guaranty
and any other application of such term or provision shall not be affected
thereby.

(c) Successors and Assigns. This Guaranty may be enforced as to any one or more
breaches either separately or cumulatively, shall inure to the benefit of
Landlord (and its successors and permitted assigns) and shall be binding upon
Guarantor (and its successors and permitted assigns). All references herein to
“Landlord” shall mean the above-named Landlord and any subsequent owner of
Landlord’s interest in the Lease, subject to the terms of the Lease. No transfer
by Guarantor of its obligations hereunder shall operate to release Guarantor
from such obligations.

 

6



--------------------------------------------------------------------------------

(d) Governing Law; Jury Waiver. This Guaranty shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the conflict of laws rules thereof. EACH OF GUARANTOR AND
LANDLORD, BY ITS ACCEPTANCE HEREOF, WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN
CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS GUARANTY.

(e) Entire Agreement. This Guaranty constitutes the entire agreement of the
parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties.

(f) Headings. All titles and headings to sections, articles or other
subdivisions of this Guaranty are for convenience of reference only and shall
not in any way affect the meaning or construction of any provision.

(g) Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. Executed copies hereof may be
delivered by telecopier, email or other electronic means and upon receipt will
be deemed originals and binding upon the parties hereto, regardless of whether
originals are delivered thereafter.

(h) Joint and Several. If more than one Person is Guarantor under this Guaranty,
the liability of such Persons shall be joint and several.

(i) Interpretation. Guarantor has been represented by counsel and this Guaranty
and every provision hereof has been freely and fairly negotiated. Consequently,
all provisions of this Guaranty shall be interpreted according to their fair
meaning and shall not be strictly construed against any party. Whenever the
words “including”, “include” or “includes” are used in this Guaranty, they shall
be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words “herein,” “hereof” and
“hereunder” and other words of similar import are used in this Guaranty, they
shall be interpreted to refer to this Guaranty as a whole and not to any
particular article, section or other subdivision. Whenever the words “day” or
“days” are used in this Guaranty, they shall mean “calendar day” or “calendar
days” unless expressly provided to the contrary. All references in this Guaranty
to designated “Articles,” “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of this Guaranty.

(j) Time of Essence. Time is of the essence of this Guaranty and each provision
hereof in which time of performance is established and whenever action must be
taken (including the giving of notice or the delivery of documents) hereunder
during a certain period of time or by a particular date that ends or occurs on a
day that is not a Business Day, then such period or date shall be extended until
the immediately following Business Day.

(k) Benefit to Guarantor. Guarantor acknowledges that it will benefit from the
execution and continued existence of the Lease, and Guarantor further
acknowledges that Landlord will be relying upon Guarantor’s guarantee,
representations, warranties and covenants contained herein and that Landlord
would not have been willing to enter into the Lease unless Guarantor was willing
to execute and deliver this Guaranty.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR:

HOLIDAY AL HOLDINGS LP,

a Delaware limited partnership

 

By:

  Holiday AL Holdings GP LLC, its general partner By:    

Name:

 

Scott Shanaberger

Title:

 

Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT J

FAIR MARKET RENTAL

If it becomes necessary to determine the Fair Market Rental of the Property for
any purpose under this Lease, Landlord and Tenant shall first attempt to agree
on such Fair Market Rental. If Landlord and Tenant are unable to so agree within
a reasonable period of time not to exceed thirty (30) days, then Landlord and
Tenant shall have twenty (20) days to attempt to agree upon a single Appraiser
to make such determination. If the parties so agree upon a single Appraiser,
such Appraiser shall, within forty-five (45) days of being engaged, determine
the Fair Market Rental as of the relevant date (giving effect to the impact, if
any, of inflation from the date of its decision to the relevant date), and such
determination shall be final and binding upon the parties.

If Landlord and Tenant are unable to agree upon a single Appraiser within such
twenty (20) days, then each party shall have ten (10) days in which to provide
the other with the name of a person selected to act as Appraiser on its behalf.
Each such Appraiser shall, within forty-five (45) days of being engaged,
determine the Fair Market Rental as of the relevant date (giving effect to the
impact, if any, of inflation from the date of its decision to the relevant
date). If the difference between the amounts so determined does not exceed ten
percent (10%) of the lesser of such amounts, then the Fair Market Rental shall
be the average of the amounts so determined, and such average shall be final and
binding upon the parties. If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two
Appraisers shall have twenty (20) days to appoint a third Appraiser. If the
first Appraisers fail to appoint a third Appraiser within such twenty (20) days,
either Landlord or Tenant may apply to any court having jurisdiction to have
such appointment made by such court. Such third Appraiser, shall, within
forty-five (45) days of being selected or appointed, determine the Fair Market
Rental as of the relevant date (giving effect to the impact, if any, of
inflation from the date of its decision to the relevant date). The determination
of the Appraiser which differs most in terms of dollar amount from the
determinations of the other two Appraisers shall be excluded, and the Fair
Market Rental shall be the average of the amounts of the two remaining
determinations, and such average shall be final and binding upon the parties.

If either party fails to select an Appraiser within such ten (10) days or a
selected Appraiser fails to make its determination within such forty-five
(45) days, the Appraiser selected by the other party or the Appraiser that makes
its determination with such forty-five (45) days, as applicable, shall alone
determine the Fair Market Rental as of the relevant date (giving effect to the
impact, if any, of inflation from the date of its decision to the relevant date)
and such determination shall be final and binding upon the parties.

Landlord and Tenant shall each pay the fees and expenses of the Appraiser
appointed by it and each shall pay one-half ( 1⁄2) of the fees and expenses of
the third Appraiser.

 

Ex. J-1



--------------------------------------------------------------------------------

For purposes of determining the Fair Market Rental, the Property shall be valued
at its highest and best use which shall be presumed to be as a fully-permitted
facility operated in accordance with the provisions of this Lease. In addition,
the following specific matters shall be factored in or out, as appropriate, in
determining the Fair Market Rental:

1. The negative value of (a) any deferred maintenance or other items of repair
or replacement of the Property, and (b) any other breach or failure of Tenant to
perform or observe its obligations hereunder shall not be taken into account;
rather, the Property and every part thereof shall be deemed to be in the
condition required by this Lease (i.e., in good order and repair and fully
licensed) and Tenant shall at all times be deemed to have operated the same in
compliance with and to have performed all obligations of the Tenant under this
Lease.

2. The occupancy level of the Property shall be deemed to be the average
occupancy during the period commencing on that date which is eighteen
(18) months prior to the date of the initial request for the determination of
the Fair Market Rental and ending on the date which is six (6) months prior to
the date of the initial request for the determination of the Fair Market Rental.

As used herein, “Appraiser” means an appraiser licensed or otherwise qualified
to do business in the applicable State(s) and who has substantial experience in
performing appraisals of facilities similar to the Property and holds the
Appraisal Institute’s MAI designation, or, if such organization no longer exists
or certifies appraisers, such successor organization or such other organization
as is approved by Landlord.

 

Ex. J-1